Case 20-32299-KLP                 Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                          Desc Main
                                         Document     Page 1 of 204


     Edward O. Sassower, P.C. (admitted pro hac vice)                                   Michael A. Condyles (VA 27807)
     Steven N. Serajeddini, P.C. (admitted pro hac vice)                                      Peter J. Barrett (VA 46179)
     Anthony R. Grossi (admitted pro hac vice)                                            Jeremy S. Williams (VA 77469)
     KIRKLAND & ELLIS LLP                                                                Brian H. Richardson (VA 92477)
     KIRKLAND & ELLIS INTERNATIONAL LLP                                                            KUTAK ROCK LLP
     601 Lexington Avenue                                                                901 East Byrd Street, Suite 1000
     New York, New York 10022                                                            Richmond, Virginia 23219-4071
     Telephone:         (212) 446-4800                                                 Telephone:          (804) 644-1700
     Facsimile:         (212) 446-4900                                                 Facsimile:          (804) 783-6192

     Co-Counsel to the Debtors and Debtors in Possession

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                                            )
     In re:                                                                 )     Chapter 11
                                                                            )
     INTELSAT S.A., et al.,1                                                )     Case No. 20-32299 (KLP)
                                                                            )
                                  Debtors.                                  )     (Jointly Administered)
                                                                            )

                       SUMMARY OF FIFTH MONTHLY
         APPLICATION OF KIRKLAND & ELLIS LLP AND KIRKLAND & ELLIS
      INTERNATIONAL LLP FOR ALLOWANCE OF ADMINISTRATIVE CLAIM FOR
       COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
        FROM OCTOBER 1, 2020 THROUGH AND INCLUDING OCTOBER 31, 2020




 1      Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
        complete list of the Debtor entities and the last four digits of their federal tax identification numbers is not
        provided herein. A complete list may be obtained on the website of the Debtors’ claims and noticing agent at
        https://cases.stretto.com/intelsat. The location of the Debtors’ service address is: 7900 Tysons One Place,
        McLean, VA 22102.




 KE 72847135
Case 20-32299-KLP            Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                          Desc Main
                                    Document     Page 2 of 204



                                                              Kirkland & Ellis LLP and
     Name of Applicant:
                                                              Kirkland & Ellis International LLP

     Authorized to provide professional services              Intelsat S.A., et al.
     to:                                                      Debtors and Debtors in Possession

                                                              Order entered on July 1, 2020, retention as of
     Date of retention:
                                                              May 13, 2020

     Period for which compensation and
                                                              October 1, 2020, through October 31, 2020
     reimbursement is sought:

     Amount of compensation sought as actual,
                                                              $1,577,902.80 (80% of $1,972,378.50)
     reasonable and necessary:

     Amount of expense reimbursement sought as
                                                              $6,083.89
     actual, reasonable, and necessary:

     Type of fee statement or application:                    Monthly Fee Statement2

           Pursuant to sections 327, 330, and 331 of title 11 of the United States Code

 (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure

 (the “Bankruptcy Rules”), and the Local Rules of the United States Bankruptcy Court for the

 Eastern District of Virginia (the “Local Rules”), the Order Authorizing the Retention and

 Employment of Kirkland & Ellis LLP and Kirkland & Ellis International LLP as Attorneys for the

 Debtors and Debtors in Possession Effective as of May 13, 2020 [Docket No. 452], and the Order

 (I) Establishing Procedures for Interim Compensation and Reimbursement of Expenses for

 Retained Professionals and (II) Granting Related Relief, entered June 30, 2020 [Docket No. 425]

 (the “Interim Compensation Order”), the law firm of Kirkland & Ellis LLP and Kirkland & Ellis

 International LLP (together, “K&E”), attorneys for the debtors and debtors in possession



 2     Notice of this Monthly Fee Statement shall be served in accordance with the Interim Compensation Order
       (as defined herein) and objections to payment of the amounts described in this Monthly Fee Statement shall be
       addressed in accordance with the Interim Compensation Order.




                                                          2
Case 20-32299-KLP       Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                Desc Main
                               Document     Page 3 of 204



 (collectively, the “Debtors”), hereby files this monthly fee statement (this “Monthly Fee

 Statement”) for (i) compensation in the amount of $1,577,902.80 for the reasonable and necessary

 legal services K&E rendered to the Debtors for professional services from October 1, 2020 through

 and including October 31, 2020 (the “Fee Period”) (80% of $1,972,378.50) and (ii) reimbursement

 for the actual and necessary expenses that K&E incurred, in the amount of $6,083.89 during the

 Fee Period.

                    Itemization of Services Rendered and Disbursements Incurred

        1.     In support of this Monthly Fee Statement, attached are the following exhibits:

                  Exhibit A is a schedule of the number of hours expended and fees incurred (on
                   an aggregate basis) by K&E partners, associates, and paraprofessionals during
                   the Fee Period with respect to each of the subject matter categories K&E
                   established in accordance with its internal billing procedures. As reflected in
                   Exhibit A, K&E incurred $1,972,378.50 in fees during the Fee Period.
                   Pursuant to this Monthly Fee Statement, K&E seeks reimbursement for 80% of
                   such fees ($1,577,902.80 in the aggregate).

                  Exhibit B is a schedule providing certain information regarding the K&E
                   attorneys and paraprofessionals for whose work compensation is being sought
                   in this Monthly Fee Statement. Attorneys and paraprofessionals of K&E have
                   expended a total of 2,096.10 hours in connection with these chapter 11 cases
                   during the Fee Period.

                  Exhibit C is a schedule for the Fee Period setting forth the total amount of
                   reimbursement sought with respect to each category of expenses for which
                   K&E is seeking reimbursement in this Monthly Fee Statement. All of these
                   disbursements comprise the requested sum for K&E’s out-of-pocket expenses.

                  Exhibit D consists of K&E’s records of fees and expenses incurred during the
                   Fee Period in the rendition of the professional services to the Debtors and their
                   estates.

                                         Representations

        2.     Although every effort has been made to include all fees and expenses incurred in

 the Fee Period, some fees and expenses might not be included in this Monthly Fee Statement due

 to delays caused by accounting and processing during the Fee Period. K&E reserves the right to



                                                 3
Case 20-32299-KLP       Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                 Desc Main
                               Document     Page 4 of 204



 make further application to the United States Bankruptcy Court for the Eastern District of Virginia

 for allowance of such fees and expenses not included herein. Subsequent Monthly Fee Statements

 will be filed in accordance with the Bankruptcy Code, the Bankruptcy Rules, Local Rules, and the

 Interim Compensation Order.



                            [Remainder of page intentionally left blank]




                                                 4
Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                Desc Main
                                 Document     Page 5 of 204



         WHEREFORE, K&E requests allowance of its fees and expenses incurred during the Fee

 Period in the total amount of $1,583,986.69 consisting of (a) $1,577,902.80 which is 80% of the

 fees incurred by the Debtors for reasonable and necessary professional services rendered by K&E;

 and (b) $6,083.89 for actual and necessary costs and expenses, and that such fees and expense be

 paid as administrative expenses of the Debtors’ estates.


Richmond, Virginia
Dated: December 4, 2020

/s/ Brian H. Richardson
KUTAK ROCK LLP                                     KIRKLAND & ELLIS LLP
Michael A. Condyles (VA 27807)                     KIRKLAND & ELLIS INTERNATIONAL LLP
Peter J. Barrett (VA 46179)                        Edward O. Sassower, P.C. (admitted pro hac vice)
Jeremy S. Williams (VA 77469)                      Steven N. Serajeddini, P.C. (admitted pro hac vice)
Brian H. Richardson (VA 92477)                     Anthony R. Grossi (admitted pro hac vice)
901 East Byrd Street, Suite 1000                   601 Lexington Avenue
Richmond, Virginia 23219-4071                      New York, New York 10022
Telephone:         (804) 644-1700                  Telephone: (212) 446-4800
Facsimile:         (804) 783-6192                  Facsimile: (212) 446-4900
Email:       Michael.Condyles@KutakRock.com        Email:          edward.sassower@kirkland.com
             Peter.Barrett@KutakRock.com                           steven.serajeddini@kirkland.com
             Jeremy.Williams@KutakRock.com                         anthony.grossi@kirkland.com
             Brian.Richardson@KutakRock.com

 Co-Counsel to the Debtors                         Co-Counsel to the Debtors
 and Debtors in Possession                         and Debtors in Possession
Case 20-32299-KLP             Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                            Desc Main
                                     Document     Page 6 of 204



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

                                                                           )
     In re:                                                                )     Chapter 11
                                                                           )
     INTELSAT S.A., et al.,1                                               )     Case No. 20-32299 (KLP)
                                                                           )
                              Debtors.                                     )     (Jointly Administered)
                                                                           )

                         VERIFICATION OF STEVEN N. SERAJEDDINI, P.C.

              I, Steven N. Serajeddini, P.C., hereby declare the following under penalty of perjury:

              1.     I am the president of Steven N. Serajeddini, P.C., a partner of the law firm of

 Kirkland & Ellis LLP, located at 601 Lexington Avenue, New York, New York, 10022, and a

 partner of Kirkland & Ellis International LLP (together with Kirkland & Ellis LLP “K&E”). I am

 the lead attorney from K&E working on the above-captioned chapter 11 cases. I am a member in

 good standing of the Bar of the State of Illinois and the Bar of the State of New York, and I have

 been admitted to practice in the Northern District of Illinois. I have been admitted pro hac vice in

 the above-captioned chapter 11 cases. There are no disciplinary proceedings pending against me.

              2.     I have personally performed many of the legal services rendered by K&E as general

 bankruptcy counsel to the Debtors and am familiar with all other work performed on behalf of the

 Debtors by the lawyers and other persons in the firm.




 1     Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
       complete list of the Debtor entities and the last four digits of their federal tax identification numbers is not
       provided herein. A complete list may be obtained on the website of the Debtors’ claims and noticing agent at
       https://cases.stretto.com/intelsat. The location of the Debtors’ service address is: 7900 Tysons One Place,
       McLean, VA 22102.
Case 20-32299-KLP        Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                Desc Main
                                Document     Page 7 of 204



         3.      The facts set forth in the foregoing Monthly Fee Statement are true and correct to

 the best of my knowledge, information, and belief.

         4.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

 is true and correct.

  Dated: December 4, 2020                           Respectfully submitted,

                                                   /s/ Steven N. Serajeddini
                                                  Steven N. Serajeddini
                                                  as President of Steven N. Serajeddini, P.C., as
                                                  Partner of Kirkland & Ellis LLP; and as Partner
                                                  of Kirkland & Ellis International LLP
Case 20-32299-KLP    Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01   Desc Main
                            Document     Page 8 of 204



                                       Exhibit A

                    Statement of Fees and Expenses by Subject Matter
Case 20-32299-KLP        Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01              Desc Main
                                Document     Page 9 of 204



                                  Summary of Fees and Expenses

                                              Total
   Matter                                                Total Fees      Total         Total
                  Matter Description          Billed
    No.                                                  Requested      Expenses    Compensation
                                              Hours
     3      Corporate & Governance Matters       72.70     $64,012.00       $0.00      $64,012.00
     4      Disclosure Statement Plan &        493.80     $459,273.50       $0.00     $459,273.50
            Confirmation
     5      Financing and Cash Collateral       40.00      $35,663.50       $0.00      $35,663.50
     6      Automatic Stay Issues                7.30       $5,210.00       $0.00       $5,210.00
     7      Sec. 363 Issues: Use, Sale, &       45.10      $30,956.00       $0.00      $30,956.00
            Disposition of Property
     8      Executory Contracts &              137.00     $106,112.00       $0.00     $106,112.00
            Unexpired Leases
     9      Business Operations                 87.00      $72,805.50       $0.00      $72,805.50
     10     Claims Administration              137.60     $136,404.00       $0.00     $136,404.00
     14     Employee Issues                     16.60      $14,716.50       $0.00      $14,716.50
     15     Insurance                            2.90       $3,834.00       $0.00       $3,834.00
     17     Tax Issues                         210.30     $219,130.00       $0.00     $219,130.00
     18     Environmental/Regulatory Issues      3.00       $3,504.00       $0.00       $3,504.00
     20     Case Administration                 90.10      $71,280.50       $0.00      $71,280.50
     21     K&E Retention & Fee                100.50      $80,952.00       $0.00      $80,952.00
            Applications
     22     Non-K&E Retention and Fee           44.20      $33,838.50       $0.00      $33,838.50
            Applications
     23     Expenses                              0.00          $0.00   $6,083.89        $6,083.89
     40     Litigation Advice                   141.40    $154,322.50       $0.00      $154,322.50
     41     Project Galactica (363)              91.40    $100,367.00       $0.00      $100,367.00
     42     Gogo Inc. Post-petition Advice      375.20    $379,997.00       $0.00      $379,997.00
  Totals                                      2,096.10   1,972,378.50   $6,083.89    $1,978,462.39
Case 20-32299-KLP   Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01         Desc Main
                           Document    Page 10 of 204



                                     Exhibit B

         Summary of Total Fees and Hours by Attorneys and Paraprofessionals
Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                     Desc Main
                                 Document    Page 11 of 204



                                                  Attorneys

                                                                  Hourly
                    Position and Year                                        Total Billed      Total
     Attorney                                   Department        Billing
                        Admitted                                               Hours        Compensation
                                                                   Rate
  Peter Bang        Associate    2016     Corporate - Debt         965.00            9.10       $8,781.50
                                          Finance
  Nicholas A.       Associate    2019     Restructuring            740.00         264.00      $195,360.00
  Binder
  George C.         Associate    2019     Corporate - General      740.00            2.20       $1,628.00
  Boden
  Ameneh M.         Associate    2017     Restructuring           1,035.00        211.70      $219,109.50
  Bordi
  Katya Boyko       Associate    2017     Corporate -             1,035.00           7.10       $7,348.50
                                          M&A/Private Equity
  Edward            Associate    2017     Corporate - General      965.00          14.50       $13,992.50
  Emanuel
  Brennan
  James             Associate    2016     Corporate -             1,035.00           0.10        $103.50
  Brownstein                              M&A/Private Equity
  Cassandra         Associate    2016     Litigation - General     970.00          23.90       $23,183.00
  Myers Catalano
  Bradley Cho       Associate    2018     Corporate - Debt         845.00            1.10        $929.50
                                          Finance
  Erica D. Clark    Associate    2019     Restructuring             845.00           6.70       $5,661.50
  Jacob R. Clark    Associate    2017     Real Estate             1,035.00           9.50       $9,832.50
  Sarahi            Associate    2017     Litigation -              970.00           4.80       $4,656.00
  Constantine                             Antitrust/Competition
  Padilla
  Gisella de la     Associate    2018     Corporate - General      965.00            6.30       $6,079.50
  Rocha
  Micah J.          Associate   Pending   Corporate - General      740.00          13.80       $10,212.00
  Desaire
  Emily Flynn       Associate    2018     Restructuring            845.00          15.00       $12,675.00
  Rebecca Wall      Associate    2016     Litigation - General     970.00           3.60        $3,492.00
  Forrestal
  Dave Gremling     Associate    2019     Restructuring             740.00        154.10      $114,034.00
  Nick Hafen        Associate    2019     Restructuring             740.00         33.20       $24,568.00
  Luci Hague        Associate    2015     International Trade     1,085.00          3.10        $3,363.50
  William Halaby    Associate    2017     Corporate -             1,035.00         16.00       $16,560.00
  III                                     M&A/Private Equity
  Alan Heisman      Associate    2020     Corporate - General      740.00          72.30       $53,502.00
  Michael D.        Associate    2016     Technology & IP          965.00          11.90       $11,483.50
  Hemes                                   Transactions
  Heidi             Associate    2017     Restructuring            965.00          23.60       $22,774.00
  Hockberger
  Ed Hossian        Associate    2020     Corporate - General       740.00          5.70        $4,218.00
  Derek I. Hunter   Associate    2017     Restructuring           1,035.00        112.30      $116,230.50
  Miles H.          Associate    2015     Taxation                1,165.00          9.40       $10,951.00
  Johnson
  Deidre            Associate    2016     Executive               1,035.00           1.50       $1,552.50
  Kalenderian                             Compensation
  Tyler R.          Associate   Pending   Restructuring            610.00          36.30       $22,143.00
  Knutson
Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                      Desc Main
                                 Document    Page 12 of 204


                                                                   Hourly
                    Position and Year                                         Total Billed      Total
     Attorney                                   Department         Billing
                        Admitted                                                Hours        Compensation
                                                                    Rate
  Emily Merki       Associate    2016     Litigation - General     1,025.00         41.10       $42,127.50
  Long
  Drew Maliniak     Associate    2019     Corporate - Capital       965.00          12.90       $12,448.50
                                          Markets
  Saunders          Associate    2020     Litigation - General      725.00          22.80       $16,530.00
  McElroy
  Samantha R.       Associate    2016     Litigation -             1,025.00         20.80       $21,320.00
  Morelli                                 Antitrust/Competition
  Joe Morley        Associate    2019     Taxation                   785.00         48.10       $37,758.50
  Matt O’Hare       Associate    2014     International Trade      1,035.00          7.30        $7,555.50
  Sola Paterson-    Associate    2017     Corporate -                965.00         80.30       $77,489.50
  Marke                                   M&A/Private Equity
  Jackson           Associate    2019     Labor & Employment        835.00            1.20       $1,002.00
  Phinney
  Alan Z.           Associate    2020     Corporate - Investment    740.00            3.40       $2,516.00
  Radegan                                 Funds
  Joanna            Associate    2016     Technology & IP          1,035.00           2.00       $2,070.00
  Schlingbaum                             Transactions
  Jaclyn Schruhl    Associate    2017     Labor & Employment        970.00           0.50          $485.00
  Benjamin P.       Associate   Pending   Restructuring             610.00          39.20       $23,912.00
  Stone
  Samantha N.       Associate    2019     Corporate - General       740.00          36.20       $26,788.00
  Stowers
  William           Associate   Pending   Restructuring             610.00          47.30       $28,853.00
  Thompson
  Alborz Tolou      Associate    2018     Corporate - Capital       965.00            1.00        $965.00
                                          Markets
  Donna Zamir       Associate   Pending   Restructuring              610.00         65.60       $40,016.00
  Matthew            Partner     1999     Employee Benefits        1,375.00          2.60        $3,575.00
  Antinossi
  Christina L.       Partner     2007     Litigation - General     1,255.00         30.00       $37,650.00
  Briesacher
  Paul D.            Partner     1994     Litigation - Appellate   1,825.00           0.30        $547.50
  Clement, P.C.
  Kate Coverdale     Partner     2010     Executive                1,215.00           4.50       $5,467.50
                                          Compensation
  Shane Cranley      Partner              Litigation -             1,135.00         38.20       $43,357.00
                                          Antitrust/Competition
  Adria M. Crowe     Partner     2012     Employee Benefits        1,135.00          1.40        $1,589.00
  Lisa G. Esayian    Partner     1991     Litigation - General     1,285.00          2.30        $2,955.50
  Sally Evans        Partner     2008     Litigation -             1,215.00         16.80       $20,412.00
                                          Antitrust/Competition
  Shellie            Partner     2013     Technology & IP          1,135.00           2.30       $2,610.50
  Freedman                                Transactions
  Michael A.         Partner     2009     Litigation - General     1,265.00           1.70       $2,150.50
  Glick
  Susan D.           Partner     1988     Restructuring            1,175.00           1.20       $1,410.00
  Golden
  H. Boyd Greene     Partner     2006     Government Contracts     1,275.00           0.80       $1,020.00
  IV
  Anthony R.         Partner     2010     Restructuring            1,175.00         72.50       $85,187.50
  Grossi


                                                          2
Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                    Desc Main
                                 Document    Page 13 of 204


                                                                 Hourly
                    Position and Year                                       Total Billed      Total
     Attorney                                 Department         Billing
                        Admitted                                              Hours        Compensation
                                                                  Rate
  Erik Hepler        Partner   1990     Corporate - Debt         1,435.00         21.10       $30,278.50
                                        Finance
  Neil E. Herman     Partner   1986     Restructuring            1,635.00           3.70       $6,049.50
  Chad J.            Partner   2004     Restructuring            1,595.00           0.50         $797.50
  Husnick, P.C.
  David L. Irvine    Partner   1999     Taxation                 1,295.00           0.50         $647.50
  Ellen M.           Partner   1985     Litigation -             1,245.00           1.70       $2,116.50
  Jakovic                               Antitrust/Competition
  Andrew             Partner   2014     Corporate -              1,165.00         83.90       $97,743.50
  Kimball                               M&A/Private Equity
  Joshua Korff,      Partner   1994     Corporate - Capital      1,595.00           2.30       $3,668.50
  P.C.                                  Markets
  Ashley E.          Partner   2011     Litigation - General     1,115.00         15.00       $16,725.00
  Littlefield
  Matthew Lovell,    Partner   2002     Technology & IP          1,395.00           4.70       $6,556.50
  P.C.                                  Transactions
  Mario Mancuso,     Partner   1997     International Trade      1,635.00           2.70       $4,414.50
  P.C.
  Peter Martelli,    Partner   2002     Corporate -              1,595.00           9.00      $14,355.00
  P.C.                                  M&A/Private Equity
  Casey              Partner   2014     Litigation - General     1,045.00           5.30       $5,538.50
  McGushin
  Shawn              Partner   2007     Corporate -              1,295.00           4.60       $5,957.00
  OHargan, P.C.                         M&A/Private Equity
  John C.            Partner   2001     IP Litigation            1,405.00         21.50       $30,207.50
  O'Quinn, P.C.
  Leo Plank          Partner   2001     Restructuring            1,210.00           5.00       $6,050.00
  William T.         Partner   2004     Litigation - General     1,220.00           1.30       $1,586.00
  Pruitt
  Harker Rhodes      Partner   2014     Litigation - Appellate   1,095.00         10.20       $11,169.00
  Katherine A.       Partner   2010     Litigation -             1,165.00         11.80       $13,747.00
  Rocco                                 Antitrust/Competition
  Edward O.          Partner   2000     Restructuring            1,635.00           6.30      $10,300.50
  Sassower, P.C.
  Steven N.          Partner   2010     Restructuring            1,345.00         49.00       $65,905.00
  Serajeddini,
  P.C.
  Anthony            Partner   2011     Taxation                 1,265.00         48.60       $61,479.00
  Vincenzo
  Sexton
  Jennifer           Partner   2009     Real Estate              1,275.00           3.40       $4,335.00
  Sheehan
  Anne McClain       Partner   1992     Litigation - General     1,545.00         13.90       $21,475.50
  Sidrys, P.C.
  Julie Siegal       Partner   2014     Litigation - Appellate   1,065.00          9.70       $10,330.50
  Michael B.         Partner   1999     Litigation - General     1,395.00         25.50       $35,572.50
  Slade
  Ben Steadman       Partner   2015     Corporate - Debt         1,135.00         10.40       $11,804.00
                                        Finance
  Totals for Attorneys                                                         2,048.70    $1,953,002.50




                                                        3
Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                   Desc Main
                                 Document    Page 14 of 204



                                            Paraprofessionals

                                                                    Hourly     Total
                                                                                             Total
   Paraprofessional         Position            Department          Billing    Billed
                                                                                          Compensation
                                                                     Rate      Hours
  Kristen Ferguson       Junior Paralegal       Restructuring         275.00       1.70        $467.50
  Matthew Riley          Junior Paralegal    Corporate - General      275.00       1.70        $467.50
  Leo Rosenberg          Junior Paralegal       Restructuring         275.00       0.90        $247.50
  Georgia Cooper-          Law Clerk              Litigation -        380.00       1.80        $684.00
  Dervan                                    Antitrust/Competition
  Joanna Aybar              Paralegal           Restructuring         340.00      0.30          $102.00
  Julian Gamboa             Paralegal        Litigation - General     415.00     11.30        $4,689.50
  Meg McCarthy              Paralegal        Litigation - General     340.00      3.10        $1,054.00
  Robert Orren              Paralegal           Restructuring         445.00     17.30        $7,698.50
  Laura Saal                Paralegal           Restructuring         445.00      6.40        $2,848.00
  Nora L. Shea              Paralegal        Litigation - General     445.00      0.40          $178.00
  Marina Trad               Paralegal        International Trade      375.00      0.50          $187.50
  Library Business        Support Staff     Administrative Mgt -      375.00      1.50          $562.50
  Research                                          Office
  Library Factual         Support Staff     Administrative Mgt -      375.00      0.30         $112.50
  Research                                          Office
  Leah Nowak              Support Staff       M&A Clearance           385.00      0.20            77.00
  Totals for Paraprofessionals                                                   47.40       $19,376.00
Case 20-32299-KLP   Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01   Desc Main
                           Document    Page 15 of 204



                                    Exhibit C

                     Summary of Actual and Necessary Expenses
Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01    Desc Main
                                 Document    Page 16 of 204



                                         Expense Summary

                                Expenses by Categories                        Amount
  Third Party Telephone Charges                                                  $543.53
  Standard Copies or Prints                                                        $1.92
  Color Copies or Prints                                                          $47.30
  Outside Messenger Services                                                      $97.90
  Local Transportation                                                           $128.02
  Filing Fees                                                                  $1,916.43
  Outside Retrieval Service                                                      $321.79
  Computer Database Research                                                     $691.59
  Westlaw Research                                                             $1,781.69
  Overtime Transportation                                                          $9.27
  Overtime Meals - Attorney                                                       $83.85
  Document Services Overtime                                                     $235.77
  Overnight Delivery - Hard                                                       $92.33
  Computer Database Research - Soft                                              $132.50
  Total                                                                        $6,083.89
Case 20-32299-KLP   Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01     Desc Main
                           Document    Page 17 of 204



                                     Exhibit D

              Detailed Description of Fees, Expenses, and Disbursements
     Case 20-32299-KLP              Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                            Desc Main
                                           Document    Page 18 of 204


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 4, 2020

Intelsat S.A.
7900 Tysons One Place
19th Floor
McLean, VA 22102

Attn: Michelle Bryan

                                                                            Invoice Number: 1050036539
                                                                              Client Matter: 48457-3

In the Matter of Corporate and Governance Matters




For legal services rendered through October 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 64,012.00
Total legal services rendered                                                                                 $ 64,012.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 19 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036539
Intelsat S.A.                                                  Matter Number:      48457-3
Corporate and Governance Matters




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Nicholas A. Binder                                   17.30     740.00         12,802.00
Ameneh M. Bordi                                       5.00   1,035.00          5,175.00
Katya Boyko                                           1.30   1,035.00          1,345.50
Dave Gremling                                         4.60     740.00          3,404.00
Anthony R. Grossi                                     8.50   1,175.00          9,987.50
Alan Heisman                                          1.30     740.00            962.00
Derek I. Hunter                                       0.50   1,035.00            517.50
Tyler R. Knutson                                     10.10     610.00          6,161.00
Joshua Korff, P.C.                                    2.30   1,595.00          3,668.50
Drew Maliniak                                        10.30     965.00          9,939.50
John C. O'Quinn, P.C.                                 3.10   1,405.00          4,355.50
Robert Orren                                          1.40     445.00            623.00
Harker Rhodes                                         0.80   1,095.00            876.00
Michael B. Slade                                      0.30   1,395.00            418.50
Benjamin P. Stone                                     1.30     610.00            793.00
William Thompson                                      3.60     610.00          2,196.00
Alborz Tolou                                          0.50     965.00            482.50
Donna Zamir                                           0.50     610.00            305.00

TOTALS                                               72.70                   $ 64,012.00




                                              2
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 20 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036539
Intelsat S.A.                                                  Matter Number:      48457-3
Corporate and Governance Matters


                                  Description of Legal Services

Date     Name                            Hours Description
10/01/20 Anthony R. Grossi                0.60 Conference with special committee directors
                                               re status and next steps.
10/01/20 Alan Heisman                     0.40 Draft minutes re board of directors meeting.
10/01/20 Drew Maliniak                    0.10 Research re formation documents for Intelsat
                                               invoice services and Velocity Holdings.
10/02/20 Drew Maliniak                    0.30 Correspond with A. Tolou re voluntary 8-Ks.
10/02/20 Alborz Tolou                     0.50 Correspond with K&E team re 8-K filing.
10/03/20 Nicholas A. Binder               0.60 Telephone conference with K&E team re case
                                               considerations.
10/05/20 Anthony R. Grossi                1.10 Review and revise board materials (.6);
                                               correspond with Company team re board
                                               process and next steps (.5).
10/05/20 John C. O'Quinn, P.C.            0.30 Review board materials re FCC issues.
10/05/20 Harker Rhodes                    0.80 Prepare and revise board materials re FCC
                                               issues.
10/06/20 Anthony R. Grossi                0.70 Correspond with creditor working groups re
                                               nondisclosure agreements.
10/07/20 Ameneh M. Bordi                  0.50 Review and revise board materials.
10/07/20 Anthony R. Grossi                0.40 Review and revise board slides.
10/07/20 Drew Maliniak                    0.30 Correspond with J. Korff and A. Bordi re new
                                               entity.
10/07/20 John C. O'Quinn, P.C.            0.30 Review revisions to slide re FCC issues.
10/08/20 Alan Heisman                     0.30 Draft and revise minutes re board of directors
                                               meeting.
10/08/20 Derek I. Hunter                  0.20 Telephone conference with special
                                               committees re case status.
10/09/20 Drew Maliniak                    0.30 Correspond with T. Lundquist re 10-Q.
10/09/20 Michael B. Slade                 0.30 Correspond with K&E team re board
                                               materials.
10/12/20 Nicholas A. Binder               2.80 Telephone conference with K&E team, Kutak
                                               re organizational structure considerations (.5);
                                               draft pleadings re same (2.3).
10/12/20 Anthony R. Grossi                0.90 Review draft board materials (.4); correspond
                                               with Company re creditor presentation (.5).
10/12/20 Alan Heisman                     0.60 Revise special committee meeting minutes.
10/12/20 John C. O'Quinn, P.C.            1.50 Prepare for board meeting re creditor
                                               correspondence and FCC issues.


                                               3
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 21 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036539
Intelsat S.A.                                                  Matter Number:      48457-3
Corporate and Governance Matters

Date     Name                            Hours Description
10/13/20 Nicholas A. Binder               0.80 Correspond with A. Bordi, D. Gremling, K.
                                               Boyko re board minutes (.2); telephone
                                               conference with A. Bordi re same (.3); revise
                                               same (.3).
10/13/20 Ameneh M. Bordi                  0.80 Correspond with N. Binder, D. Gremling, K.
                                               Boyko, Company re board minutes (.5);
                                               telephone conference with same re same (.3)
10/13/20 Katya Boyko                      0.30 Correspond with A. Bordi re corporate
                                               consents and minutes.
10/13/20 Dave Gremling                    2.10 Review, analyze board meeting minutes (.5);
                                               revise same (1.0); correspond with A. Bordi,
                                               N. Binder re same (.3); telephone conference
                                               with same re same (.3).
10/13/20 Drew Maliniak                    1.10 Correspond with D. Hunter, P. Bang re 10-Q.
10/13/20 John C. O'Quinn, P.C.            1.00 Participate in board telephone conference re
                                               creditor correspondence re FCC issues (.4);
                                               prepare for same (.6).
10/14/20 Nicholas A. Binder               0.40 Correspond with D. Maliniak, D. Gremling,
                                               K&E team re financial reporting.
10/14/20 Ameneh M. Bordi                  1.00 Attend board of directors meeting (.4); draft
                                               minutes re same (.6).
10/14/20 Anthony R. Grossi                1.50 Telephone conference with Company and
                                               K&E team re legal issues (.6); telephone
                                               conference with special committees (.5);
                                               correspond with A. Bordi, K&E team re same
                                               (.4).
10/14/20 Joshua Korff, P.C.               1.00 Participate in board meeting (.5); correspond
                                               with D. Maliniak re non-disclosure agreement
                                               issues (.5).
10/14/20 Drew Maliniak                    1.30 Draft 10Q exhibit.
10/15/20 Drew Maliniak                    1.20 Correspond with A. Bordi re potential
                                               formation of new subsidiaries (.3); review
                                               exhibit for 10-Q (.7); correspond with
                                               Company re same (.2).
10/19/20 Nicholas A. Binder               1.40 Review, revise Form-10Q (1.3); correspond
                                               with A. Bordi re same (.1).
10/19/20 Drew Maliniak                    1.80 Review 10-Q (.7); correspond with A. Bordi,
                                               N. Binder re same (.2); revise same (.9).
10/20/20 Ameneh M. Bordi                  1.20 Review and revise 10-Q (1.0); correspond
                                               with D. Maliniak, N. Binder re same (.2).




                                               4
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 22 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036539
Intelsat S.A.                                                  Matter Number:      48457-3
Corporate and Governance Matters

Date     Name                            Hours Description
10/20/20 Drew Maliniak                    2.40 Review and revise 10-Q (1.0); correspond
                                               with A. Bordi re same (.5); correspond with
                                               A. Kimball re same (.5); revise 10-Q (.4).
10/21/20 Joshua Korff, P.C.               0.80 Conferences with K&E team re securities law
                                               and structuring issues.
10/22/20 Katya Boyko                      0.70 Telephone conference with board members
                                               (.3); prepare special committee minutes (.4).
10/22/20 Derek I. Hunter                  0.30 Telephone board conference with special
                                               committees.
10/22/20 Drew Maliniak                    0.50 Correspond with D. Hunter re securities
                                               matters (.3); correspond with Company re 10-
                                               Q (.2).
10/23/20 Tyler R. Knutson                 1.00 Review documents re board resolution (.6);
                                               review documents re tax settlement agreement
                                               (.4).
10/25/20 Tyler R. Knutson                 0.70 Review documents re board resolution (.3);
                                               review documents re potential transaction
                                               (.2); correspond with D. Gremling re same
                                               (.2).
10/26/20 Nicholas A. Binder               7.10 Research, analyze fiduciary considerations
                                               (3.6); draft, revise summary re same (2.7);
                                               correspond with K&E team re same (.4);
                                               telephone conference with K&E team re same
                                               (.4).
10/26/20 Dave Gremling                    1.10 Review, revise board resolutions re potential
                                               transaction (.7); correspond with T. Knutson
                                               re same (.4).
10/26/20 Anthony R. Grossi                1.50 Correspond with K&E team re corporate
                                               issues (.8); review background re same (.7).
10/26/20 Tyler R. Knutson                 1.90 Draft board resolution re potential transaction
                                               (1.5); correspond with D. Gremling re same
                                               (.4).
10/26/20 Drew Maliniak                    1.00 Review correspondence re SEC matters.
10/26/20 Robert Orren                     1.40 Distribute to N. Binder precedent re board
                                               retention of advisors (1.1); correspond with
                                               N. Binder re same (.3).
10/26/20 William Thompson                 2.60 Review transcripts re fiduciary duty
                                               considerations (1.2); draft analysis re same
                                               (1.4).
10/27/20 Nicholas A. Binder               4.20 Research re fiduciary considerations (3.8);
                                               correspond with D. Hunter and K&E team re
                                               same (.2); telephone conference re same (.2).


                                               5
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 23 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036539
Intelsat S.A.                                                  Matter Number:      48457-3
Corporate and Governance Matters

Date     Name                            Hours Description
10/27/20 Ameneh M. Bordi                  1.10 Review and revise SEC ruling request.
10/27/20 Dave Gremling                    1.10 Review, revise board resolutions re potential
                                               transaction (.8); correspond with T. Knutson
                                               re same (.3).
10/27/20 Anthony R. Grossi                1.80 Correspond with D. Hunter, K&E team re
                                               governance issues (.4); review legal research
                                               re same (1.4).
10/27/20 Tyler R. Knutson                 3.30 Revise board resolution documents (2.6);
                                               correspond with D. Gremling and A. Bordi re
                                               same (.7).
10/27/20 Benjamin P. Stone                1.30 Summarize transcripts re corporate issues.
10/27/20 William Thompson                 1.00 Review transcripts re corporate issues.
10/28/20 Tyler R. Knutson                 2.30 Revise board resolution re potential
                                               transaction (1.8); correspond with D.
                                               Gremling, A. Bordi re same (.5).
10/28/20 Joshua Korff, P.C.               0.50 Conferences with K&E team re securities law
                                               issues.
10/29/20 Ameneh M. Bordi                  0.40 Correspond with Company, K&E team re
                                               SEC ruling request.
10/29/20 Katya Boyko                      0.30 Telephone conference with special committee
                                               members, A. Grossi and K&E team re special
                                               committee meeting.
10/29/20 Dave Gremling                    0.30 Review, revise board resolution re potential
                                               transaction.
10/29/20 Donna Zamir                      0.50 Review and revise correspondence with the
                                               SEC.
10/30/20 Tyler R. Knutson                 0.90 Revise board resolution re potential
                                               transaction.

Total                                    72.70




                                                 6
     Case 20-32299-KLP              Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                            Desc Main
                                           Document    Page 24 of 204


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 4, 2020

Intelsat S.A.
7900 Tysons One Place
19th Floor
McLean, VA 22102

Attn: Michelle Bryan

                                                                            Invoice Number: 1050036540
                                                                              Client Matter: 48457-4

In the Matter of Disclosure Statement, Plan and Confirmation




For legal services rendered through October 31, 2020
(see attached Description of Legal Services for detail)                                                      $ 459,273.50
Total legal services rendered                                                                                $ 459,273.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 25 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Nicholas A. Binder                                  109.00     740.00         80,660.00
Ameneh M. Bordi                                      15.10   1,035.00         15,628.50
Katya Boyko                                           5.30   1,035.00          5,485.50
Edward Emanuel Brennan                               14.50     965.00         13,992.50
Dave Gremling                                        24.40     740.00         18,056.00
Anthony R. Grossi                                    14.30   1,175.00         16,802.50
Alan Heisman                                         37.70     740.00         27,898.00
Ed Hossain                                            5.30     740.00          3,922.00
Derek I. Hunter                                      65.30   1,035.00         67,585.50
Andrew Kimball                                       17.60   1,165.00         20,504.00
Tyler R. Knutson                                     11.50     610.00          7,015.00
Drew Maliniak                                         2.60     965.00          2,509.00
Peter Martelli, P.C.                                  0.50   1,595.00            797.50
Joe Morley                                            0.70     785.00            549.50
John C. O'Quinn, P.C.                                 2.50   1,405.00          3,512.50
Robert Orren                                          6.30     445.00          2,803.50
Sola Paterson-Marke                                  49.40     965.00         47,671.00
Leo Plank                                             3.00   1,210.00          3,630.00
Harker Rhodes                                         6.70   1,095.00          7,336.50
Edward O. Sassower, P.C.                              6.30   1,635.00         10,300.50
Steven N. Serajeddini, P.C.                          45.40   1,345.00         61,063.00
Anthony Vincenzo Sexton                               1.70   1,265.00          2,150.50
Julie Siegal                                          9.70   1,065.00         10,330.50
Michael B. Slade                                      6.50   1,395.00          9,067.50
William Thompson                                     20.70     610.00         12,627.00
Alborz Tolou                                          0.50     965.00            482.50
Donna Zamir                                          11.30     610.00          6,893.00

TOTALS                                              493.80                 $ 459,273.50




                                              2
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 26 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation


                                       Description of Legal Services

Date     Name                                 Hours Description
10/01/20 Nicholas A. Binder                    4.80 Telephone conference with D. Hunter re plan
                                                    issues (.4); research re same (.6); correspond
                                                    with D. Hunter, A. Bordi re same (.3); review,
                                                    analyze NDA consideration (.8); correspond
                                                    with A. Heisman, K&E team re same re same
                                                    (.2); revise document re emergence
                                                    considerations (2.3); correspond with D.
                                                    Hunter re same (.2).
10/01/20 Ameneh M. Bordi                       0.60 Telephone conference with A&M team, D.
                                                    Gremling re liquidation analysis.
10/01/20 Dave Gremling                         2.10 Analyze issues re liquidation analysis (1.1);
                                                    conference with A. Bordi, A&M team re same
                                                    (.5); research re pension issues re same (.3);
                                                    review, revise memorandum re plan issue (.2).
10/01/20 Anthony R. Grossi                     0.70 Correspond with K&E team re creditor non-
                                                    disclosure agreements and plan process.
10/01/20 Alan Heisman                          2.60 Revise confidentiality agreements (2.3);
                                                    correspond with N. Binder, K&E team re
                                                    same (.3).
10/01/20 Ed Hossain                            0.60 Conference with Luxembourg advisors re
                                                    emergence issues.
10/01/20 Derek I. Hunter                       2.30 Revise exit structuring analyses (.8);
                                                    conference with N. Binder, K&E team re
                                                    same (.5); review, analyze plan term sheet,
                                                    related documents (.5); telephone conference
                                                    with debtor advisors re case strategy (.5).
10/01/20   Andrew Kimball                      0.30 Draft NDA.
10/01/20   Andrew Kimball                      0.40 Revise NDA.
10/01/20   Sola Paterson-Marke                 2.00 Review, revise NDA.
10/01/20   Leo Plank                           1.00 Correspond with K&E team re Luxembourg
                                                    issues re emergence.
10/01/20 Harker Rhodes                         1.60 Review and analyze creditor correspondence
                                                    re FCC issues.
10/01/20 Edward O. Sassower, P.C.              0.40 Correspond and conference with various
                                                    parties re strategy and tactics.
10/01/20 Steven N. Serajeddini, P.C.           0.90 Correspond and telephone conference with
                                                    K&E team, advisors, Company re plan issues.
10/01/20 Julie Siegal                          1.00 Review and analyze creditor correspondence
                                                    re FCC issues.


                                                    3
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 27 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation

Date     Name                            Hours Description
10/02/20 Nicholas A. Binder               3.30 Draft issues list re emergence considerations
                                               (1.2); correspond with D. Hunter re same (.1);
                                               conference with S. Paterson-Marke, D.
                                               Hunter, K&E team re creditor NDA (.1);
                                               analyze, draft, revise same (1.6); telephone
                                               conference with D. Hunter, K&E team re
                                               emergence considerations (.3).
10/02/20 Dave Gremling                    1.40 Research re plan issues (1.2); review, revise
                                               memorandum re same (.2).
10/02/20 Dave Gremling                    3.20 Research re pension, benefit claims (2.8);
                                               draft summary of liquidation analysis issues
                                               same (.4).
10/02/20 Anthony R. Grossi                4.10 Telephone conference with Company and
                                               K&E team re legal issues (.6); review
                                               arguments made by stakeholder re same (.5);
                                               correspond with K&E team re same, next
                                               steps (.4); correspond with K&E team re
                                               securities issues re business plan (.7);
                                               correspond with Company advisor team re
                                               business plan and next steps (.8); correspond
                                               with Company team re same (.5); correspond
                                               with PJT and K&E team re capitalization (.6).
10/02/20 Alan Heisman                     4.20 Draft confidentiality agreements (2.6); review
                                               and analyze precedent re same (1.2);
                                               correspond with A. Kimball, K&E team re
                                               same (.4).
10/02/20 Ed Hossain                       0.30 Conference with N. Binder, K&E team re
                                               emergence action items.
10/02/20 Derek I. Hunter                  1.20 Conferences with N. Binder, K&E team re
                                               exit structuring considerations (.5); review,
                                               analyze and revise plan term sheet (.7).
10/02/20 Andrew Kimball                   0.20 Telephone conference with K&E team re exit
                                               corporate structure.
10/02/20 Andrew Kimball                   1.00 Telephone conference with creditor advisor re
                                               creditor NDA (.4); revise NDA (.6).
10/02/20 John C. O'Quinn, P.C.            0.50 Correspond with K&E team re creditor
                                               correspondence re FCC issues.
10/02/20 Sola Paterson-Marke              5.00 Review precedent NDAs (2.2); revise draft
                                               confidentiality agreements (2.8).
10/02/20 Harker Rhodes                    0.20 Correspond with K&E team and co-counsel re
                                               FCC analysis.
10/02/20 Edward O. Sassower, P.C.         0.30 Correspond and conference with various
                                               parties re strategy and tactics.

                                               4
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 28 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation

Date     Name                            Hours Description
10/02/20 Steven N. Serajeddini, P.C.      2.40 Correspond and telephone conference with
                                               K&E team, advisors, Company re plan issues
                                               (1.8); review and analyze same (.6).
10/03/20 Nicholas A. Binder               2.80 Analyze plan confirmation and emergence
                                               considerations (1.6); draft strategy plan re
                                               same (.5); correspond with D. Hunter re same
                                               (.1); revise memorandum re confirmation
                                               considerations (.5); review creditor NDA (.1).
10/03/20 Ameneh M. Bordi                  0.50 Review and analyze liquidation analysis
                                               contingencies.
10/03/20 Dave Gremling                    1.20 Review, analyze liquidation analysis materials
                                               (.7); correspond with K&E team, A&M team
                                               re same and next steps (.5).
10/03/20 Anthony R. Grossi                0.60 Telephone conference with K&E team re deal
                                               status and next steps.
10/03/20 Alan Heisman                     2.20 Review and revise post-petition holder
                                               confidentiality agreements (1.8); correspond
                                               with S. Paterson-Marke, K&E team re same
                                               (.4).
10/03/20 Derek I. Hunter                  1.00 Conference with A. Grossi, K&E team re case
                                               strategy, related plan analyses.
10/03/20 Andrew Kimball                   0.50 Review and revise NDA.
10/03/20 Drew Maliniak                    0.70 Review, analyze indentures re plan issue.
10/03/20 Sola Paterson-Marke              1.50 Review and revise NDA (1.0); correspond
                                               with A. Heisman, K&E team re case issues
                                               (.5).
10/03/20 Steven N. Serajeddini, P.C.      1.20 Telephone conference with K&E team,
                                               advisors, Company re plan issues (.4);
                                               correspond with same re same (.4); review
                                               and analyze same (.4).
10/03/20 Michael B. Slade                 0.60 Telephone conference with K&E team re case
                                               strategy (.4); correspond with K&E team re
                                               letter to creditor constituent re FCC issues
                                               (.2).
10/04/20 Nicholas A. Binder               3.90 Review, revise creditor NDAs (.6); review
                                               precedent re same (.4); correspond with D.
                                               Hunter re same (.2); telephone conference and
                                               correspond with D. Hunter re emergence
                                               considerations (.9); draft, revise issues list re
                                               same (.5); review documents and materials re
                                               same (.2); correspond with E. Brennan re
                                               same (.3); review, analyze precedent re plan
                                               negotiations (.8).

                                               5
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 29 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation

Date     Name                            Hours Description
10/04/20 Alan Heisman                     1.60 Revise confidentiality agreement (1.3);
                                               correspond with N. Binder, K&E team re
                                               same (.3).
10/04/20 Derek I. Hunter                  2.40 Conference with N. Binder, K&E team re exit
                                               structuring considerations (.5); review,
                                               analyze and revise related analyses, plan
                                               support documents (1.9).
10/04/20 Sola Paterson-Marke              2.50 Review and revise draft NDA.
10/05/20 Nicholas A. Binder               8.20 Draft, revise plan negotiation timeline (2.1);
                                               correspond with D. Hunter re same (.1);
                                               correspond with F. Felton, D. Hunter re
                                               emergence considerations (.2); telephone
                                               conference with E. Brennan, K&E team re
                                               same (.9); draft memorandum re same (2.4);
                                               telephone conference with D. Hunter, K&E
                                               team re creditor NDAs (.3); analyze, revise
                                               same (1.8); telephone conference and
                                               correspond with D. Hunter re same (.4).
10/05/20 Nicholas A. Binder               0.10 Correspond with D. Gremling re emergence
                                               work in process.
10/05/20 Dave Gremling                    1.10 Review, analyze liquidation analysis issues re
                                               pension claims.
10/05/20 Dave Gremling                    1.40 Review, analyze precedent valuation analysis
                                               (1.1); correspond with N. Binder, K&E team
                                               re same (.3).
10/05/20 Anthony R. Grossi                0.80 Correspond with K&E team re business plan
                                               issues.
10/05/20 Anthony R. Grossi                0.40 Correspond with K&E team re creditor
                                               correspondence re FCC issues.
10/05/20 Alan Heisman                     2.60 Revise confidentiality agreements (2.0);
                                               participate in telephone conference and
                                               correspond with N. Binder, K&E team re
                                               same (.5); prepare for same (.1).
10/05/20 Derek I. Hunter                  3.70 Revise plan term sheet (1.5); conference with
                                               N. Binder, K&E team re exit structuring
                                               considerations (.5); review, revise analyses re
                                               same (1.2); telephone conference with advisor
                                               team re case strategy (.5).
10/05/20 Andrew Kimball                   0.30 Revise NDA.
10/05/20 Andrew Kimball                   0.50 Revise draft non-disclosure agreement (.3);
                                               telephone conference with K&E team re same
                                               (.2).



                                               6
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 30 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation

Date     Name                            Hours Description
10/05/20 Drew Maliniak                     0.70 Review indentures re plan issue (.5);
                                                correspond with J. Korff re same (.2).
10/05/20 Sola Paterson-Marke               8.00 Review pro forma confidentiality agreement
                                                (2.4); revise same (2.6); review non-
                                                disclosure agreement precedent (3.0).
10/05/20 Leo Plank                         1.00 Correspond with K&E team re Luxemburg
                                                issues.
10/05/20 Edward O. Sassower, P.C.          0.60 Correspond and conference with various
                                                parties re strategy and tactics.
10/05/20 Steven N. Serajeddini, P.C.       2.20 Correspond and telephone conference with
                                                K&E team, advisors, Company re plan issues
                                                (1.5); review and analyze same (.7).
10/06/20 Nicholas A. Binder               10.30 Correspond with EHP, D. Hunter re
                                                emergence considerations (.1); correspond
                                                and telephone conference with D. Hunter, E.
                                                Brennan, K&E team re same (1.4); draft
                                                memorandum re same (3.7); revise same
                                                (3.2); research re plan negotiation timeline
                                                (.5); revise same (1.4).
10/06/20 Ameneh M. Bordi                   1.20 Participate in telephone conference with K&E
                                                team, A&M team re liquidation analysis (.5);
                                                review analysis re same (.2); correspond with
                                                D. Gremling, K&E team re same (.5).
10/06/20 Dave Gremling                     4.00 Conference with A. Bordi re pension claims
                                                re liquidation analysis (.5); telephone
                                                conference with A&M, PJT, K&E teams re
                                                same (.5); analyze issues re same (1.6);
                                                analyze issues re plan issues (.8); revise
                                                memorandum re same (.6).
10/06/20 Anthony R. Grossi                 0.60 Correspond with K&E team re business plan
                                                and next steps.
10/06/20 Anthony R. Grossi                 0.60 Correspond with A&M and K&E team re
                                                liquidation analysis.
10/06/20 Alan Heisman                      3.40 Review and revise confidentiality agreements
                                                (3.1); correspond with S. Paterson-Marke,
                                                K&E team re same (.3).
10/06/20 Derek I. Hunter                   4.60 Review, analyze and revise plan term sheet,
                                                related work product (1.3); conference with
                                                N. Binder, K&E team re same (.6) review,
                                                analyze exit structuring research re same
                                                (1.7); conference with N. Binder, K&E team
                                                re same (.4); research precedent re same (.6).
10/06/20 Andrew Kimball                    0.90 Revise NDA.

                                               7
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 31 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation

Date     Name                            Hours Description
10/06/20 John C. O'Quinn, P.C.            1.00 Telephone conference with FCC counsel re
                                               creditor correspondence re FCC issues (.5);
                                               correspond with K&E team re same (.5).
10/06/20 Sola Paterson-Marke              5.00 Review and revise NDA (2.4); telephone
                                               conference with A. Heisman, K&E team re
                                               same (.5); correspond with creditor advisors
                                               re same (2.1).
10/06/20 Harker Rhodes                    0.60 Telephone conference with FCC counsel re
                                               creditor correspondence re FCC issues.
10/06/20 Edward O. Sassower, P.C.         0.40 Correspond and conference with various
                                               parties re strategy and tactics.
10/06/20 Steven N. Serajeddini, P.C.      0.90 Correspond and telephone conference with
                                               K&E team, advisors, Company re plan issues
                                               (.6); review and analyze same (.3).
10/06/20 Julie Siegal                     2.70 Review and analyze issues re FCC issues.
10/06/20 Julie Siegal                     0.50 Telephone conference with K&E team re
                                               FCC analysis.
10/07/20 Nicholas A. Binder               1.80 Telephone conference with D. Hunter re
                                               emergence considerations (.1); revise
                                               memorandum re same (1.2); research re same
                                               (.3); correspond with D. Hunter, K&E team re
                                               same (.2).
10/07/20 Dave Gremling                    0.30 Review, analyze issues re liquidation analysis.
10/07/20 Ed Hossain                       0.80 Analyze corporate authorization re Company
                                               subsidiaries.
10/07/20 Derek I. Hunter                  1.50 Conference with Debtors’ advisors, K&E
                                               team re case strategy (.5); correspond with N.
                                               Binder, K&E team re exit structuring
                                               considerations, related workstreams (.4);
                                               review, analyze, and revise plan term sheet,
                                               related work product (.6).
10/07/20 Andrew Kimball                   0.50 Correspond with K&E team re exit
                                               structuring considerations.
10/07/20 Sola Paterson-Marke              0.50 Review, finalize confidentiality agreements.
10/07/20 Edward O. Sassower, P.C.         0.70 Correspond and conference with various
                                               parties re strategy and tactics.
10/07/20 Steven N. Serajeddini, P.C.      3.10 Correspond and telephone conference with
                                               K&E team, advisors, Company re plan issues
                                               (2.4); review and analyze same (.7).
10/07/20 Julie Siegal                     0.50 Draft memorandum re FCC analysis.




                                               8
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 32 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation

Date     Name                            Hours Description
10/08/20 Nicholas A. Binder               3.00 Review, revise plan support agreement (2.4);
                                               correspond with D. Hunter, K&E team re
                                               confirmation precedent (.2); review, draft,
                                               revise disclosure statement (.4).
10/08/20 Dave Gremling                    2.60 Research, analyze plan issues (2.1); revise
                                               memorandum re same (.5).
10/08/20 Dave Gremling                    0.90 Review, analyze issues re pension, medical
                                               plan obligations in a hypothetical liquidation
                                               (.7); revise materials re same (.2).
10/08/20 Anthony R. Grossi                0.60 Correspond with K&E team and Company re
                                               FCC issues.
10/08/20 Ed Hossain                       0.40 Draft notes re telephone conference with
                                               Luxemburg advisors.
10/08/20 Ed Hossain                       0.60 Conference with Luxembourg advisors re
                                               emergence.
10/08/20 Derek I. Hunter                  0.40 Conference with N. Binder, K&E team re exit
                                               structuring considerations, related plan
                                               analyses.
10/08/20 Andrew Kimball                   0.40 Telephone conference with Elvinger and
                                               K&E team re exit structure.
10/08/20 John C. O'Quinn, P.C.            1.00 Telephone conference with Company re
                                               creditor correspondence re FCC issues (.4);
                                               analyze materials re same (.6).
10/08/20 Robert Orren                     2.00 Research confirmation precedent.
10/08/20 Harker Rhodes                    0.40 Telephone conference with Company re
                                               creditor correspondence re FCC issues.
10/08/20 Edward O. Sassower, P.C.         0.60 Correspond and conference with various
                                               parties re strategy and tactics.
10/08/20 Steven N. Serajeddini, P.C.      2.50 Correspond and telephone conference with
                                               K&E team, advisors, Company re plan issues
                                               (2.0); review and analyze same (.5).
10/08/20 Julie Siegal                     3.10 Draft memorandum re FCC analysis.
10/09/20 Nicholas A. Binder               4.00 Telephone conference with D. Hunter, K&E
                                               team re emergence considerations (.5);
                                               telephone conference with J. Morley re tax
                                               considerations re same (.2); telephone
                                               conference with A. Bordi re plan strategy (.5);
                                               review corporate considerations re emergence
                                               (.3); correspond with D. Hunter, K&E
                                               corporate team re same (.2); draft, revise
                                               memorandum re same (1.7); research re same
                                               (.6).


                                               9
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 33 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation

Date     Name                            Hours Description
10/09/20 Ameneh M. Bordi                  2.40 Conference with D. Hunter K&E team re
                                               emergence structuring and related analysis
                                               (.5); conference with N. Binder re strategy
                                               (.5); review and analyze analysis re same
                                               (1.4).
10/09/20 Edward Emanuel Brennan           1.10 Correspond with A. Kimball re Luxembourg
                                               corporate issues (.5); correspond with
                                               Luxembourg counsel re same (.6).
10/09/20 Dave Gremling                    0.20 Review, revise liquidation analysis tracker.
10/09/20 Alan Heisman                     3.50 Review and revise post-petition holder
                                               confidentiality agreements (3.2); correspond
                                               with E. Hossain, K&E team re same (.3).
10/09/20 Ed Hossain                       0.30 Conference with N. Binder, K&E team re
                                               emergence.
10/09/20 Derek I. Hunter                  1.20 Conferences with N. Binder, K&E team re
                                               exit structuring considerations, related plan
                                               analyses (.5); review, analyze, and revise
                                               same (.7).
10/09/20 Andrew Kimball                   0.80 Telephone conference with D. Hunter, K&E
                                               team re structure (.4); draft correspondence
                                               with Elvinger re same (.4).
10/09/20 Harker Rhodes                    0.90 Review and revise summary re FCC analysis.
10/09/20 Edward O. Sassower, P.C.         0.70 Correspond and conference with various
                                               parties re strategy and tactics.
10/09/20 Steven N. Serajeddini, P.C.      2.10 Correspond and telephone conference with
                                               K&E team, advisors, Company re plan issues
                                               (1.5); review and analyze same (.6).
10/09/20 Julie Siegal                     0.10 Review memorandum re FCC analysis.
10/10/20 Nicholas A. Binder               1.50 Review plan release issues (.2); telephone
                                               conference with D. Hunter, K&E team re
                                               emergence considerations (.5); correspond
                                               with Elvinger, K&E team re same (.1); revise
                                               memorandum re same (.7).
10/10/20 Anthony R. Grossi                0.50 Ttelephone conference with K&E team re
                                               chapter 11 plan status and next steps.
10/10/20 Derek I. Hunter                  1.60 Telephone conference with A. Grossi, K&E
                                               team re deal strategy (.8); correspond with
                                               same re same (.4); review analyses re same
                                               (.4).
10/10/20 Andrew Kimball                   0.30 Draft and review correspondence with
                                               Luxembourg counsel re emergence
                                               considerations.


                                              10
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 34 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation

Date     Name                            Hours Description
10/10/20 Andrew Kimball                   0.80 Telephone conference with A. Grossi, K&E
                                               team re case status.
10/10/20 Peter Martelli, P.C.             0.50 Telephone conference with A. Grossi, K&E
                                               team re case strategy and status.
10/10/20 Steven N. Serajeddini, P.C.      1.10 Telephone conference with A. Grossi, K&E
                                               team re plan issues (.7); correspond with
                                               same, Company, advisors re same (.4).
10/10/20 Michael B. Slade                 0.50 Telephone conference with S. Serajeddini, A.
                                               Grossi, K&E team re case strategy.
10/11/20 Nicholas A. Binder               1.60 Review, revise analysis re emergence
                                               considerations (1.1); telephone conference
                                               with D. Hunter re same (.5).
10/11/20 Alan Heisman                     2.90 Review and revise confidentiality agreements
                                               (2.7); correspond with D. Hunter, K&E team
                                               re same (.2).
10/11/20 Derek I. Hunter                  3.30 Review, analyze and revise NDAs (1.8);
                                               correspond with A. Heisman, K&E team re
                                               same (.5); telephone conferences with lender's
                                               counsel re same (.8); correspond with exit
                                               structuring working group re emergence
                                               structure considerations (.2).
10/11/20 Robert Orren                     3.80 Research confirmation precedent (3.5);
                                               correspond with N. Binder re same (.3).
10/11/20 Sola Paterson-Marke              4.30 Review and revise draft NDA (3.7); review
                                               precedent re same (.6).
10/12/20 Nicholas A. Binder               0.90 Draft queries re international emergence
                                               considerations (.4); correspond and telephone
                                               conference with D. Hunter, K&E team re
                                               same (.5).
10/12/20 Katya Boyko                      0.40 Telephone conference with E. Brennan, D.
                                               Hunter and K&E team re emergence.
10/12/20 Edward Emanuel Brennan           0.50 Conference with K. Boyko, K&E team re
                                               emergence structures.
10/12/20 Dave Gremling                    0.30 Review, analyze memorandum re chapter 11
                                               plan confirmation proposal.
10/12/20 Dave Gremling                    0.70 Review, revise liquidation analysis summary
                                               (.4); correspond with A&M, PJT teams re C-
                                               band issues re same (.3).
10/12/20 Anthony R. Grossi                0.30 Correspond with K&E team re non-disclosure
                                               agreement issues.




                                              11
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 35 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation

Date     Name                            Hours Description
10/12/20 Alan Heisman                     3.20 Revise confidentiality agreements (2.8);
                                               telephone conference with D. Hunter, K&E
                                               team re same (.4).
10/12/20 Ed Hossain                       0.20 Conference with N. Binder, K&E team re
                                               action items re emergence planning
                                               workstream.
10/12/20 Derek I. Hunter                  5.60 Review, analyze and revise plan term sheet
                                               (.5); conferences with E. Brennan, K&E team
                                               re exit structuring considerations (.5); review,
                                               analyze, and revise analyses re same (.6);
                                               review, analyze, and revise NDAs (1.9);
                                               conference with A. Heisman, K&E team re
                                               same (.4); correspond with same re same (.4);
                                               telephone conferences with lender's counsel re
                                               same (.8); telephone conference with advisor
                                               team re case strategy (.5).
10/12/20 Andrew Kimball                   0.40 Telephone conference with K&E team re
                                               structure.
10/12/20 Andrew Kimball                   1.10 Revise NDA (.5); review business plan (.6).
10/12/20 Sola Paterson-Marke              3.50 Draft and revise NDAs.
10/12/20 Edward O. Sassower, P.C.         0.40 Correspond and conference with various
                                               parties re strategy and tactics.
10/12/20 Steven N. Serajeddini, P.C.      3.20 Correspond and telephone conference with
                                               K&E team, advisors, Company re plan issues
                                               (2.3); review and analyze issues re same (.9).
10/13/20 Nicholas A. Binder               5.90 Research, analyze plan releases (1.7);
                                               correspond with D. Hunter, K&E team re
                                               same (.5); draft, revise plan support
                                               agreement (1.6); research, analyze precedent
                                               re same (1.8); correspond with D. Hunter,
                                               K&E team re exit financing considerations
                                               (.3).
10/13/20 Anthony R. Grossi                0.60 Correspond with Company and advisor teams
                                               re business plan, next steps.
10/13/20 Alan Heisman                     3.70 Review and revise holder confidentiality
                                               agreements (1.6); draft issues list re same (.5);
                                               telephone conference with K&E team and
                                               Jones Day team re same (1.0); prepare for
                                               same (.2); correspond with D. Hunter, K&E
                                               team re same (.4).
10/13/20 Ed Hossain                       0.30 Correspond with N. Binder, K&E team re
                                               Luxembourg considerations.



                                               12
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 36 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation

Date     Name                            Hours Description
10/13/20 Derek I. Hunter                  3.60 Review, analyze and revise plan term sheet
                                               (.5); conferences with N. Binder, K&E team
                                               re exit structuring considerations (.5); review,
                                               analyze, and revise analyses re same (.6);
                                               review, analyze and revise NDAs (1.4);
                                               correspond with A. Heisman, K&E team re
                                               same (.6).
10/13/20 Andrew Kimball                   0.40 Telephone conference with K&E team re
                                               NDAs.
10/13/20 Andrew Kimball                   0.70 Telephone conference with ad hoc group re
                                               case status and next steps.
10/13/20 Sola Paterson-Marke              3.50 Telephone conference with D. Hunter, K&E
                                               team re confidentiality agreement (1.0);
                                               prepare for same (.5); review and revise same
                                               (2.0).
10/13/20 Edward O. Sassower, P.C.         0.60 Correspond and conference with various
                                               parties re strategy and tactics.
10/13/20 Steven N. Serajeddini, P.C.      2.10 Correspond and telephone conference with
                                               K&E team, advisors, Company re plan issues
                                               (1.5); review and analyze same (.6).
10/14/20 Nicholas A. Binder               5.90 Research, analyze plan release considerations
                                               (2.3); draft memorandum re same (1.8); revise
                                               plan support agreement (1.6); correspond and
                                               conference with D. Hunter, K&E team re
                                               same (.2).
10/14/20 Ameneh M. Bordi                  1.10 Review and analyze memorandum re plan
                                               structures.
10/14/20 Katya Boyko                      0.20 Telephone conference with E. Brennan, D.
                                               Hunter and K&E team re emergence.
10/14/20 Alan Heisman                     1.30 Review and revise confidentiality agreements.
10/14/20 Derek I. Hunter                  2.30 Review, analyze and revise plan term sheet
                                               (.4).; conferences with N. Binder, K&E team
                                               re exit structuring considerations (.3); review,
                                               analyze and revise analyses re same (.5);
                                               review, analyze and revise NDAs (.4);
                                               correspond with N. Binder, K&E team re
                                               same (.4); conference with creditor advisors
                                               re same (.3).
10/14/20 Andrew Kimball                   0.20 Analyze memorandum re plan issue.
10/14/20 Robert Orren                     0.40 Correspond with N. Binder re confirmation
                                               precedent.




                                               13
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 37 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation

Date     Name                            Hours Description
10/14/20 Sola Paterson-Marke              3.00 Research confidentiality agreement questions
                                               re cleansing (1.7); telephone conference with
                                               D. Hunter, K&E team re same (.5); review
                                               revised confidentiality agreement draft (.8).
10/14/20 Edward O. Sassower, P.C.         0.30 Correspond and conference with various
                                               parties re strategy and tactics.
10/14/20 Steven N. Serajeddini, P.C.      2.20 Correspond and telephone conference with
                                               K&E team, advisors, Company re plan issues
                                               (1.7); review and analyze same (.5).
10/15/20 Nicholas A. Binder               6.50 Draft memorandum re plan releases (3.1);
                                               research, analyze issues re same (2.4); review
                                               correspondence, materials re emergence
                                               structuring (.3); telephone conference with
                                               EHP, Deloitte, K&E teams re same (.4);
                                               conference and correspond with E. Brennan,
                                               K&E team re same (.3).
10/15/20 Katya Boyko                      0.50 Telephone conference with Luxembourg
                                               advisors, E. Brennan, D. Hunter and K&E
                                               team re emergence.
10/15/20 Edward Emanuel Brennan           2.40 Conference with Luxembourg counsel re
                                               emergence structure issues (1.0); correspond
                                               with N. Binder re same (1.1); correspond with
                                               N. Binder, K&E team re same (.3).
10/15/20 Dave Gremling                    0.90 Analyze liquidation analysis issues (.2);
                                               coordinate conference with A&M, PJT teams
                                               re same (.2); review, analyze business plan
                                               presentation materials re same (.5).
10/15/20 Alan Heisman                     2.60 Review and revise post-petition holder
                                               confidentiality agreements (1.8); telephone
                                               conference with S. Paterson-Marke re same
                                               (.5); correspond with S. Paterson-Marke,
                                               K&E team re same (.3).
10/15/20 Ed Hossain                       0.80 Conference with Luxembourg advisors re
                                               emergence.
10/15/20 Derek I. Hunter                  3.40 Review, analyze and revise plan term sheet
                                               (.6).; conference with E. Brennan K&E team
                                               re exit structuring considerations (.5); review,
                                               analyze and revise analyses re same (.3);
                                               review, analyze and revise NDAs (.4);
                                               correspond with A. Heisman, K&E team re
                                               same (1.2); conference with creditor advisors
                                               re same (.4).
10/15/20 Andrew Kimball                   0.50 Revise non-disclosure agreement (.2); draft
                                               correspondence re same (.3).

                                               14
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 38 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation

Date     Name                            Hours Description
10/15/20 Sola Paterson-Marke              4.00 Review and revise confidentiality agreements
                                               (3.1); conference with A. Heisman re same
                                               (.4); correspond with A. Heisman, D. Hunter,
                                               K&E team re same (.5).
10/15/20 Leo Plank                        1.00 Telephone conferences with K&E team re
                                               emergence and tax matters.
10/15/20 Edward O. Sassower, P.C.         0.70 Correspond and conference with various
                                               parties re strategy and tactics.
10/15/20 Steven N. Serajeddini, P.C.      2.80 Correspond and telephone conference with
                                               K&E team, advisors, Company re plan issues
                                               (1.9); review and analyze same (.9).
10/15/20 Michael B. Slade                 2.00 Telephone conferences with various parties re
                                               business plan.
10/16/20 Nicholas A. Binder               2.50 Analyze Luxembourg emergence
                                               considerations (1.9); correspond with
                                               Elvinger, K&E team re same (.3); telephone
                                               conference with D. Hunter, A. Bordi, K&E
                                               team re emergence structuring (.3).
10/16/20 Ameneh M. Bordi                  1.30 Conference with N. Binder, D. Hunter, K&E
                                               team re emergence structuring (.3);
                                               conference with H. Rhodes re FCC analysis
                                               (.3); revise memorandum re same (.7).
10/16/20 Katya Boyko                      0.40 Conference with N. Binder, D. Hunter and
                                               K&E team re emergence (.3); correspond with
                                               same re same (.1).
10/16/20 Dave Gremling                    0.20 Review, analyze issues re liquidation analysis.
10/16/20 Alan Heisman                     0.40 Revise confidentiality agreements.
10/16/20 Derek I. Hunter                  1.60 Conference with A. Bordi, N. Binder, K&E
                                               team re exit structuring considerations (.3);
                                               review, analyze and revise NDAs (.4);
                                               correspond with A. Heisman, K&E team re
                                               same (.4); conference with creditor advisors
                                               re same (.5).
10/16/20 Andrew Kimball                   0.30 Telephone conference with K&E team re
                                               structure.
10/16/20 Sola Paterson-Marke              2.50 Review and revise draft NDA.
10/16/20 Harker Rhodes                    0.60 Review and revise memorandum re FCC
                                               analysis (.3); conference with A. Bordi re
                                               same (.3).
10/16/20 Edward O. Sassower, P.C.         0.60 Correspond and conference with various
                                               parties re strategy and tactics.



                                              15
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 39 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation

Date     Name                            Hours Description
10/16/20 Steven N. Serajeddini, P.C.      1.30 Correspond and telephone conference with
                                               K&E team, advisors, Company re plan issues
                                               (.9); review and analyze same (.4).
10/17/20 Nicholas A. Binder               0.50 Revise presentation re emergence steps (.3);
                                               correspond with D. Hunter, K&E team re
                                               same (.2).
10/17/20 Dave Gremling                    0.20 Review, analyze issues re hypothetical
                                               liquidation.
10/17/20 Anthony R. Grossi                0.50 Telephone conference with K&E team re case
                                               strategy.
10/17/20 Alan Heisman                     1.20 Revise confidentiality agreements.
10/17/20 Derek I. Hunter                  1.40 Conference with A. Grossi, K&E team re case
                                               strategy (.5); correspond with K&E team,
                                               creditors re business plan NDAs (.3); review,
                                               analyze, and revise NDAs (.6).
10/17/20 Andrew Kimball                   0.50 Revise form NDA.
10/17/20 Andrew Kimball                   0.60 Telephone conference with S. Serajeddini,
                                               K&E team re case strategy and next steps.
10/17/20 Sola Paterson-Marke              1.30 Review and revise NDA draft.
10/17/20 Steven N. Serajeddini, P.C.      1.20 Correspond and telephone conference with
                                               K&E team, advisors, Company re plan issues
                                               (.6); review and analyze same (.6).
10/17/20 Michael B. Slade                 0.50 Telephone conference with S. Serajeddini, A.
                                               Bordi, P. Martelli and A. Grossi re case
                                               strategy.
10/18/20 Nicholas A. Binder               4.30 Correspond with D. Hunter re plan releases,
                                               distributions (.3); review documents and
                                               materials re same (.4); draft, revise disclosure
                                               statement (2.5); revise memorandum re
                                               emergence considerations (1.0); correspond
                                               with D. Hunter re same (.1).
10/18/20 Dave Gremling                    0.30 Review, analyze liquidation issues re
                                               hypothetical liquidation.
10/18/20 Derek I. Hunter                  0.70 Correspond with S. Paterson-Marke, K&E
                                               team re creditor NDA.
10/18/20 Joe Morley                       0.70 Review and analyze memorandum re FCC
                                               analysis.
10/18/20 Sola Paterson-Marke              1.80 Review and revise confidentiality agreements
                                               (1.5); telephone conference with Akin Gump
                                               re same (.3).
10/18/20 Harker Rhodes                    1.50 Review and revise memorandum re FCC
                                               analysis.

                                               16
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 40 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation

Date     Name                            Hours Description
10/19/20 Nicholas A. Binder               2.90 Correspond with D. Hunter, K&E team re
                                               plan releases (.3); research, analyze issues re
                                               same (.9); correspond with E. Brennan, K&E
                                               team re emergence structuring (.5); review
                                               documents, materials re same (.4); telephone
                                               conference with D. Hunter, K&E team re
                                               same (.7); correspond and telephone
                                               conference with D. Hunter re plan
                                               workstreams (.1).
10/19/20 Nicholas A. Binder               1.10 Review, analyze acceleration payments issue
                                               (.6); telephone conference withA. Bordi,
                                               K&E team re same (.5).
10/19/20 Ameneh M. Bordi                  1.80 Conference with D. Gremling, A&M team re
                                               liquidation analysis (.6); conference with D.
                                               Hunter, K&E team re emergence structuring
                                               (.5); review and analyze materials re same
                                               (.2); telephone conference with K&E team re
                                               FCC issues (.5).
10/19/20 Katya Boyko                      0.70 Telephone conference with E. Brennan, A.
                                               Kimball and K&E team re emergence.
10/19/20 Edward Emanuel Brennan           3.20 Telephone conference with N. Binder, K&E
                                               team re emergence structures (.7); correspond
                                               with same re same (.8); correspond with
                                               Elvinger team re same (1.7).
10/19/20 Dave Gremling                    0.60 Telephone conference with A. Bordi, A&M
                                               team re liquidation analysis considerations.
10/19/20 Anthony R. Grossi                0.70 Correspond with D. Hunter, K&E team re
                                               cleansing materials (.3); correspond with D.
                                               Hunter, K&E team re creditor non-disclosure
                                               agreements and next steps (.4).
10/19/20 Anthony R. Grossi                0.50 Correspond with PJT team re business plan.
10/19/20 Alan Heisman                     2.30 Review and revise confidentiality agreements
                                               (.7); draft issues list re same (1.2); compile
                                               signature pages re same (.4).
10/19/20 Derek I. Hunter                  4.30 Review, analyze and revise plan related
                                               analyses (.6); conference with N. Binder,
                                               K&E team re exit structuring considerations,
                                               related plan considerations (.7); review,
                                               analyze and revise exit structure analyses (.6);
                                               correspond with N. Binder re plan work
                                               products (.1); review, analyze and revise
                                               NDAs (1.4); correspond with A. Grossi,
                                               creditor advisors re same (.9).


                                               17
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 41 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation

Date     Name                            Hours Description
10/19/20 Andrew Kimball                   0.40 Telephone conference with D. Hunter, K&E
                                               team re exit structuring.
10/19/20 Sola Paterson-Marke              1.00 Correspond with Akin & Gump re non-
                                               disclosure agreement (.3); draft revisions to
                                               non-disclosure agreement (.7).
10/19/20 Harker Rhodes                    0.50 Telephone conference with A. Bordi and
                                               K&E team re FCC issues analysis.
10/19/20 Steven N. Serajeddini, P.C.      1.20 Correspond and telephone conference with
                                               K&E team, advisors, Company re plan issues
                                               (.6); review and analyze same (.6).
10/19/20 Julie Siegal                     1.80 Telephone conference with K&E team re
                                               analysis re FCC issues (.5); review and revise
                                               analysis re same (1.3).
10/20/20 Nicholas A. Binder               1.00 Correspond with D. Hunter, E. Brennan re
                                               emergence structuring issues (.3); review
                                               memorandum re same (.4); correspond with
                                               D. Hunter re plan workstreams (.3).
10/20/20 Nicholas A. Binder               1.10 Conference with E. Brennan, K&E team re
                                               tax and emergence considerations (.5); review
                                               correspondence re same (.2); analyze
                                               materials re same (.4).
10/20/20 Ameneh M. Bordi                  1.30 Review and analyze memorandum re plan and
                                               emergence structuring (.7); research re same
                                               (.6).
10/20/20 Edward Emanuel Brennan           2.00 Review and analyze Deloitte memorandum re
                                               emergence structure (1.5); correspond with N.
                                               Binder and A. Kimball re same (.5).
10/20/20 Derek I. Hunter                  2.40 Finalize creditor NDAs (1.0); participate in
                                               management presentation re business plan
                                               (1.4).
10/20/20 Steven N. Serajeddini, P.C.      2.10 Correspond and telephone conference with
                                               K&E team, advisors, Company re plan issues
                                               (1.2); review and analyze same (.9).
10/21/20 Nicholas A. Binder               2.40 Conference with Elvinger re Luxembourg
                                               emergence considerations (.5); correspond
                                               with same re same (.2); telephone conference
                                               with D. Hunter, K&E team re emergence
                                               considerations (.5); correspond with E.
                                               Brennan re same (.8); correspond with D.
                                               Hunter re plan releases (.2); correspond with
                                               T. Knutson re confirmation issues (.2).




                                              18
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 42 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation

Date     Name                            Hours Description
10/21/20 Katya Boyko                      1.30 Telephone conference with D. Hunter and
                                               K&E team re emergence (.5); review and
                                               revise Elvinger’s drafts of contribution and
                                               netting agreements (.8).
10/21/20 Dave Gremling                    0.70 Research, analyze issues re plan issues.
10/21/20 Anthony R. Grossi                0.30 Correspond with K&E team re plan issues re
                                               FCC regulations.
10/21/20 Anthony R. Grossi                0.50 Correspond with K&E team re chapter 11
                                               plan work and next steps.
10/21/20 Derek I. Hunter                  2.80 Conference with N. Binder, K&E team re exit
                                               structuring considerations (.5); review,
                                               analyze and revise analyses re same (1.1);
                                               telephone conference with A. Grossi,
                                               Company advisors re case strategy (.5);
                                               correspond with A. Grossi, K&E team re
                                               same (.7).
10/21/20 Andrew Kimball                   3.10 Telephone conference with D. Hunter, K&E
                                               team re structuring (.4); analyze internal asset
                                               transfer (1.7); analyze and revise
                                               memorandum re equitization (1.0).
10/21/20 Tyler R. Knutson                 2.40 Analyze documents re case background (1.0);
                                               analyze memorandum re plan issue (1.0);
                                               correspond with N. Binder re confirmation
                                               precedent documents (.4).
10/21/20 Steven N. Serajeddini, P.C.      1.50 Correspond and telephone conference with
                                               K&E team, advisors, Company re plan issues
                                               (1.1); review and analyze same (.4).
10/21/20 William Thompson                 4.50 Research, analyze plan precedent re plan issue
                                               (1.5); review, revise plan re same (2.0);
                                               review, analyze first day declaration re same
                                               (1.0).
10/21/20 Donna Zamir                      3.50 Research, analyze issues re plan issues.
10/22/20 Nicholas A. Binder               8.30 Telephone conference with Elvinger, K&E
                                               team re Luxembourg emergence
                                               considerations (.7); review documents and
                                               materials, prepare for same (1.0); correspond
                                               with E. Hossain re indenture considerations
                                               (.3); analyze documents re same (.4);
                                               research, analyze precedent confirmation
                                               checklists (1.6); draft same (2.0); conference
                                               with D. Hunter re same (.3); revise
                                               memoranda re confirmation matters (2.0).



                                               19
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 43 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation

Date     Name                            Hours Description
10/22/20 Ameneh M. Bordi                  1.70 Telephone conference with EHP, N. Binder,
                                               K&E team re Luxembourg restructuring
                                               matters (.7); review materials re same (.7);
                                               correspond with N. Binder re same (.3).
10/22/20 Katya Boyko                      0.50 Telephone conference with Luxembourg
                                               advisors, E. Brennan, D. Hunter and K&E
                                               team re emergence.
10/22/20 Edward Emanuel Brennan           1.00 Telephone conference with N. Binder,
                                               Elvinger, K&E team re emergence matters
                                               (.7); correspond with same re same (.3).
10/22/20 Dave Gremling                    0.70 Telephone conference with N. Binder, K&E
                                               team, Elvinger, Deloitte teams re emergence
                                               issues.
10/22/20 Anthony R. Grossi                0.40 Correspond with K&E team re chapter 11
                                               plan and next steps.
10/22/20 Ed Hossain                       1.00 Review and analyze indentures for holder suit
                                               exposure.
10/22/20 Derek I. Hunter                  3.10 Telephone conference with Luxembourg
                                               counsel, N. Binder, K&E team re plan issues
                                               (.7); correspond with N. Binder re same (.2);
                                               conference with N. Binder re exit structuring,
                                               plan-related research (.3); correspond with A.
                                               Grossi re same (.4); review, analyze analyses
                                               re same (1.5).
10/22/20 Andrew Kimball                   0.40 Review and revise memorandum re plan.
10/22/20 Tyler R. Knutson                 7.30 Review confirmation briefs, transcripts, and
                                               orders re plan issue (2.7); draft precedent
                                               chart re same (2.9); revise citations re same
                                               (1.2); correspond with N. Binder re same (.5).
10/22/20 Steven N. Serajeddini, P.C.      1.80 Correspond and telephone conference with
                                               K&E team, advisors, Company re plan issues
                                               (1.3); review and analyze same (.5).
10/22/20 William Thompson                 2.20 Research, analyze, and revise plan section.
10/22/20 Donna Zamir                      7.00 Research re plan issues (3.7); analyze issues
                                               re same (3.3).
10/23/20 Nicholas A. Binder               5.00 Telephone conference with E. Brennan, D.
                                               Hunter, K&E team re emergence
                                               considerations, planning (.8); review, revise
                                               confirmation planning document (3.9);
                                               correspond with D. Hunter, K&E team re
                                               same (.3).




                                              20
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 44 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation

Date     Name                            Hours Description
10/23/20 Edward Emanuel Brennan           1.10 Conference with N. Binder, K&E team re
                                               emergence structure issues (.8); correspond
                                               with same re same (.3).
10/23/20 Anthony R. Grossi                1.10 Correspond with K&E team re ad hoc
                                               committee correspondence (.7); correspond
                                               with Company team re same (.4).
10/23/20 Derek I. Hunter                  2.50 Conferences with N. Binder, K&E team re
                                               exit structuring considerations, related plan
                                               workstreams (1.0); review, analyze, and
                                               revise analyses re same (.5); correspond with
                                               A. Grossi, K&E team, debtor advisors re
                                               same (1.0).
10/23/20 Andrew Kimball                   0.40 Telephone conference with K&E team re exit
                                               structuring.
10/23/20 Tyler R. Knutson                 0.30 Draft summary re plan issue.
10/23/20 Harker Rhodes                    0.20 Review and revise memorandum re FCC
                                               analysis.
10/23/20 Steven N. Serajeddini, P.C.      1.90 Correspond and telephone conference with
                                               K&E team, advisors, Company re plan issues
                                               (1.0); review and analyze same (.9).
10/24/20 Nicholas A. Binder               1.70 Draft analysis re emergence structures (1.4);
                                               correspond with A. Bordi, D. Hunter, K&E
                                               team, Elvinger re same (.2); correspond with
                                               D. Hunter, K&E team re confirmation and
                                               emergence planning document (.1).
10/24/20 Ameneh M. Bordi                  1.00 Conference with A. Grossi, K&E team re case
                                               strategy and next steps (.5); correspond with
                                               D. Hunter, K&E team re same (.5).
10/24/20 Katya Boyko                      0.40 Review and revise confirmation workstreams
                                               and timeline.
10/24/20 Anthony R. Grossi                0.50 Telephone conference with K&E team re plan
                                               status and next steps.
10/24/20 Derek I. Hunter                  1.30 Telephone conference with A. Grossi, K&E
                                               team re deal status, related workstreams (.5);
                                               correspond with same re same (.5); review,
                                               revise memoranda re same (.3).
10/24/20 Andrew Kimball                   0.50 Telephone conference with K&E team re case
                                               updates.
10/24/20 Steven N. Serajeddini, P.C.      1.10 Conference with K&E team re plan issues
                                               (.5); review and analyze same (.6).
10/24/20 Anthony Vincenzo Sexton          0.80 Telephone conference with S. Serajedinni,
                                               K&E team re deal status and next steps.


                                              21
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 45 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation

Date     Name                            Hours Description
10/24/20 Michael B. Slade                 1.50 Telephone conference with K&E team re case
                                               considerations (.5); analyze creditor letter
                                               (.6); draft response to same (.4).
10/25/20 Nicholas A. Binder               1.70 Revise confirmation work plan (1.6);
                                               correspond with D. Hunter, K&E team re
                                               same (.1).
10/25/20 Derek I. Hunter                  0.70 Review, revise confirmation work plan.
10/25/20 Tyler R. Knutson                 0.20 Correspond with N. Binder re confirmation
                                               workstreams.
10/25/20 Harker Rhodes                    0.20 Review memorandum re FCC analysis.
10/25/20 Michael B. Slade                 0.60 Review and revise creditor response re plan
                                               matter.
10/25/20 Alborz Tolou                     0.50 Review and revise confirmation checklist.
10/26/20 Nicholas A. Binder               3.40 Revise plan negotiation timeline (1.4);
                                               telephone conference with D. Hunter, A&M
                                               team re same (.3) revise confirmation
                                               checklist (.3); analyze emergence
                                               considerations (.7); telephone conference with
                                               D. Hunter, K&E team re same (.5);
                                               correspond and conference with D. Hunter,
                                               K&E team re indentures (.2).
10/26/20 Nicholas A. Binder               0.60 Telephone conference with A. Bordi, A&M,
                                               PJT re plan of reorganization timeline.
10/26/20 Ameneh M. Bordi                  0.60 Conference with N. Binder, A&M, PJT teams
                                               re plan of reorganization.
10/26/20 Edward Emanuel Brennan           1.70 Correspond with N. Binder, K&E team re
                                               emergence issues.
10/26/20 Derek I. Hunter                  2.90 Review, analyze and revise plan related
                                               analyses (1.5); conferences with N. Binder,
                                               K&E team, A&M re same (.5); correspond
                                               with N. Binder. K&E team re same, exit
                                               structuring considerations (.4); conference
                                               with K&E team, debtors’ advisors re deal
                                               status (.5).
10/26/20 Andrew Kimball                   0.20 Telephone conference with K&E team re case
                                               issues.
10/26/20 Steven N. Serajeddini, P.C.      1.10 Correspond and telephone conference with
                                               K&E team, advisors, Company re plan issues
                                               (.7); review and analyze same (.4).
10/27/20 Nicholas A. Binder               2.30 Correspond with E. Brennan, K&E team re
                                               emergence considerations (.4); analyze
                                               confirmation issues (1.2); revise confirmation
                                               process tracker (.7).

                                              22
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 46 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation

Date     Name                            Hours Description
10/27/20 Ameneh M. Bordi                  0.60 Telephone conference with A&M team, D.
                                               Gremling, and Wiley team re liquidation
                                               analysis considerations.
10/27/20 Edward Emanuel Brennan           1.50 Correspond with N. Binder, K&E team re
                                               emergence structure.
10/27/20 Dave Gremling                    0.80 Telephone conference with D. Zamir re
                                               liquidation analysis (.2); telephone conference
                                               with K&E, A&M, Wiley teams re same (.6).
10/27/20 Derek I. Hunter                  0.20 Correspond with N. Binder re emergence
                                               structuring.
10/27/20 Drew Maliniak                    1.20 Review indentures re legal question (.1);
                                               conferences with E. Brennan re corporate
                                               securities matter re Luxembourg offerings
                                               (1.1).
10/27/20 William Thompson                 0.50 Review and revise memorandum re plan
                                               issue.
10/27/20 Donna Zamir                      0.80 Telephone conference with D. Gremling re
                                               liquidation analysis (.2); telephone conference
                                               with K&E, A&M, Wiley teams re liquidation
                                               analysis (.6).
10/28/20 Nicholas A. Binder               1.20 Telephone conference with D. Hunter, K&E
                                               team re plan issue (.1); telephone conference
                                               with E. Brennan, A. Kimball, K&E team re
                                               emergence considerations (.7); analyze issues
                                               re same (.4).
10/28/20 Katya Boyko                      0.70 Telephone conference with E. Brennan, A.
                                               Kimball and K&E team re emergence.
10/28/20 Derek I. Hunter                  1.40 Conference with N. Binder, K&E team re exit
                                               structuring considerations, related plan
                                               workstreams (.7); review, analyze, and revise
                                               analyses re same (.2); conference with K&E
                                               team, debtors’ advisors re deal status (.5).
10/28/20 Tyler R. Knutson                 1.30 Draft assumption and confirmation timeline
                                               chart (.8); correspond with N. Binder re same
                                               (.2); correspond with W. Thompson re same
                                               (.3).
10/28/20 Steven N. Serajeddini, P.C.      1.20 Correspond and telephone conference with
                                               K&E team, advisors, Company re plan issues
                                               (.9); review and analyze same (.3).
10/28/20 William Thompson                 4.70 Review memorandum re plan issue (1.8);
                                               revise same (2.6); correspond with N. Binder
                                               re same (.3).



                                               23
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 47 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation

Date     Name                            Hours Description
10/29/20 Nicholas A. Binder               0.80 Review, revise memorandum re plan issue
                                               (.5); correspond and conference with D.
                                               Hunter, K&E team re same (.3).
10/29/20 Katya Boyko                      0.20 Telephone conference with Luxembourg
                                               advisors, E. Brennan, D. Hunter and K&E
                                               team re emergence.
10/29/20 Derek I. Hunter                  0.40 Conferences with K. Boyko, K&E team re
                                               exit structuring considerations, related plan
                                               workstreams.
10/29/20 Steven N. Serajeddini, P.C.      1.30 Correspond and telephone conference with
                                               K&E team, advisors, Company re plan issues
                                               (1.0); review and analyze same (.3).
10/29/20 William Thompson                 3.60 Review and revise memorandum re releases.
10/30/20 Nicholas A. Binder               3.20 Review, draft, revise memorandum re plan
                                               issue (1.6); correspond and conference with
                                               W. Thompson, K&E team re same (.4);
                                               telephone conference with D. Hunter, K&E
                                               team re same (.2); telephone conference with
                                               A. Kimball re emergence considerations (.6);
                                               review, revise analysis re same (.4).
10/30/20 Nicholas A. Binder               0.50 Telephone conference with K&E team re plan
                                               and transaction integration strategy.
10/30/20 Dave Gremling                    0.60 Telephone conference with K&E, A&M,
                                               Wiley Rein teams re FCC considerations re
                                               liquidation analysis.
10/30/20 Derek I. Hunter                  0.20 Conferences with N. Binder, K&E team re
                                               exit structuring considerations, related plan
                                               workstreams.
10/30/20 Andrew Kimball                   1.00 Review memorandum re exit structuring (.4);
                                               telephone conference with N. Binder re
                                               memorandum re same (.6).
10/30/20 Robert Orren                     0.10 Correspond with N. Binder re confirmation
                                               brief precedent.
10/30/20 Steven N. Serajeddini, P.C.      1.40 Correspond and telephone conference with
                                               K&E team, advisors, Company re plan issues
                                               (1.1); review and analyze same (.3).
10/30/20 William Thompson                 5.20 Review and revise memorandum re plan issue
                                               (3.0); research precedent re same (2.2).
10/31/20 Ameneh M. Bordi                  1.00 Telephone conference with S. Serajeddini,
                                               K&E team re case strategy and next steps (.8);
                                               correspond with K&E team re same (.2).



                                              24
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 48 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036540
Intelsat S.A.                                                  Matter Number:      48457-4
Disclosure Statement, Plan and Confirmation

Date     Name                            Hours Description
10/31/20 Derek I. Hunter                  1.30 Conference with S. Serajeddini, K&E team re
                                               deal status, related workstreams (.8);
                                               correspond with K&E team re same (.5).
10/31/20 Steven N. Serajeddini, P.C.      1.60 Telephone conference with M. Slade, K&E
                                               team re plan issues (.8); correspond with
                                               Company, K&E team re same (.8).
10/31/20 Anthony Vincenzo Sexton          0.90 Telephone conference with A. Grossi, K&E
                                               team re overall deal status and tax unity
                                               agreement.
10/31/20 Michael B. Slade                 0.80 Telephone conference with S. Serajeddini,
                                               K&E team re strategy.

Total                                   493.80




                                              25
     Case 20-32299-KLP              Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                            Desc Main
                                           Document    Page 49 of 204


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 4, 2020

Intelsat S.A.
7900 Tysons One Place
19th Floor
McLean, VA 22102

Attn: Michelle Bryan

                                                                            Invoice Number: 1050036541
                                                                              Client Matter: 48457-5

In the Matter of Financing and Cash Collateral




For legal services rendered through October 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 35,663.50
Total legal services rendered                                                                                 $ 35,663.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 50 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036541
Intelsat S.A.                                                  Matter Number:      48457-5
Financing and Cash Collateral




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Peter Bang                                            1.20     965.00          1,158.00
Nicholas A. Binder                                   17.90     740.00         13,246.00
Ameneh M. Bordi                                       5.50   1,035.00          5,692.50
James Brownstein                                      0.10   1,035.00            103.50
Bradley Cho                                           1.10     845.00            929.50
Anthony R. Grossi                                     1.00   1,175.00          1,175.00
Erik Hepler                                           3.10   1,435.00          4,448.50
Derek I. Hunter                                       4.70   1,035.00          4,864.50
Robert Orren                                          0.90     445.00            400.50
Matthew Riley                                         1.70     275.00            467.50
Ben Steadman                                          2.80   1,135.00          3,178.00

TOTALS                                               40.00                   $ 35,663.50




                                              2
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 51 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036541
Intelsat S.A.                                                  Matter Number:      48457-5
Financing and Cash Collateral


                                  Description of Legal Services

Date     Name                            Hours Description
10/01/20 Nicholas A. Binder               0.70 Review, revise lien stipulation (.6);
                                               correspond with K&E team re same (.1).
10/01/20 James Brownstein                 0.10 Correspond with A&M re cash management
                                               schematic.
10/01/20 Anthony R. Grossi                0.40 Correspond with D. Hunter, K&E team re
                                               challenge stipulation.
10/01/20 Erik Hepler                      0.60 Review lien stipulation.
10/01/20 Derek I. Hunter                  0.30 Correspond with N. Binder, K&E team, A&M
                                               team re UCC lien analyses, related
                                               stipulation.
10/02/20 Nicholas A. Binder               1.00 Review stipulation re lien challenge (.5);
                                               review related materials re same (.2);
                                               correspond with K&E team, UCC counsel re
                                               same (.3).
10/05/20 Derek I. Hunter                  0.30 Correspond with A. Grossi, A&M team, UCC
                                               counsel re UCC lien analyses, related
                                               stipulation.
10/06/20 Nicholas A. Binder               0.30 Correspond with D. Hunter, K&E team, re
                                               lien stipulation.
10/06/20 Derek I. Hunter                  0.30 Correspond with N. Binder, K&E team, A&M
                                               team re UCC lien analyses, related
                                               stipulation.
10/07/20 Nicholas A. Binder               0.70 Prepare for conference with K&E team,
                                               A&M, various advisors re lien challenge
                                               tracing analysis (.2); participate in same (.5).
10/07/20 Ameneh M. Bordi                  1.10 Prepare for telephone conference with UCC
                                               advisors re lien challenge analysis (.6);
                                               conference with UCC advisors re same (.5).
10/07/20 Erik Hepler                      0.50 Telephone conference with UCC counsel re
                                               cash tracing analysis.
10/07/20 Derek I. Hunter                  1.00 Review materials re tracing analysis (.5);
                                               participate re same (.5).
10/09/20 Bradley Cho                      0.20 Analyze lien stipulation considerations.
10/09/20 Erik Hepler                      0.30 Analyze documents re lien stipulation.
10/12/20 Anthony R. Grossi                0.60 Correspond with PJT team re exit financing
                                               issues (.4); correspond with K&E team re
                                               same (.2).
10/12/20 Derek I. Hunter                  0.20 Correspond with A. Bordi, A&M team re
                                               UCC lien analyses, related stipulation.

                                               3
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 52 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036541
Intelsat S.A.                                                  Matter Number:      48457-5
Financing and Cash Collateral

Date     Name                            Hours Description
10/13/20 Peter Bang                       0.80 Review and prepare DIP Amendment No. 1
                                               for 10-Q filing.
10/15/20 Ameneh M. Bordi                  0.50 Review and revise lien stipulation (.2);
                                               correspond with A&M re documents re
                                               analysis re same (.3).
10/15/20 Erik Hepler                      0.40 Correspond with K&E team re considerations
                                               re potential lien challenges.
10/15/20 Matthew Riley                    1.70 Review debtor in possession amendment No.
                                               1 for 10-Q filing.
10/19/20 Nicholas A. Binder               2.10 Correspond with P. Bang re DIP amendment
                                               (.3); review documents re same (.5); draft
                                               analysis re same (1.1); correspond with D.
                                               Hunter re same (.2).
10/19/20 Derek I. Hunter                  0.20 Correspond with A. Bordi K&E team, A&M
                                               team re UCC lien analyses, related
                                               stipulation.
10/20/20 Peter Bang                       0.40 Review and revise Form 10-Q disclosure re
                                               DIP Amendment.
10/20/20 Nicholas A. Binder               3.40 Correspond with K&E team, PJT, Kutak re
                                               financing considerations (.3); conference with
                                               same re same (.4); analyze documents same
                                               (1.3); draft, revise presentation re same (1.4).
10/20/20 Derek I. Hunter                  0.20 Correspond with A. Bordi, K&E team, UCC
                                               advisors re UCC lien analyses, related
                                               stipulation.
10/21/20 Nicholas A. Binder               6.10 Attend telephone conference with A&M,
                                               K&E team re lien stipulations (.4); review
                                               same (.3); analyze financing considerations
                                               (2.3); correspond with K&E team re same
                                               (.3); conference with K&E team re same (.5);
                                               draft, revise presentation re same (2.1);
                                               correspond with PJT re same (.2).
10/21/20 Ameneh M. Bordi                  0.70 Conference with A&M, E. Hepler, K&E team
                                               re lien analysis (.4); conference with UCC
                                               counsel re same (.1); conference with secured
                                               counsel re same (.1); correspond with
                                               creditors counsel, E. Hepler, A&M team re
                                               same (.1).
10/21/20 Erik Hepler                      0.40 Telephone conference with A&M re lien
                                               stipulation analysis.
10/21/20 Derek I. Hunter                  0.40 Correspond with A. Bordi, K&E team, A&M
                                               team, lender advisors re UCC lien analyses,
                                               related stipulation.

                                               4
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 53 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036541
Intelsat S.A.                                                  Matter Number:      48457-5
Financing and Cash Collateral

Date     Name                            Hours Description
10/22/20 Nicholas A. Binder               2.10 Review, revise presentation re financing
                                               considerations (1.4); telephone conference
                                               with PJT re same (.5); correspond with R.
                                               Orren team re same (.2).
10/22/20 Erik Hepler                      0.20 Correspond with K&E team re DIP
                                               amendment.
10/22/20 Derek I. Hunter                  0.10 Correspond with K&E team re UCC lien
                                               analyses, related stipulation.
10/22/20 Robert Orren                     0.90 Correspond with N. Binder re DIP
                                               amendment precedent.
10/22/20 Ben Steadman                     1.80 Correspond with K&E team re financing
                                               questions (.5); review materials re same (1.3).
10/23/20 Nicholas A. Binder               1.50 Review, revise presentation re financing
                                               considerations (.4); correspond with PJT,
                                               K&E team re same (.2); revise lien stipulation
                                               (.6); correspond with D. Hunter, K&E team re
                                               same (.3).
10/23/20 Bradley Cho                      0.30 Correspond with DPW, N. Binder, D. Hunter
                                               and Company re financing considerations.
10/23/20 Derek I. Hunter                  1.30 Correspond with K&E team, UCC, lenders'
                                               advisor re UCC lien analyses, related
                                               stipulation (.4); revise stipulation re same (.6);
                                               correspond with N. Binder re presentation re
                                               financing considerations (.3).
10/26/20 Ameneh M. Bordi                  0.50 Correspond with UCC counsel, A&M team re
                                               lien analysis (.2); conference with UCC
                                               counsel, A&M team re same (.3).
10/26/20 Bradley Cho                      0.40 Correspond with N. Binder and Company re
                                               financing considerations.
10/26/20 Erik Hepler                      0.20 Analyze lien stipulation.
10/26/20 Derek I. Hunter                  0.20 Correspond with K&E team, UCC counsel,
                                               lenders' advisor re UCC lien analyses, related
                                               stipulation.
10/27/20 Ameneh M. Bordi                  0.50 Telephone conference with A&M team re lien
                                               review analysis.
10/28/20 Ameneh M. Bordi                  1.30 Telephone conference with UCC counsel re
                                               lien review analysis (.5); correspond with
                                               UCC counsel and Company re same (.4);
                                               telephone conference with Company re same
                                               (.2); correspond with Company re same (.2).




                                               5
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 54 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036541
Intelsat S.A.                                                  Matter Number:      48457-5
Financing and Cash Collateral

Date     Name                            Hours Description
10/29/20 Ameneh M. Bordi                  0.90 Correspond with Company, UCC counsel and
                                               A&M re lien review analysis (.3); conference
                                               with Company, UCC counsel and A&M re
                                               same (.6).
10/29/20 Bradley Cho                      0.20 Review documents re financing
                                               considerations.
10/29/20 Erik Hepler                      0.30 Analyze lien review diligence re UCC lien
                                               analysis.
10/30/20 Erik Hepler                      0.20 Analyze lien review diligence re UCC lien
                                               analysis.
10/30/20 Derek I. Hunter                  0.20 Correspond with K&E team, UCC counsel,
                                               lenders' advisor re UCC lien analyses, related
                                               stipulation.
10/30/20 Ben Steadman                     1.00 Telephone conference with Company, A&M
                                               re financing considerations.

Total                                     40.00




                                                  6
     Case 20-32299-KLP              Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                            Desc Main
                                           Document    Page 55 of 204


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 4, 2020

Intelsat S.A.
7900 Tysons One Place
19th Floor
McLean, VA 22102

Attn: Michelle Bryan

                                                                            Invoice Number: 1050036542
                                                                              Client Matter: 48457-6

In the Matter of Automatic Stay Issues




For legal services rendered through October 31, 2020
(see attached Description of Legal Services for detail)                                                         $ 5,210.00
Total legal services rendered                                                                                   $ 5,210.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 56 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036542
Intelsat S.A.                                                  Matter Number:      48457-6
Automatic Stay Issues




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Nicholas A. Binder                                   1.10      740.00            814.00
Ameneh M. Bordi                                      1.20    1,035.00          1,242.00
Dave Gremling                                        0.80      740.00            592.00
William Thompson                                     4.20      610.00          2,562.00

TOTALS                                                7.30                    $ 5,210.00




                                              2
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 57 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036542
Intelsat S.A.                                                  Matter Number:      48457-6
Automatic Stay Issues


                                  Description of Legal Services

Date     Name                            Hours Description
10/09/20 Ameneh M. Bordi                  1.20 Correspond with Company, Canadian counsel
                                               and K&E team re potential automatic stay
                                               violation and next steps (.4); conference with
                                               Company, Canadian counsel and K&E team
                                               re same (.8).
10/23/20 Dave Gremling                    0.80 Review, revise letter re automatic stay (.4);
                                               correspond with W. Thompson re same (.2);
                                               conference with W. Thompson re same (.2).
10/23/20 William Thompson                 4.20 Review, revise letter re automatic stay (1.9);
                                               research re same (2.1); conference with D.
                                               Gremling re same (.2).
10/24/20 Nicholas A. Binder               0.20 Review automatic stay issue.
10/29/20 Nicholas A. Binder               0.90 Review case law re automatic stay issue.

Total                                      7.30




                                                  3
     Case 20-32299-KLP              Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                            Desc Main
                                           Document    Page 58 of 204


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 4, 2020

Intelsat S.A.
7900 Tysons One Place
19th Floor
McLean, VA 22102

Attn: Michelle Bryan

                                                                            Invoice Number: 1050036543
                                                                              Client Matter: 48457-7

In the Matter of Section 363 Issues




For legal services rendered through October 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 30,956.00
Total legal services rendered                                                                                 $ 30,956.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 59 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036543
Intelsat S.A.                                                  Matter Number:      48457-7
Section 363 Issues




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Nicholas A. Binder                                    8.70     740.00          6,438.00
Ameneh M. Bordi                                       4.30   1,035.00          4,450.50
Kristen Ferguson                                      1.70     275.00            467.50
Dave Gremling                                         1.10     740.00            814.00
Derek I. Hunter                                       0.80   1,035.00            828.00
Andrew Kimball                                        1.30   1,165.00          1,514.50
Robert Orren                                          0.90     445.00            400.50
Donna Zamir                                          26.30     610.00         16,043.00

TOTALS                                               45.10                   $ 30,956.00




                                              2
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 60 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036543
Intelsat S.A.                                                  Matter Number:      48457-7
Section 363 Issues


                                  Description of Legal Services

Date     Name                            Hours Description
10/01/20 Nicholas A. Binder               0.30 Attend telephone conference with A. Bordi,
                                               K&E team re potential minority investment.
10/01/20 Ameneh M. Bordi                  1.20 Correspond with A. Kimball, K&E team re
                                               potential minority investment (.3); conference
                                               with A. Kimball, K&E team re same (.3);
                                               review background materials re same (.6).
10/01/20 Dave Gremling                    0.30 Telephone conference with A. Bordi, K&E
                                               team re potential minority investment.
10/01/20 Derek I. Hunter                  0.60 Correspond with A. Kimball, K&E team re
                                               potential 363 transaction (.4); correspond with
                                               A. Bordi, K&E team re related considerations
                                               (.2).
10/01/20 Andrew Kimball                   1.30 Telephone conference with Company re
                                               potential minority investment opportunity
                                               (.5); conference with A. Bordi, K&E team re
                                               same (.3); correspond with A. Bordi, D.
                                               Hunter re same (.5).
10/08/20 Nicholas A. Binder               0.50 Draft, revise motion re satellite transaction.
10/09/20 Ameneh M. Bordi                  0.50 Conference with A&M and PJT team re
                                               potential minority investment.
10/15/20 Nicholas A. Binder               0.90 Draft, revise motion re satellite transaction
                                               (.8); correspond with A&M re same (.1).
10/21/20 Ameneh M. Bordi                  0.40 Telephone conference with A&M re satellite
                                               program (.2); correspond with N. Binder,
                                               A&M re same (.2).
10/21/20 Dave Gremling                    0.40 Analyze issues re potential strategic
                                               partnership (.2); correspond with K&E team
                                               re same (.2).
10/23/20 Nicholas A. Binder               0.70 Conference with D. Zamir re satellite
                                               transaction (.2); correspond with same re
                                               same (.2); review pleadings re same (.3).
10/23/20 Dave Gremling                    0.40 Prepare for telephone conference with A.
                                               Bordi and S. Ajmeri re potential minority
                                               investment (.1); participate re same (.3).
10/23/20 Donna Zamir                      6.10 Telephone conference with N. Binder re
                                               satellite motion (.2); review, analyze materials
                                               re same (2.6); revise motion re same (3.3).
10/24/20 Nicholas A. Binder               0.30 Review motion re satellite transaction (.2);
                                               correspond with D. Zamir, A&M re same (.1).
10/24/20 Donna Zamir                      0.80 Revise satellite transaction motion.

                                               3
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 61 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036543
Intelsat S.A.                                                  Matter Number:      48457-7
Section 363 Issues

Date     Name                            Hours Description
10/25/20 Nicholas A. Binder               0.90 Review, revise pleading re satellite
                                               transaction (.7); review materials re same (.2).
10/25/20 Donna Zamir                      2.00 Revise satellite transaction motion.
10/26/20 Nicholas A. Binder               1.20 Review, revise pleading re satellite
                                               transaction (.6); analyze documents re same
                                               (.3); correspond with D. Zamir re same (.1);
                                               conference with same re same (.2).
10/26/20 Donna Zamir                      3.00 Revise satellite transaction motion (2.8);
                                               conference with N. Binder re same (.2).
10/27/20 Nicholas A. Binder               1.30 Revise pleading re satellite transaction (.9);
                                               conference with A. Bordi re same (.2);
                                               correspond with A. Bordi, D. Zamir re same
                                               (.2).
10/27/20 Ameneh M. Bordi                  0.40 Review and revise satellite motion (.2);
                                               conference with N. Binder re same (.2).
10/27/20 Robert Orren                     0.90 Correspond with K&E team re bid
                                               procedures.
10/27/20 Donna Zamir                      7.50 Review, revise motion re satellite transaction
                                               (3.7); analyze materials re same (3.4);
                                               conference with N. Binder, K&E team re
                                               same (.2); correspond with N. Binder, K&E
                                               team re same (.2).
10/28/20 Nicholas A. Binder               1.60 Conference with D. Zamir, K&E team, A&M
                                               re satellite transaction (.5); correspond with
                                               D. Zamir, A. Bordi, A&M re same (.2);
                                               review, revise pleading re same (.4); review
                                               materials re same (.5).
10/28/20 Ameneh M. Bordi                  0.90 Review and revise motion re satellite (.7);
                                               correspond with N. Binder re same (.2).
10/28/20 Kristen Ferguson                 1.70 Research 363 motions (.7); correspond with
                                               D. Zamir re same (.1); research precedent
                                               assumption orders (.8); correspond with N.
                                               Binder re same (.1).
10/28/20 Derek I. Hunter                  0.20 Correspond with K&E team re potential 363
                                               transaction and related considerations.
10/28/20 Donna Zamir                      5.70 Revise satellite transaction motion (3.2);
                                               research, analyze considerations re same
                                               (2.5).
10/29/20 Ameneh M. Bordi                  0.90 Review and revise satellite motion (.7);
                                               correspond with Company, D. Zamir re same
                                               (.2).
10/29/20 Donna Zamir                      1.00 Revise satellite transaction motion.


                                               4
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 62 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036543
Intelsat S.A.                                                  Matter Number:      48457-7
Section 363 Issues

Date     Name                            Hours Description
10/30/20 Nicholas A. Binder               1.00 Correspond with D. Zamir re satellite
                                               transaction pleadings (.2); conference with D.
                                               Zamir re same (.2); analyze potential
                                               investment considerations (.6).
10/30/20 Donna Zamir                      0.20 Conference with N. Binder re satellite
                                               transaction pleadings.

Total                                     45.10




                                                  5
     Case 20-32299-KLP              Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                            Desc Main
                                           Document    Page 63 of 204


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 4, 2020

Intelsat S.A.
7900 Tysons One Place
19th Floor
McLean, VA 22102

Attn: Michelle Bryan

                                                                            Invoice Number: 1050036544
                                                                              Client Matter: 48457-8

In the Matter of Executory Contracts and Unexpired Leases




For legal services rendered through October 31, 2020
(see attached Description of Legal Services for detail)                                                      $ 106,112.00
Total legal services rendered                                                                                $ 106,112.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 64 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036544
Intelsat S.A.                                                  Matter Number:      48457-8
Executory Contracts and Unexpired Leases




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Nicholas A. Binder                                    4.50     740.00          3,330.00
Ameneh M. Bordi                                      18.30   1,035.00         18,940.50
Dave Gremling                                        46.10     740.00         34,114.00
Anthony R. Grossi                                     1.90   1,175.00          2,232.50
Neil E. Herman                                        2.00   1,635.00          3,270.00
Tyler R. Knutson                                      1.90     610.00          1,159.00
Emily Merki Long                                      3.40   1,025.00          3,485.00
Casey McGushin                                        3.10   1,045.00          3,239.50
Steven N. Serajeddini, P.C.                           2.60   1,345.00          3,497.00
Michael B. Slade                                      0.50   1,395.00            697.50
Benjamin P. Stone                                    23.80     610.00         14,518.00
William Thompson                                      7.40     610.00          4,514.00
Donna Zamir                                          21.50     610.00         13,115.00

TOTALS                                              137.00                 $ 106,112.00




                                              2
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 65 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036544
Intelsat S.A.                                                  Matter Number:      48457-8
Executory Contracts and Unexpired Leases


                                  Description of Legal Services

Date     Name                            Hours Description
10/01/20 Dave Gremling                    1.60 Review, analyze executory contract re
                                               assumption and rejection considerations.
10/06/20 Dave Gremling                    0.30 Review, analyze contract re rejection
                                               considerations.
10/08/20 Anthony R. Grossi                0.40 Correspond with D. Gremling, Company re
                                               lease assumption.
10/12/20 Dave Gremling                    1.20 Research re executory contract issue (.3);
                                               review Company agreements re same (.9).
10/13/20 Dave Gremling                    0.40 Review, update executory contract master
                                               summary.
10/14/20 Dave Gremling                    0.40 Review, revise master summary re executory
                                               contract analyses.
10/15/20 Dave Gremling                    1.90 Review, analyze, revise summary re certain
                                               executory contracts (1.7); correspond with A.
                                               Bordi re same (.2).
10/17/20 Dave Gremling                    1.20 Analyze executory contracts re rejection
                                               considerations.
10/19/20 Nicholas A. Binder               0.50 Analyze contract rejection issue.
10/19/20 Dave Gremling                    0.80 Review, analyze executory agreements re
                                               rejection considerations.
10/20/20 Ameneh M. Bordi                  1.20 Telephone conference with D. Gremling,
                                               Company re contract rejection analysis (.6);
                                               telephone conference with D. Gremling,
                                               A&M team re same (.6).
10/20/20 Dave Gremling                    3.10 Review, analyze executory contracts re
                                               rejection considerations (1.4); review, analyze
                                               presentation materials re same (.5); telephone
                                               conference with A. Bordi, Company re same
                                               (.6); telephone conference with A. Bordi,
                                               A&M team re same (.6).
10/21/20 Ameneh M. Bordi                  2.90 Telephone conference with Company, A&M
                                               team, D. Gremling re contract rejection
                                               process (1.0); conference with A&M, D.
                                               Gremling re executory contract analysis (.5);
                                               conference with M. Slade, A. Grossi, D.
                                               Gremling re same (.5); review materials re
                                               same (.9).




                                               3
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 66 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036544
Intelsat S.A.                                                  Matter Number:      48457-8
Executory Contracts and Unexpired Leases

Date     Name                            Hours Description
10/21/20 Dave Gremling                    5.40 Telephone conference with Company, A&M
                                               team, A. Bordi re contract rejection process
                                               (1.0); conference with A&M, A. Bordi re
                                               executory contract analysis (.5); conference
                                               with M. Slade, A. Grossi, A. Bordi re same
                                               (.5); review and analyze executory contracts
                                               re rejection analysis (2.7); correspond with A.
                                               Bordi, A&M team re same (.4); research legal
                                               issue re same (.3).
10/21/20 Anthony R. Grossi                0.50 Correspond with K&E team re customer
                                               contract issues.
10/21/20 Michael B. Slade                 0.50 Telephone conference with K&E team re
                                               contract issue.
10/22/20 Nicholas A. Binder               0.60 Analyze contract rejection issue (.5);
                                               correspond with B. Stone re same (.1).
10/22/20 Ameneh M. Bordi                  2.60 Telephone conference with Company re
                                               assumption and rejection analysis re finance
                                               contracts (1.3); review materials re same (.5);
                                               correspond with D. Gremling, A&M team re
                                               same (.3); telephone conference with A&M
                                               team re satellite contract (.5).
10/22/20 Dave Gremling                    4.50 Telephone conference with A. Bordi, A&M
                                               team, Company re finance contracts (1.3);
                                               research re rejection issue (2.0); review
                                               Company agreements re same (.9); draft
                                               summary re same (.3).
10/22/20 Emily Merki Long                 2.20 Revise rejection motion.
10/22/20 Benjamin P. Stone                5.00 Research, analyze legal issues re executory
                                               contracts (3.2); draft memorandum re same
                                               (1.8).
10/23/20 Ameneh M. Bordi                  2.20 Telephone conference with A&M, D.
                                               Gremling and Company re executory contract
                                               analysis re satellite contracts (1.0);
                                               correspond with A&M re follow up re same
                                               (.2); conference with Company, co-counsel re
                                               executory contract rejection analysis (.5)
                                               correspond with A&M, D. Gremling and
                                               Company re same (.5).
10/23/20 Ameneh M. Bordi                  2.20 Review and revise rejection motion re certain
                                               contracts.




                                               4
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 67 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036544
Intelsat S.A.                                                  Matter Number:      48457-8
Executory Contracts and Unexpired Leases

Date     Name                            Hours Description
10/23/20 Dave Gremling                    2.40 Telephone conference with A&M, A. Bordi
                                               and Company re executory contract analysis
                                               re satellite contracts (1.0); review, revise
                                               executory contract analysis tracking
                                               document (1.2); correspond with A. Bordi,
                                               A&M team re rejection analysis (.2).
10/23/20 Emily Merki Long                 1.20 Revise rejection motion re certain executory
                                               contracts.
10/23/20 Benjamin P. Stone                4.70 Research re executory contracts issue (3.8);
                                               analyze contracts same (.9).
10/25/20 Ameneh M. Bordi                  0.80 Review and revise rejection motion (.4);
                                               coordinate re rejection analysis of vendor
                                               with co-counsel (.4).
10/25/20 Benjamin P. Stone                3.60 Draft memorandum re executory contracts
                                               issue.
10/26/20 Ameneh M. Bordi                  0.90 Correspond and telephone conference with D.
                                               Gremling re executory contract analysis (.3);
                                               review and analyze materials re same (.6).
10/26/20 Dave Gremling                    1.20 Review, analyze executory contracts re
                                               rejection analysis (.7); draft summary re same
                                               (.5).
10/26/20 Steven N. Serajeddini, P.C.      1.20 Telephone conference with K&E team,
                                               advisors, Company re contract rejection issue
                                               (.6); correspond with K&E team, advisors,
                                               Company re same (.3); review and analyze
                                               issue same (.3).
10/27/20 Ameneh M. Bordi                  2.30 Telephone conference with co-counsel re
                                               executory contract analysis (.5); correspond
                                               with D. Gremling, and N. Herman re analysis
                                               re executory contracts (.2); research re
                                               rejection analysis (.6); telephone conference
                                               with Company, D. Gremling, A&M team re
                                               customer contract rejection analysis (.5);
                                               telephone conference with A&M team re
                                               same (.5).
10/27/20 Dave Gremling                    2.50 Telephone conference with Company, A.
                                               Bordi, A&M team re customer contract
                                               rejection analysis (.5); research re executory
                                               contracts issue (.8); correspond with N.
                                               Herman, A. Bordi re same (.5); review,
                                               analyze contracts re same (.7).
10/27/20 Neil E. Herman                   1.00 Correspond with A. Bordi re legal strategies
                                               re rejection considerations (.5); correspond
                                               with D. Gremling re same (.5).

                                               5
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 68 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036544
Intelsat S.A.                                                  Matter Number:      48457-8
Executory Contracts and Unexpired Leases

Date     Name                            Hours Description
10/27/20 Benjamin P. Stone                6.90 Review executory contracts and unexpired
                                               leases (3.0); draft memorandum re same (3.9).
10/28/20 Ameneh M. Bordi                  2.10 Telephone conferences with D. Gremling, A.
                                               Grossi and A&M team re executory contract
                                               issue (1.7); correspond with D. Gremling, A.
                                               Grossi and A&M team re same (.4).
10/28/20 Dave Gremling                    4.40 Review, analyze Company contracts re
                                               rejection considerations (.4); correspond with
                                               B. Stone, A. Bordi re same (.4); review
                                               memorandum re same (.8); research issues re
                                               same (2.2); summarize same (.6).
10/28/20 Steven N. Serajeddini, P.C.      1.40 Correspond and with K&E team, advisors,
                                               Company re contract issues (.3); telephone
                                               conference with K&E team, advisors,
                                               Company re same (.6); review and analyze
                                               same (.5).
10/28/20 Benjamin P. Stone                3.60 Revise memorandum re executory contracts
                                               (1.2); research re same (2.4).
10/28/20 William Thompson                 1.70 Summarize batch of executory contracts.
10/29/20 Nicholas A. Binder               1.50 Review, analyze memorandum re executory
                                               contract rejection issue (.8); review, analyze
                                               related case law re same (.4); correspond with
                                               B. Stone re same (.3).
10/29/20 Ameneh M. Bordi                  1.10 Telephone conference with Company re
                                               customer contract analysis (.6); telephone
                                               conference with A&M team re same (.5).
10/29/20 Dave Gremling                    5.90 Review, analyze Company contracts re
                                               rejection considerations (3.9); draft summary
                                               re same (2.0).
10/29/20 Tyler R. Knutson                 0.10 Correspond with D. Gremling re contract
                                               review assignment.
10/29/20 William Thompson                 0.30 Correspond with D. Gremling re executory
                                               contract review.
10/29/20 Donna Zamir                      3.00 Summarize batch of executory contracts.
10/30/20 Nicholas A. Binder               0.50 Analyze summary of contracts re rejection
                                               considerations.
10/30/20 Dave Gremling                    5.20 Review, analyze Company contracts re
                                               executory contract rejection considerations
                                               (3.9); correspond with K&E, A&M teams re
                                               same (.1); correspond with K&E team re
                                               same (.2); conference with A&M team re
                                               same (.2); draft summary re same (.8).


                                               6
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 69 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036544
Intelsat S.A.                                                  Matter Number:      48457-8
Executory Contracts and Unexpired Leases

Date     Name                            Hours Description
10/30/20 Anthony R. Grossi                 1.00 Review, analyze lease issues (.6); correspond
                                                with D. Hunter re same (.4).
10/30/20 Neil E. Herman                    1.00 Correspond with A. Bordi re rejection
                                                considerations (.5); correspond with D.
                                                Gremling re same (.5).
10/30/20 Tyler R. Knutson                  0.40 Summarize batch of executory contracts.
10/30/20 Donna Zamir                       2.50 Summarize batch of executory contracts.
10/30/20 Donna Zamir                       6.00 Summarize batch of executory contracts (3.1);
                                                analyze contracts re same (2.9).
10/31/20 Nicholas A. Binder                1.40 Research, analyze executory contract
                                                considerations.
10/31/20 Dave Gremling                     3.70 Review, analyze Company agreements re
                                                rejection considerations (3.2); draft summary
                                                re same (.5).
10/31/20 Tyler R. Knutson                  1.40 Summarize batch of executory contracts.
10/31/20 Casey McGushin                    3.10 Research potential rejection issue (1.1); draft
                                                summary re same (2.0).
10/31/20 William Thompson                  5.40 Summarize batch of executory contracts (2.4);
                                                analyze contracts re same (3.0).
10/31/20 Donna Zamir                      10.00 Review, analyze executory contracts (3.9);
                                                draft summary of issues re same (3.6); revise
                                                same (2.5).

Total                                   137.00




                                                 7
     Case 20-32299-KLP              Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                            Desc Main
                                           Document    Page 70 of 204


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 4, 2020

Intelsat S.A.
7900 Tysons One Place
19th Floor
McLean, VA 22102

Attn: Michelle Bryan

                                                                            Invoice Number: 1050036545
                                                                              Client Matter: 48457-9

In the Matter of Business Operations




For legal services rendered through October 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 72,805.50
Total legal services rendered                                                                                 $ 72,805.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 71 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036545
Intelsat S.A.                                                  Matter Number:      48457-9
Business Operations




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Nicholas A. Binder                                   14.20     740.00         10,508.00
Ameneh M. Bordi                                      23.20   1,035.00         24,012.00
Dave Gremling                                        42.30     740.00         31,302.00
Anthony R. Grossi                                     0.50   1,175.00            587.50
Alan Heisman                                          0.80     740.00            592.00
Derek I. Hunter                                       0.20   1,035.00            207.00
Gisella de la Rocha                                   5.80     965.00          5,597.00

TOTALS                                               87.00                   $ 72,805.50




                                              2
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 72 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036545
Intelsat S.A.                                                  Matter Number:      48457-9
Business Operations


                                  Description of Legal Services

Date     Name                            Hours Description
10/01/20 Nicholas A. Binder               1.20 Review, analyze cash management order re
                                               operational consideration (.8); telephone
                                               conference with A. Bordi, surety counsel re
                                               performance bond (.3); correspond with A.
                                               Bordi, Company re same (.1).
10/01/20 Ameneh M. Bordi                  1.10 Telephone conference with A&M team,
                                               Company re ongoing business and vendor
                                               issues (.5); telephone conference with N.
                                               Binder, surety counsel re surety (.3);
                                               conference with vendor re performance (.2);
                                               correspond with vendor re same (.1).
10/01/20 Dave Gremling                    1.70 Correspond with A. Bordi, Global Eagle
                                               advisors re cure reconciliation (.2); review,
                                               analyze OneWeb docket items (.6); review,
                                               analyze Speedcast docket items (.7); draft
                                               summary re same (.2).
10/01/20 Gisella de la Rocha              0.30 Telephone conference with Company and
                                               A&M re vendor inquiries.
10/01/20 Gisella de la Rocha              0.20 Correspond with vendor re continued
                                               performance.
10/02/20 Dave Gremling                    0.90 Telephonically attend OneWeb confirmation
                                               hearing.
10/04/20 Dave Gremling                    0.30 Draft summary re OneWeb confirmation
                                               hearing.
10/05/20 Ameneh M. Bordi                  0.80 Correspond with D. Gremling re Global
                                               Eagle, OneWeb bankruptcy cases.
10/05/20 Dave Gremling                    4.40 Review, analyze OneWeb chapter 11 filings
                                               (1.8); review, analyze other OneWeb related
                                               materials (1.0); correspond with Global Eagle
                                               advisors re cure amount (.3); review, analyze
                                               Speedcast pleadings re Speedcast debtor in
                                               possession financing (1.3).
10/05/20 Dave Gremling                    0.50 Review, analyze Company minority
                                               investments.
10/06/20 Nicholas A. Binder               1.30 Telephone conference with A. Bordi, A&M,
                                               Company re financial reporting
                                               considerations (1.1); conference with A.
                                               Bordi re same (.2).




                                               3
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 73 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036545
Intelsat S.A.                                                  Matter Number:      48457-9
Business Operations

Date     Name                            Hours Description
10/06/20 Ameneh M. Bordi                  0.90 Correspond with D. Gremling re creditor
                                               bankruptcies (.7); conference with N. Binder
                                               re financial reporting (.2).
10/06/20 Ameneh M. Bordi                  2.00 Telephone conference with Company re
                                               professional fees and accounting (1.2);
                                               telephone conference with vendors re
                                               contracting issues (.4); correspond with
                                               parties re same (.4).
10/06/20 Dave Gremling                    2.80 Review, analyze OneWeb plan re valuation
                                               (.4); review, analyze OneWeb disclosure
                                               statement re valuation (.4); correspond with
                                               PJT team re same (.4); review, analyze recent
                                               Speedcast pleadings (.4); review, analyze
                                               recent Global Eagle pleadings (.4);
                                               correspond with Speedcast counsel re case
                                               update (.8).
10/06/20 Anthony R. Grossi                0.50 Correspond with K&E team re business
                                               contract issues.
10/06/20 Gisella de la Rocha              0.50 Telephone conference with Company and
                                               A&M re vendor inquiries.
10/07/20 Nicholas A. Binder               1.50 Telephone conference with Company,
                                               Deloitte, A. Bordi re financial reporting
                                               considerations (.8); correspond with A. Bordi
                                               re same (.3); review precedent re new
                                               subsidiary considerations (.4).
10/07/20 Ameneh M. Bordi                  1.80 Telephone conference with Company,
                                               Deloitte, A&M team and K&E team re
                                               professional fee issues (.8); correspond with
                                               N. Binder re same (.3); correspond with
                                               Company, Deloitte, A&M team re same (.7).
10/07/20 Ameneh M. Bordi                  0.40 Correspond with D. Gremling re OneWeb
                                               proceeding.
10/07/20 Dave Gremling                    0.80 Correspond with PJT, K&E teams re OneWeb
                                               valuation (.3); review, analyze recent filings
                                               in OneWeb, Speedcast, Global Eagle chapter
                                               11 cases (.5).
10/07/20 Dave Gremling                    0.30 Review, analyze documents re Company
                                               investments.
10/07/20 Gisella de la Rocha              0.60 Telephone conference with Company and
                                               A&M re vendor inquiries.




                                               4
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 74 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036545
Intelsat S.A.                                                  Matter Number:      48457-9
Business Operations

Date     Name                            Hours Description
10/08/20 Nicholas A. Binder               1.20 Review correspondence re reporting
                                               considerations (.2); analyze considerations re
                                               same (.6); correspond with A&M, vendor
                                               counsel, Company re payment issue (.4).
10/08/20 Ameneh M. Bordi                  2.70 Telephone conference with G. De la Rocha,
                                               Company re vendor issues (.6); correspond
                                               with Company re de minimis settlements (.7);
                                               draft letter re same (.5); review motion re
                                               same (.4); correspond with vendor re contract
                                               issue (.5).
10/08/20 Alan Heisman                     0.80 Review and analyze OneWeb contracts re
                                               proof of claim (.7); correspond with D.
                                               Gremling re same (.1).
10/08/20 Gisella de la Rocha              1.00 Telephone conference with A. Bordi, A&M
                                               and Company re vendor inquiries.
10/09/20 Ameneh M. Bordi                  0.40 Correspond with Company re vendor
                                               performance issues.
10/09/20 Dave Gremling                    3.40 Review, analyze contracts rejected in
                                               OneWeb chapter 11 cases re rejection
                                               damages.
10/09/20 Dave Gremling                    0.70 Summarize bankruptcy (Intelsat as creditor)
                                               updates.
10/10/20 Dave Gremling                    0.80 Draft proof of claim re OneWeb contract
                                               rejection (.5); revise same (.3).
10/11/20 Nicholas A. Binder               0.10 Review and summarize joint venture asset
                                               transaction documents.
10/12/20 Ameneh M. Bordi                  1.20 Telephone conference with vendor re
                                               bankruptcy concerns (.8); conference with G.
                                               de la Rocha, Company, A&M team re
                                               operational matters (.4).
10/12/20 Dave Gremling                    3.30 Review, analyze rejected OneWeb contracts
                                               (1.8); draft summary re same (1.2);
                                               correspond with A. Bordi, Company re same
                                               (.3).
10/12/20 Gisella de la Rocha              0.50 Telephone conference with A. Bordi, A&M
                                               and Company re vendor inquiries.
10/13/20 Nicholas A. Binder               0.30 Correspond with A. Bordi re financial
                                               reporting considerations (.1); review, revise
                                               documents and materials re same (.2).




                                               5
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 75 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036545
Intelsat S.A.                                                  Matter Number:      48457-9
Business Operations

Date     Name                            Hours Description
10/13/20 Ameneh M. Bordi                  1.50 Telephone conference with Company re
                                               operational and vendor issues (.5); correspond
                                               with Company re same (.5); review and revise
                                               OneWeb proof of claim (.4); correspond with
                                               R. Binder re financial reporting
                                               considerations (.1).
10/13/20 Dave Gremling                    3.60 Review, analyze Speedcast chapter 11 plan
                                               (1.1); review, analyze Speedcast disclosure
                                               statement (1.0); review, revise OneWeb
                                               contract rejection proof of claim (.4); review,
                                               analyze Company contracts re same (1.1).
10/14/20 Dave Gremling                    1.80 Review, analyze recently filed Speedcast and
                                               Global Eagle chapter 11 items (.4); draft,
                                               revise Global Eagle proof of claim rider (.3);
                                               review, analyze timelines re Speedcast,
                                               Global Eagle and OneWeb chapter 11 cases
                                               (.6); review, analyze case updates re same
                                               (.5).
10/15/20 Nicholas A. Binder               1.60 Telephone conference with A. Bordi, A&M re
                                               operational matters re payments (1.5);
                                               correspond with Company re adequate
                                               protection fee payments (.1).
10/15/20 Ameneh M. Bordi                  3.10 Telephone conference with N. Binder and
                                               A&M re operational matters re payments and
                                               vendors (1.5); telephone conference with
                                               Company and A&M re same (.6); correspond
                                               with A&M re same (.6); conference with
                                               Company, A&M team, G. de la Rocha re
                                               daily operational update (.4).
10/15/20 Dave Gremling                    1.10 Telephonically attend Global Eagle sale
                                               hearing (.4); draft summary re same (.3);
                                               review and analyze Global Eagle, Speedcast
                                               recent docket items (.4).
10/15/20 Gisella de la Rocha              0.40 Telephone conference with Company and
                                               A&M re vendor inquiries.
10/16/20 Nicholas A. Binder               0.50 Correspond with A&M re financial reporting
                                               (.3); telephone conference with vendor re
                                               payment issue (.2).
10/16/20 Dave Gremling                    0.30 Correspond with A. Bordi, Company re
                                               Global Eagle case status.
10/16/20 Gisella de la Rocha              0.50 Telephone conference with A&M and
                                               Company re vendor inquiries.
10/18/20 Dave Gremling                    0.60 Review, analyze objections to Speedcast
                                               disclosure statement.

                                               6
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 76 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036545
Intelsat S.A.                                                  Matter Number:      48457-9
Business Operations

Date     Name                            Hours Description
10/19/20 Dave Gremling                    2.90 Telephonically attend Speedcast hearing re
                                               disclosure statement (1.4); draft summary re
                                               same (.7); correspond with K&E team re
                                               same (.1); review, analyze related filings (.3);
                                               review, revise proof of claim re OneWeb
                                               rejection damages (.4).
10/19/20 Gisella de la Rocha              0.30 Telephone conference with A&M and
                                               Company re vendor inquiries.
10/20/20 Nicholas A. Binder               3.20 Analyze vendor payment issue (1.1);
                                               correspond and conference with vendor, K&E
                                               team, A&M re same (.4); review, analyze
                                               financial reporting (1.5); correspond with
                                               K&E team re same (.2).
10/20/20 Ameneh M. Bordi                  2.20 Telephone conference with Company, A&M
                                               re intercompany transactions (1.1); telephone
                                               conferences with Company re vendor issues
                                               and resolutions (1.1).
10/20/20 Dave Gremling                    1.80 Review, revise proof of claim documents re
                                               Global Eagle Chapter 11 (.4); review, revise
                                               proof of claim documents re OneWeb Chapter
                                               11 (.3); review, analyze Speedcast disclosure
                                               statement (.4); review, analyze Speedcast
                                               related filings (.4); review, analyze filings re
                                               Global Eagle and OneWeb cases (.3).
10/21/20 Nicholas A. Binder               0.60 Correspond with A&M re financial reporting
                                               considerations (.1); correspond with A. Bordi,
                                               K&E team re same (.2); telephone conference
                                               with K&E team, A&M re satellite program
                                               (.3).
10/21/20 Dave Gremling                    2.10 Telephonically attend Speedcast disclosure
                                               statement hearing (1.4); review, analyze
                                               Speedcast disclosure statement, exclusivity
                                               motion (.5); correspond with A. Bordi re
                                               Global Eagle, OneWeb proofs of claim (.2).
10/22/20 Ameneh M. Bordi                  0.80 Telephone conference with G. de la Rocha,
                                               Company and A&M re vendor issues,
                                               inquiries and responses to same (.5);
                                               correspond with K&E team, Company and
                                               A&M re same (.3).
10/22/20 Gisella de la Rocha              0.50 Telephone conference with A. Bordi, A&M
                                               and Company re vendor inquiries.




                                               7
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 77 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036545
Intelsat S.A.                                                  Matter Number:      48457-9
Business Operations

Date     Name                            Hours Description
10/23/20 Nicholas A. Binder               0.90 Telephone conference with surety counsel, A.
                                               Bordi re surety considerations (.5); analyze
                                               documents re same (.3); correspond with
                                               Company re same (.1).
10/23/20 Ameneh M. Bordi                  3.20 Conference with N. Binder, surety re surety
                                               provision (.3); correspond with same re surety
                                               provision (.2); review document re same (.1);
                                               conference with Company, A&M team re
                                               potential investment (.6); correspond with
                                               Company, A&M re same (.3); review
                                               documents re same (.2); correspond with D.
                                               Gremling re proofs of claim in other
                                               bankruptcy cases (.4); revise same (.4);
                                               conference with A&M re vendor outstanding
                                               payables management (.5); correspond with
                                               Company, K&E team re same (.2).
10/25/20 Nicholas A. Binder               0.40 Analyze cash balances at parent entities (.3);
                                               correspond with A&M re same (.1).
10/25/20 Dave Gremling                    2.20 Review, revise proofs of claim in OneWeb
                                               chapter 11 cases (1.6); review, revise proof of
                                               claim re Global Eagle cases (.6).
10/26/20 Dave Gremling                    0.60 Correspond with Company team re proof of
                                               claim process (Intelsat as creditor).
10/27/20 Nicholas A. Binder               0.30 Correspond with A. Bordi re surety (.2);
                                               correspond with surety re same (.1).
10/27/20 Ameneh M. Bordi                  0.50 Conference with A&M team, Company re
                                               daily vendor check in (.4); correspond with N.
                                               Binder re surety (.1).
10/27/20 Dave Gremling                    0.20 Correspond with Company re Global Eagle
                                               issue.
10/28/20 Nicholas A. Binder               1.10 Correspond with A. Bordi, Company re surety
                                               considerations (.3); analyze documents re
                                               same (.8).
10/28/20 Dave Gremling                    1.50 Correspond with A. Bordi, Company and
                                               Weil teams re Speedcast control account (.7);
                                               review, analyze Speedcast disclosure
                                               statement (.4); review, analyze Speedcast
                                               related filings re potential classification of
                                               Company Claims (.4).
10/28/20 Derek I. Hunter                  0.20 Correspond with K&E team re operational
                                               initiatives.
10/28/20 Gisella de la Rocha              0.50 Telephone conference with Company and
                                               A&M re vendor inquiries.


                                               8
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 78 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036545
Intelsat S.A.                                                  Matter Number:      48457-9
Business Operations

Date     Name                            Hours Description
10/29/20 Dave Gremling                    1.60 Review, revise proofs of claim re OneWeb
                                               bankruptcy case (.8); file proofs of claim re
                                               same (.5); review, analyze Global Eagle
                                               Proofs of claim (.3).
10/29/20 Gisella de la Rocha              0.50 Telephone conference with vendor re pre-
                                               petition claims.
10/30/20 Ameneh M. Bordi                  0.60 Telephone conference with D. Gremling,
                                               Company re customer collection issue.
10/30/20 Dave Gremling                    2.10 Conference with A. Bordi, Company team re
                                               customer issue (.6); analyze documents re
                                               same (.6); correspond with Company re
                                               Global Eagle proof of claim (.4); analyze
                                               issues re same (.2); telephone conference with
                                               Global Eagle advisors re same (.3).

Total                                    87.00




                                                 9
     Case 20-32299-KLP              Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                            Desc Main
                                           Document    Page 79 of 204


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 4, 2020

Intelsat S.A.
7900 Tysons One Place
19th Floor
McLean, VA 22102

Attn: Michelle Bryan

                                                                            Invoice Number: 1050036546
                                                                              Client Matter: 48457-10

In the Matter of Claims Administration




For legal services rendered through October 31, 2020
(see attached Description of Legal Services for detail)                                                      $ 136,404.00
Total legal services rendered                                                                                $ 136,404.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 80 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036546
Intelsat S.A.                                                  Matter Number:     48457-10
Claims Administration




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Nicholas A. Binder                                    1.00     740.00            740.00
Ameneh M. Bordi                                      23.00   1,035.00         23,805.00
Emily Flynn                                           7.60     845.00          6,422.00
Rebecca Wall Forrestal                                3.60     970.00          3,492.00
Julian Gamboa                                         5.70     415.00          2,365.50
Michael A. Glick                                      1.70   1,265.00          2,150.50
Dave Gremling                                         0.20     740.00            148.00
Anthony R. Grossi                                     2.10   1,175.00          2,467.50
Neil E. Herman                                        0.90   1,635.00          1,471.50
Ashley E. Littlefield                                 4.30   1,115.00          4,794.50
Emily Merki Long                                     37.20   1,025.00         38,130.00
Saunders McElroy                                     22.80     725.00         16,530.00
John C. O'Quinn, P.C.                                14.40   1,405.00         20,232.00
Nora L. Shea                                          0.40     445.00            178.00
Michael B. Slade                                      7.30   1,395.00         10,183.50
Benjamin P. Stone                                     5.40     610.00          3,294.00

TOTALS                                              137.60                 $ 136,404.00




                                              2
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 81 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036546
Intelsat S.A.                                                  Matter Number:     48457-10
Claims Administration


                                  Description of Legal Services

Date     Name                            Hours Description
10/01/20 Ameneh M. Bordi                  0.70 Correspond with A&M team, E. Flynn re
                                               claims reconciliation and review.
10/01/20 Emily Merki Long                 0.90 Draft summary re SES claim objection (.6);
                                               revise same (.3).
10/01/20 Saunders McElroy                 3.60 Draft summary re SES claim objection.
10/02/20 Ameneh M. Bordi                  2.50 Telephone conference with E. Flynn, A.
                                               Littlefield, A&M team re claims
                                               reconciliation and estimates (.5); review
                                               claims re same (1.2); correspond with
                                               claimant counsel re claim (.3); review and
                                               revise claim summary re claims objection
                                               (.5).
10/02/20 Emily Flynn                      0.20 Telephone conference with A. Bordi, A.
                                               Littlefield, A&M re claims reconciliation.
10/02/20 Ashley E. Littlefield            0.40 Telephone conference with A&M and A.
                                               Bordi re claims objection.
10/02/20 John C. O'Quinn, P.C.            3.00 Review and revise summary re SES claim
                                               objection (2.4); correspond with M. Slade, E.
                                               Long re same (.6).
10/02/20 Michael B. Slade                 1.10 Review, revise summary re SES claims
                                               objection.
10/03/20 Ameneh M. Bordi                  0.50 Telephone conference with M. Slade, A.
                                               Littlefield re claim and litigation strategy.
10/03/20 Ashley E. Littlefield            0.50 Telephone conference with M. Slade and A.
                                               Bordi re litigation and claims objection.
10/03/20 Michael B. Slade                 0.40 Telephone conference with A. Littlefield, A.
                                               Bordi re retiree claims.
10/05/20 Saunders McElroy                 0.30 Correspond with J. O’Quinn re claim.
10/05/20 John C. O'Quinn, P.C.            0.50 Correspond with Company, S. McElroy re
                                               SES claim objection.
10/06/20 Ameneh M. Bordi                  2.80 Telephone conference with Company re SES
                                               claim and counterclaim (.4); research, analyze
                                               same (2.4).
10/06/20 Emily Flynn                      1.80 Research, analyze counterclaim issues.
10/06/20 Ashley E. Littlefield            0.40 Review proof of claim (.2); correspond with
                                               A. Bordi and A&M re same (.2).
10/06/20 John C. O'Quinn, P.C.            0.50 Correspond with A. Bordi, K&E team re SES
                                               claims objection.
10/06/20 Michael B. Slade                 0.90 Review SES claims objection.

                                               3
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 82 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036546
Intelsat S.A.                                                  Matter Number:     48457-10
Claims Administration

Date     Name                            Hours Description
10/07/20 Ameneh M. Bordi                  0.80 Research claims and counterclaims.
10/07/20 Michael A. Glick                 0.60 Correspond with A. Grossi, J. O’Quinn, K&E
                                               team re claim objection strategy.
10/07/20 Anthony R. Grossi                0.50 Correspond with M. Glick, J. O’Quinn, K&E
                                               team re claims objection strategy.
10/07/20 Emily Merki Long                 4.40 Revise SES claims objection (3.7);
                                               correspond with J. O’Quinn re same (.7).
10/07/20 John C. O'Quinn, P.C.            1.30 Review revisions re SES claim objection (.8);
                                               correspond with E. Long, K&E team re same
                                               (.5).
10/08/20 Ashley E. Littlefield            1.90 Review and analyze outstanding claims re
                                               objections (.4); research same (.5); correspond
                                               with A. Bordi re same (.2); conference with
                                               A. Bordi and M. Slade re same (.3); draft
                                               letter re same (.5).
10/08/20 Emily Merki Long                 5.30 Review precedent re claims objection (1.0);
                                               revise first omnibus claims objection (3.2);
                                               review ancillary filings (1.1).
10/08/20 Saunders McElroy                 8.10 Draft motion to seal re SES claim objection
                                               (3.2); review, revise claim objection (1.6);
                                               analyze, revise same (3.0); conference and
                                               correspond with E. Long re same (.3).
10/08/20 Michael B. Slade                 0.80 Review SES claims objection.
10/09/20 Ameneh M. Bordi                  3.80 Telephone conference with creditors' counsel,
                                               M. Glick re claim objection (1.1); review and
                                               revise same (1.6); conference with Kutak re
                                               motion to seal (.3); correspond with Kutak re
                                               same (.3); telephone conference with A&M
                                               team re weekly claims analysis (.5).
10/09/20 Michael A. Glick                 1.10 Telephone conference with creditors re claim
                                               objection.
10/09/20 Anthony R. Grossi                1.00 Telephone conference with Company and
                                               K&E team re legal issues (.6); correspond
                                               with M. Glick, K&E team re claims objection
                                               (.4).
10/09/20 Emily Merki Long                 9.80 Correspond with local counsel re SES claims
                                               objection (.4); telephone conference with
                                               creditors re same (1.1); review creditor
                                               comments re same (2.3); revise same (3.9);
                                               research, analyze considerations re same
                                               (2.1).




                                               4
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 83 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036546
Intelsat S.A.                                                  Matter Number:     48457-10
Claims Administration

Date     Name                            Hours Description
10/09/20 Saunders McElroy                 1.20 Telephone conference with creditor counsel re
                                               claim objection (1.1); revise motion to seal
                                               objection and exhibits (.1).
10/09/20 John C. O'Quinn, P.C.            2.80 Review creditor comments re claim objection
                                               (1.0); telephone conference with creditor
                                               counsel re same (1.1); correspond with E.
                                               Long, K&E team re same (.7).
10/09/20 Michael B. Slade                 1.80 Telephone conference with K&E team,
                                               advisors re claims objection (1.0); review
                                               same (.8).
10/11/20 Emily Merki Long                 2.30 Review, revise SES claim objection.
10/11/20 Saunders McElroy                 0.30 Revise SES claim objection.
10/11/20 John C. O'Quinn, P.C.            2.50 Review, analyze, revise SES claims objection
                                               (1.9); correspond with E. Long, K&E team re
                                               same (.6).
10/11/20 Michael B. Slade                 1.10 Review and revise SES claims objection (.8);
                                               correspond with E. Long, K&E team re same
                                               (.3).
10/12/20 Nicholas A. Binder               0.40 Review proposed claims settlements (.3);
                                               update tracker re same (.1).
10/12/20 Ameneh M. Bordi                  2.10 Review and revise SES claims objection.
10/12/20 Anthony R. Grossi                0.60 Correspond with M. Slade, K&E team re SES
                                               claims objection, next steps.
10/12/20 Saunders McElroy                 0.60 Revise SES claim objection.
10/12/20 Nora L. Shea                     0.40 Review database issues re analysis and
                                               commentary on draft SES pleadings.
10/12/20 Michael B. Slade                 0.80 Review and analyze SES claims objection,
                                               exhibits.
10/13/20 Ameneh M. Bordi                  1.00 Correspond with A&M, E. Flynn re first
                                               omnibus claims objection (.5); review and
                                               revise same (.5).
10/13/20 Emily Merki Long                 2.10 Review, revise SES claims objection.
10/13/20 Saunders McElroy                 0.60 Analyze and research SES claims objection
                                               considerations.
10/13/20 John C. O'Quinn, P.C.            1.00 Review SES claims objection (.4); telephone
                                               conference with Company re same (.3);
                                               correspond with Company re same (.3).
10/13/20 Michael B. Slade                 0.40 Review materials re SES claims objection.




                                               5
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 84 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036546
Intelsat S.A.                                                  Matter Number:     48457-10
Claims Administration

Date     Name                            Hours Description
10/14/20 Ameneh M. Bordi                  0.50 Correspond with A. Littlefield, A&M and
                                               Kutak re first omnibus claims objection (.3);
                                               correspond with same re first omnibus claims
                                               objection (.2).
10/14/20 Ashley E. Littlefield            0.30 Telephone conference and correspond with
                                               K&E team re claims objection.
10/15/20 Dave Gremling                    0.20 Review, analyze first omnibus claims
                                               objection.
10/15/20 Emily Merki Long                 4.30 Review, revise SES claims objection (3.1);
                                               review, analyze ancillary documents re same
                                               (1.2).
10/15/20 Saunders McElroy                 4.30 Review and revise SES claims objection
                                               (2.0); review documents re same (2.3).
10/16/20 Ameneh M. Bordi                  1.40 Review and revise SES claims objection (.5);
                                               review and revise motion to seal (.2);
                                               correspond with E. Long re same (.3);
                                               conference with A. Littlefield re first omnibus
                                               claims objection (.4).
10/16/20 Emily Flynn                      0.30 Correspond with K&E team re omnibus
                                               objection.
10/16/20 Ashley E. Littlefield            0.30 Telephone conference with A. Bordi re claims
                                               objections.
10/16/20 Emily Merki Long                 2.20 Analyze claims objection considerations
                                               (1.7); research local rules re same (.5).
10/16/20 Saunders McElroy                 0.60 Revise SES claim objection.
10/19/20 Ameneh M. Bordi                  2.80 Conference with K&E team, local counsel re
                                               filing claims objection (.5); correspond with
                                               same re filing claims objection (1.0); review
                                               and revise same (.5); review and revise
                                               related pleadings (.3); review and revise first
                                               omnibus claims objection (.5).
10/19/20 Emily Flynn                      0.40 Correspond with A. Bordi re claims objection
                                               (.1); review precedent re same (.3).
10/19/20 Julian Gamboa                    4.30 Review and analyze SES claims objection
                                               (2.5); review and analyze related pleadings
                                               (1.3); revise claims objection (.5).
10/19/20 Emily Merki Long                 4.90 Review, revise SES claims objection (3.6);
                                               correspond with A. Bordi, local counsel re
                                               filing same (1.0); conference with A. Bordi,
                                               local counsel re same (.3).
10/19/20 Saunders McElroy                 3.20 Review and revise claim objection (1.8);
                                               telephone conferences with E. Long, A. Bordi
                                               and J. Gamboa re same (1.4).

                                               6
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 85 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036546
Intelsat S.A.                                                  Matter Number:     48457-10
Claims Administration

Date     Name                            Hours Description
10/19/20 John C. O'Quinn, P.C.            2.00 Review, analyze claim objection (1.2);
                                               correspond with E. Long, K&E team re same
                                               (.8).
10/20/20 Ameneh M. Bordi                  0.50 Correspond with local counsel, E. Long re
                                               service of claim.
10/20/20 Julian Gamboa                    1.40 Review pleadings re claims objection (.5);
                                               compile same (.2); resolve issue re same (.5);
                                               correspond with K&E team re same (.2).
10/20/20 Neil E. Herman                   0.90 Review, analyze claims objection, related
                                               strategy (.6); correspond with A. Bordi and A.
                                               Grossi re same (.3).
10/20/20 Emily Merki Long                 1.00 Coordinate service of sealed objection
                                               documents to claimants and creditors.
10/21/20 Ameneh M. Bordi                  0.60 Review and revise omnibus claims objection.
10/21/20 Emily Flynn                      2.60 Draft, revise omnibus claims objection (1.9);
                                               draft notice re same (.4); review claims
                                               parties re potential conflicts (.3).
10/22/20 Ameneh M. Bordi                  0.70 Review and revise omnibus claims objection
                                               (.4); correspond with E. Long re SES claims
                                               objection service (.3).
10/22/20 Emily Flynn                      0.50 Revise omnibus claims objection.
10/23/20 Nicholas A. Binder               0.60 Review considerations re potential claim
                                               settlement (.4); correspond with B. Stone,
                                               K&E team re same (.2).
10/23/20 Emily Flynn                      0.80 Correspond with A. Bordi, A&M and Kutak
                                               re omnibus claims objection (.2); revise same
                                               (.6).
10/23/20 Ashley E. Littlefield            0.10 Telephone conference with A&M re claims
                                               administration.
10/26/20 Ameneh M. Bordi                  0.70 Review and revise omnibus claims objection.
10/26/20 Emily Flynn                      0.70 Revise omnibus claims objection (.5);
                                               correspond with A. Bordi, A&M re same (.2).
10/27/20 Ameneh M. Bordi                  0.40 Correspond with K&E team, Company re
                                               claims objection.
10/27/20 Emily Flynn                      0.30 Revise first omnibus claims objection.
10/28/20 Ashley E. Littlefield            0.40 Revise motion to transfer venue re claim
                                               matter.
10/28/20 Benjamin P. Stone                2.60 Summarize proposed de minimis settlements
                                               (1.7); revise notice re same (.9).




                                               7
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 86 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036546
Intelsat S.A.                                                  Matter Number:     48457-10
Claims Administration

Date     Name                            Hours Description
10/29/20 Ameneh M. Bordi                  1.20 Correspond with J. O’Quinn, K&E team re
                                               claims objection timeline re SES (.4); review,
                                               revise and analyze related pleadings,
                                               documents re same (.6); correspond with
                                               Company re same (.2).
10/29/20 John C. O'Quinn, P.C.            0.50 Correspond with K&E team re scheduling
                                               strategy re SES objection.
10/29/20 Benjamin P. Stone                2.80 Review and revise tracker re de minimis
                                               settlements.
10/30/20 Rebecca Wall Forrestal           1.50 Review documents re SES document
                                               production.
10/30/20 John C. O'Quinn, P.C.            0.30 Correspond with A. Bordi, K&E team re
                                               schedule for claim objection proceedings.
10/31/20 Rebecca Wall Forrestal           2.10 Review documents re SES document
                                               production.

Total                                   137.60




                                                 8
     Case 20-32299-KLP              Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                            Desc Main
                                           Document    Page 87 of 204


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 4, 2020

Intelsat S.A.
7900 Tysons One Place
19th Floor
McLean, VA 22102

Attn: Michelle Bryan

                                                                            Invoice Number: 1050036548
                                                                              Client Matter: 48457-14

In the Matter of Employee Issues




For legal services rendered through October 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 14,716.50
Total legal services rendered                                                                                 $ 14,716.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 88 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036548
Intelsat S.A.                                                  Matter Number:     48457-14
Employee Issues




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Matthew Antinossi                                    1.30    1,375.00          1,787.50
Joanna Aybar                                         0.30      340.00            102.00
Nicholas A. Binder                                   1.60      740.00          1,184.00
Kate Coverdale                                       3.70    1,215.00          4,495.50
Anthony R. Grossi                                    1.60    1,175.00          1,880.00
Derek I. Hunter                                      0.20    1,035.00            207.00
Deidre Kalenderian                                   0.60    1,035.00            621.00
Casey McGushin                                       0.50    1,045.00            522.50
Robert Orren                                         1.40      445.00            623.00
William Thompson                                     5.40      610.00          3,294.00

TOTALS                                               16.60                   $ 14,716.50




                                              2
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 89 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036548
Intelsat S.A.                                                  Matter Number:     48457-14
Employee Issues


                                  Description of Legal Services

Date     Name                            Hours Description
10/06/20 Matthew Antinossi                1.30 Review and analyze employee benefits issues
                                               for liquidation analysis (.5); research same
                                               (.3); review benefit plan information re same
                                               (.2); draft memorandum to A. Bordi re same
                                               (.3).
10/07/20 Anthony R. Grossi                0.70 Correspond with K. Coverdale, K&E team re
                                               employee issues and next steps.
10/09/20 Nicholas A. Binder               1.20 Telephone conference with A. Grossi, K&E
                                               team, Company advisors re KEIP (.5); review
                                               precedent re same (.4); correspond with D.
                                               Hunter re same (.3).
10/09/20 Kate Coverdale                   0.30 Telephone conference with WTW, C.
                                               McGushin and K&E team re KEIP.
10/09/20 Deidre Kalenderian               0.30 Telephone conference with K. Coverdale,
                                               K&E team re KEIP matters.
10/09/20 Casey McGushin                   0.50 Telephone conference with K. Coverdale,
                                               K&E team and Willis Towers Watson re
                                               employee matters.
10/09/20 Robert Orren                     0.40 Retrieve KEIP precedent (.3); correspond
                                               with N. Binder re same (.1).
10/14/20 Kate Coverdale                   0.70 Telephone conference with M. Bryan and
                                               WTW re compensation matters.
10/15/20 Kate Coverdale                   0.10 Telephone conference with WTW re KEIP.
10/16/20 Kate Coverdale                   0.10 Correspond with WTW re KEIP.
10/19/20 Kate Coverdale                   0.40 Telephone conference with WTW re KEIP
                                               (.3); correspond with D. Hunter, K&E team re
                                               KEIP process (.1).
10/19/20 Derek I. Hunter                  0.20 Correspond with K. Coverdale, K&E team,
                                               debtor advisors re KEIP status.
10/19/20 Deidre Kalenderian               0.30 Telephone conference with WTW team re
                                               KEIP matters (.2); correspond with A. Grossi
                                               re same (.1).
10/22/20 Robert Orren                     1.00 Draft KEIP motion (.8); correspond with N.
                                               Binder re same (.2).
10/24/20 Nicholas A. Binder               0.40 Review documents, materials re incentive
                                               plan (.3); correspond with D. Hunter re same
                                               (.1).




                                               3
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 90 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036548
Intelsat S.A.                                                  Matter Number:     48457-14
Employee Issues

Date     Name                            Hours Description
10/25/20 Kate Coverdale                   0.80 Review and revise compensation presentation
                                               (.6); correspond with WTW, A. Grossi and
                                               K&E team re compensation matters (.2).
10/25/20 Anthony R. Grossi                0.50 Correspond with K. Coverdale, K&E team re
                                               employee issues.
10/25/20 William Thompson                 1.00 Research and analyze procedures for KEIP.
10/26/20 William Thompson                 1.60 Review and revise key employment retention
                                               plan materials.
10/27/20 Kate Coverdale                   1.00 Telephone conference with WTW and
                                               Company re KEIP.
10/29/20 Joanna Aybar                     0.30 Research key employee motions (.2);
                                               correspond with W. Thompson re same (.1).
10/29/20 Kate Coverdale                   0.30 Correspond with A. Grossi, K&E team re
                                               KEIP (.2); correspond with M. Bryan and
                                               WTW re KEIP (.1).
10/29/20 William Thompson                 2.80 Review, revise KEIP materials.
10/30/20 Anthony R. Grossi                0.40 Correspond with WTW team re KEIP issues.

Total                                    16.60




                                                 4
     Case 20-32299-KLP              Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                            Desc Main
                                           Document    Page 91 of 204


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 4, 2020

Intelsat S.A.
7900 Tysons One Place
19th Floor
McLean, VA 22102

Attn: Michelle Bryan

                                                                            Invoice Number: 1050036549
                                                                              Client Matter: 48457-15

In the Matter of Insurance




For legal services rendered through October 31, 2020
(see attached Description of Legal Services for detail)                                                         $ 3,834.00
Total legal services rendered                                                                                   $ 3,834.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 92 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036549
Intelsat S.A.                                                  Matter Number:     48457-15
Insurance




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Anthony R. Grossi                                    0.80    1,175.00            940.00
Neil E. Herman                                       0.80    1,635.00          1,308.00
William T. Pruitt                                    1.30    1,220.00          1,586.00

TOTALS                                                2.90                    $ 3,834.00




                                              2
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 93 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036549
Intelsat S.A.                                                  Matter Number:     48457-15
Insurance


                                  Description of Legal Services

Date     Name                            Hours Description
10/02/20 William T. Pruitt                0.70 Analyze issues re insurance and lift stay
                                               issues (.4); telephone conference with Chubb
                                               counsel re same (.3).
10/06/20 Anthony R. Grossi                0.50 Correspond with K&E team re insurance
                                               issues.
10/06/20 William T. Pruitt                0.60 Analyze insurance issues (.2); telephone
                                               conference with Chubb counsel re same (.4).
10/07/20 Neil E. Herman                   0.80 Correspond with A Bordi and A Grossi re
                                               insurance matters.
10/29/20 Anthony R. Grossi                0.30 Correspond with K&E team re insurance
                                               issues.

Total                                      2.90




                                                  3
     Case 20-32299-KLP              Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                            Desc Main
                                           Document    Page 94 of 204


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 4, 2020

Intelsat S.A.
7900 Tysons One Place
19th Floor
McLean, VA 22102

Attn: Michelle Bryan

                                                                            Invoice Number: 1050036550
                                                                              Client Matter: 48457-17

In the Matter of Tax Issues




For legal services rendered through October 31, 2020
(see attached Description of Legal Services for detail)                                                      $ 219,130.00
Total legal services rendered                                                                                $ 219,130.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 95 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036550
Intelsat S.A.                                                  Matter Number:     48457-17
Tax Issues




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Nicholas A. Binder                                    8.10     740.00          5,994.00
Ameneh M. Bordi                                      50.90   1,035.00         52,681.50
Christina L. Briesacher                               1.50   1,255.00          1,882.50
Erica D. Clark                                        1.80     845.00          1,521.00
Dave Gremling                                         6.00     740.00          4,440.00
Anthony R. Grossi                                    25.60   1,175.00         30,080.00
Derek I. Hunter                                       8.80   1,035.00          9,108.00
David L. Irvine                                       0.50   1,295.00            647.50
Miles H. Johnson                                      9.40   1,165.00         10,951.00
Andrew Kimball                                        0.40   1,165.00            466.00
Joe Morley                                           45.90     785.00         36,031.50
Leo Plank                                             2.00   1,210.00          2,420.00
Anthony Vincenzo Sexton                              46.20   1,265.00         58,443.00
Michael B. Slade                                      3.20   1,395.00          4,464.00

TOTALS                                              210.30                 $ 219,130.00




                                              2
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 96 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036550
Intelsat S.A.                                                  Matter Number:     48457-17
Tax Issues


                                   Description of Legal Services

Date     Name                             Hours Description
10/01/20 Nicholas A. Binder                0.70 Telephone conference with Elvinger, A.
                                                Sexton, K&E team re tax considerations (.4);
                                                review documents and materials re same (.3).
10/01/20 Dave Gremling                     1.30 Review, revise motion re tax matter.
10/01/20 Anthony R. Grossi                 0.50 Correspond with A. Sexton, K&E team re tax
                                                diligence.
10/01/20 Joe Morley                        0.80 Telephone conference with Elvinger, Deloitte,
                                                A. Sexton and K&E teams re tax emergence
                                                structures (.4); review and analyze interim fee
                                                application re tax matters (.4).
10/01/20 Joe Morley                        0.10 Correspond with M. Johnson re Deloitte tax
                                                diligence request responses.
10/01/20 Anthony Vincenzo Sexton           0.70 Telephone conference with Deloitte, Elvinger,
                                                A. Grossi, K&E team and Company re tax
                                                structuring and related issues (.4); correspond
                                                with M. Johnson, J. Morley, A. Grossi re tax
                                                diligence issues (.3).
10/02/20 Christina L. Briesacher           1.50 Telephone conference with A. Sexton, K&E
                                                team re tax common interest agreement (.3);
                                                draft and revise common interest agreement
                                                (.2); analyze confidentiality issues (.5); update
                                                and revise memorandum re same (.5).
10/02/20 Miles H. Johnson                  0.60 Telephone conference with J. Morley, K&E
                                                team re tax diligence (.3); participate in
                                                telephone conference with C. Briesacher,
                                                K&E team re tax common interest agreement
                                                (.3).
10/02/20 Joe Morley                        1.00 Telephone conference with M. Johnson, K&E
                                                team re tax diligence request responses (.3);
                                                telephone conference with opposing counsel
                                                re provision of tax documents (.3); review and
                                                analyze updated tax diligence requests from
                                                opposing counsel (.4).
10/02/20 Anthony Vincenzo Sexton           0.70 Telephone conference with creditor counsel re
                                                tax diligence issues (.3); correspond with J.
                                                Morley, M. Johnson re same (.4).
10/02/20 Michael B. Slade                  0.50 Telephone conference with C. Briesacher,
                                                K&E team re tax confidentiality agreement
                                                (.3); correspond with same re tax
                                                confidentiality agreement (.2).


                                                3
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 97 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036550
Intelsat S.A.                                                  Matter Number:     48457-17
Tax Issues

Date     Name                            Hours Description
10/03/20 Joe Morley                       1.00 Review and revise tax diligence request
                                               responses.
10/03/20 Joe Morley                       0.40 Review and analyze tax common interest
                                               agreement (.2); correspond with Company re
                                               same (.2).
10/03/20 Anthony Vincenzo Sexton          0.20 Correspond with J. Morley, M. Johnson re tax
                                               diligence issues.
10/04/20 Miles H. Johnson                 1.10 Review and revise diligence responses.
10/04/20 Joe Morley                       1.90 Review and revise tax diligence request
                                               responses (.9); correspond with A. Sexton,
                                               K&E team, Company and external advisors re
                                               tax diligence request responses (1.0).
10/04/20 Anthony Vincenzo Sexton          0.40 Review and revise diligence responses.
10/05/20 Nicholas A. Binder               2.60 Review documents and materials re tax
                                               considerations (1.5); draft summary re same
                                               (.9); conference with J. Morley re same (.2).
10/05/20 Ameneh M. Bordi                  1.90 Conference with creditor counsel re tax
                                               resolution (.5); conference with special
                                               committee counsel re same (.6); conference
                                               with Deloitte re tax diligence (.5); correspond
                                               with J. Morley, M. Johnson re same (.3).
10/05/20 Ameneh M. Bordi                  4.20 Review and revise diligence response
                                               document re tax diligence (2.1); telephone
                                               conference with Deloitte, J. Morley, K&E
                                               team re same (1.1); correspond with Deloitte,
                                               J. Morley, A. Sexton re same (1.0).
10/05/20 Dave Gremling                    0.40 Review, analyze materials re tax optimization
                                               strategy.
10/05/20 Anthony R. Grossi                2.10 Conference with special committee directors
                                               re tax issues (.6); conference with creditors’
                                               counsel re same (.5); correspond with A.
                                               Sexton re tax optimization (.7); correspond
                                               with A. Sexton, K&E team re tax diligence
                                               (.3).
10/05/20 Derek I. Hunter                  0.30 Telephone conference with creditors' counsel,
                                               J. Morley, K&E team re tax optimization
                                               resolution.
10/05/20 Miles H. Johnson                 1.90 Participate in weekly diligence telephone
                                               conference with J. Morley, K&E team re tax
                                               diligence (.5); review and revise diligence
                                               responses (1.4).




                                               4
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 98 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036550
Intelsat S.A.                                                  Matter Number:     48457-17
Tax Issues

Date     Name                            Hours Description
10/05/20 Joe Morley                       0.40 Conference re Luxembourg tax issues with N.
                                               Binder (.2); review and revise summary of
                                               Luxembourg tax considerations re
                                               Luxembourg fiscal unity (.2).
10/05/20 Joe Morley                       3.70 Telephone conference with M. Johnson, K&E
                                               team and external advisors re outstanding tax
                                               diligence requests (.5); telephone conference
                                               with M. Johnson, K&E team and Deloitte re
                                               outstanding tax diligence requests (.6); review
                                               and revise responses to creditor tax diligence
                                               requests (1.2); correspond with M. Johnson re
                                               tax diligence request responses (.2);
                                               correspond with A. Bordi, M. Johnson, K&E
                                               team, Company re tax diligence request
                                               responses (1.2).
10/05/20 Anthony Vincenzo Sexton          2.10 Telephone conference with special
                                               committees re tax unity (.6); telephone
                                               conference with creditors’ committee counsel
                                               re same (.5); correspond with A. Grossi, K&E
                                               team re same (.5); correspond with J. Morley
                                               re diligence issues re same (.5).
10/06/20 Ameneh M. Bordi                  0.50 Correspond with creditors, J. Morley, K&E
                                               team re tax optimization arrangement.
10/06/20 Anthony R. Grossi                0.80 Correspond with Paul Weiss and Jones Day
                                               teams re tax issues.
10/06/20 Joe Morley                       0.10 Correspond with N. Binder re Luxembourg
                                               tax considerations.
10/06/20 Joe Morley                       0.60 Telephone conference with A. Bordi and M.
                                               Morine re outstanding tax diligence requests
                                               (.5); correspond with same re outstanding tax
                                               diligence requests (.1).
10/06/20 Joe Morley                       2.00 Compile responses to tax diligence requests
                                               (1.7); correspond with A. Bordi, K&E team,
                                               external advisors and Company re outstanding
                                               tax diligence request responses (.3).
10/06/20 Anthony Vincenzo Sexton          0.60 Correspond with J. Morley re tax diligence
                                               issues (.3); correspond with A. Bordi and
                                               K&E team re potential transaction tax issue
                                               (.3).




                                               5
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                       Document       Page 99 of 204
Legal Services for the Period Ending October 31, 2020         Invoice Number:   1050036550
Intelsat S.A.                                                  Matter Number:     48457-17
Tax Issues

Date     Name                            Hours Description
10/07/20 Ameneh M. Bordi                  1.60 Correspond with A. Sexton, K&E team,
                                               special committee advisors re tax settlement
                                               agreement (.5); conference with A. Sexton,
                                               K&E team, special committee advisors re
                                               same (.7); conference with J. Morley re tax
                                               diligence (.4).
10/07/20 Dave Gremling                    0.40 Telephone conference with K&E, Deloitte,
                                               Elvinger teams re tax and emergence issues.
10/07/20 Anthony R. Grossi                0.80 Correspond with A. Sexton, K&E team re tax
                                               issues.
10/07/20 Derek I. Hunter                  0.70 Telephone conference with special committee
                                               counsel, A. Grossi, K&E team re tax
                                               optimization arrangement.
10/07/20 Miles H. Johnson                 0.20 Revise diligence questions re tax issues.
10/07/20 Joe Morley                       0.20 Review correspondence re tax issues (.1);
                                               correspond with N. Binder re tax issues (.1).
10/07/20 Joe Morley                       1.10 Telephone conference with A. Bordi, external
                                               advisors re tax diligence request responses
                                               (.4); compile tax diligence request responses
                                               (.7).
10/07/20 Anthony Vincenzo Sexton          1.00 Telephone conference with special committee
                                               advisors re tax unity issues (.7); review and
                                               analyze tax diligence information (.3).
10/08/20 Nicholas A. Binder               1.50 Telephone conference with J. Morley, K&E
                                               team, Elvinger, Deloitte, Company re tax
                                               considerations (.5); review motion re same
                                               (.3); review related documents (.3);
                                               correspond with E. Hossain re same (.1);
                                               analyze automatic stay issue re same (.3).
10/08/20 Ameneh M. Bordi                  1.90 Conference with N. Binder, K&E team,
                                               Deloitte re tax structuring considerations (.5);
                                               correspond with J. Morley, K&E team,
                                               Deloitte re same (.4); conference with creditor
                                               group re tax optimization arrangement (.8);
                                               correspond with A. Sexton, A. Grossi re same
                                               (.2).
10/08/20 Erica D. Clark                   0.60 Conference with Company and advisors re tax
                                               matters (.4); review, analyze issues re same
                                               (.2).
10/08/20 Anthony R. Grossi                0.70 Conference with Paul Weiss team re tax
                                               issues.
10/08/20 Derek I. Hunter                  0.90 Telephone conference with creditors' counsel,
                                               A. Bordi, K&E team re tax issues.

                                               6
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 100 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036550
Intelsat S.A.                                                 Matter Number:      48457-17
Tax Issues

Date     Name                            Hours Description
10/08/20 Joe Morley                       1.50 Telephone conference with A. Sexton, K&E
                                               team and Luxembourg advisors re
                                               Luxembourg tax law issues re exit structuring
                                               (.5); review and analyze restructuring
                                               memorandum re tax issues (1.0).
10/08/20 Leo Plank                        1.00 Telephone conference with Elvinger, A.
                                               Sexton, K&E, Deloitte teams re emergence
                                               and Luxembourg tax issues (.5); correspond
                                               with K&E team re same (.5).
10/08/20 Anthony Vincenzo Sexton          2.00 Telephone conference with Deloitte, Elvinger,
                                               L. Plank and K&E team re structuring and tax
                                               analysis (.5); review, analyze tax modeling
                                               and diligence materials (.7); telephone
                                               conference with A. Grossi, K&E and PW re
                                               tax unity issues (.8).
10/09/20 Joe Morley                       0.20 Correspond with N. Binder re bankruptcy
                                               distribution memorandum.
10/09/20 Joe Morley                       0.20 Telephone conference with A. Bordi, K&E
                                               team and external advisors re outstanding tax
                                               diligence requests.
10/10/20 Ameneh M. Bordi                  2.50 Review and revise tax optimization
                                               arrangement (.6); correspond with A. Grossi,
                                               K&E team re same (1.1); review and revise
                                               tax common interest agreement (.4);
                                               correspond with creditors' counsel, A. Grossi,
                                               K&E team re same (.4).
10/10/20 Anthony R. Grossi                0.40 Correspond with A. Bordi, A. Sexton re tax
                                               optimization arrangement.
10/10/20 Anthony R. Grossi                0.80 Review and revise tax optimization
                                               arrangement.
10/10/20 Joe Morley                       0.20 Correspond with A. Grossi, K&E team re tax
                                               optimization agreement.
10/10/20 Anthony Vincenzo Sexton          1.80 Correspond with Deloitte and Company re
                                               treatment of post-petition interest (.8);
                                               correspond with J. Morley re tax diligence
                                               issues (.2); revise tax optimization
                                               arrangement (.8).
10/10/20 Michael B. Slade                 0.70 Review, analyze correspondence re tax
                                               settlement.
10/10/20 Michael B. Slade                 0.40 Review tax common interest agreement.




                                               7
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 101 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036550
Intelsat S.A.                                                 Matter Number:      48457-17
Tax Issues

Date     Name                            Hours Description
10/12/20 Ameneh M. Bordi                  3.10 Telephone conference with A. Sexton, special
                                               committee counsel re tax optimization
                                               arrangement (.3); conference with J. Morley,
                                               M. Johnson re tax diligence (.3); correspond
                                               with J. Morley, M. Johnson re same (.3);
                                               revise tax optimization motion (1.1); review
                                               and revise agreement re same (.6); correspond
                                               with A. Grossi, A. Sexton re same (.5).
10/12/20 Dave Gremling                    1.40 Review, revise motion re tax optimization
                                               arrangement.
10/12/20 Derek I. Hunter                  0.30 Telephone conference with independent
                                               director counsel, J. Morley, K&E team re tax
                                               optimization arrangement.
10/12/20 Miles H. Johnson                 0.30 Telephone conference with J. Morley, A.
                                               Bordi re diligence.
10/12/20 Joe Morley                       0.60 Telephone conference with M. Johnson, A.
                                               Bordi re tax diligence request responses (.3);
                                               correspond with M. Johnson, A. Bordi re
                                               same (.3).
10/12/20 Anthony Vincenzo Sexton          0.60 Telephone conference with special committee
                                               advisors re tax optimization arrangement (.3);
                                               analyze tax diligence issues (.3).
10/13/20 Ameneh M. Bordi                  3.80 Telephone conference with special committee
                                               advisors, A. Sexton, K&E team re tax unity
                                               issues (.6); telephone conference with special
                                               committee advisors and Deloitte re tax
                                               modeling and tax unity (.8); conference with
                                               A. Sexton, A. Grossi, M. Slade re same and
                                               next steps (.4); revise tax optimization
                                               arrangement (.4); correspond with J. Morley
                                               re tax diligence (.5); review materials re same
                                               (.6); review tax emergence structuring
                                               analysis (.5).
10/13/20 Anthony R. Grossi                1.80 Conference with special committee advisors
                                               re tax optimization arrangement (.6);
                                               conference with Willkie team re tax issues,
                                               next steps (.8); conference with A. Bordi, A.
                                               Sexton, M. Slade re same and next steps (.4).
10/13/20 Derek I. Hunter                  1.00 Telephone conference with special committee
                                               counsel, A. Bordi, K&E team re tax
                                               optimization arrangement.
10/13/20 Joe Morley                       1.00 Correspond with A. Sexton, K&E team and
                                               Luxembourg counsel re emergence
                                               structuring documentation.

                                               8
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 102 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036550
Intelsat S.A.                                                 Matter Number:      48457-17
Tax Issues

Date     Name                            Hours Description
10/13/20 Joe Morley                       0.50 Review and analyze tax diligence request
                                               response from Deloitte.
10/13/20 Anthony Vincenzo Sexton          2.60 Correspond with A. Grossi re tax optimization
                                               arrangement (.2); correspond with J. Morley
                                               re tax diligence issues (.6); telephone
                                               conference with special committee advisors,
                                               A. Grossi and K&E team re tax unity issues
                                               (.6); telephone conference with special
                                               committee advisors, A. Grossi, K&E team,
                                               Deloitte re tax modeling and tax unity (.8);
                                               telephone conference with A. Bordi, A.
                                               Grossi, M. Slade re tax optimization
                                               arrangement (.4).
10/13/20 Michael B. Slade                 1.00 Telephone conference with A. Sexton, A.
                                               Grossi, A. Bordi re tax optimization
                                               arrangement (.4); review materials re same
                                               (.6).
10/14/20 Ameneh M. Bordi                  4.20 Telephone conference with M. Johnson, K&E
                                               team, Deloitte and creditors' advisors re tax
                                               diligence (1.4); correspond with creditors'
                                               counsel, special committee counsel re tax
                                               optimization arrangement (.5); conference
                                               with same re tax optimization arrangement
                                               (.8); conference with Company, Deloitte re
                                               weekly check in (.8); correspond with A.
                                               Grossi, K&E team re tax diligence (.7).
10/14/20 Derek I. Hunter                  0.80 Telephone conference with Company
                                               advisors re tax diligence and related analyses.
10/14/20 Miles H. Johnson                 2.10 Participate in telephone conference with
                                               Elvinger, A. Bordi, K&E and Deloitte teams
                                               re Luxembourg tax and structuring issues (.8);
                                               telephone conference with Paul Weiss and EY
                                               team re diligence (1.3).
10/14/20 Joe Morley                       1.70 Prepare for telephone conference with
                                               Company and advisors re tax issues (.1);
                                               participate in same (.8); review and revise
                                               third-party loan agreement (.8).
10/14/20 Joe Morley                       2.20 Telephone conference with creditors’ counsel
                                               re tax diligence (1.4); review and respond to
                                               tax diligence requests from special committee
                                               advisors (.8).




                                               9
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 103 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036550
Intelsat S.A.                                                 Matter Number:      48457-17
Tax Issues

Date     Name                            Hours Description
10/14/20 Anthony Vincenzo Sexton          3.60 Telephone conference with Company and
                                               Deloitte re tax modeling (1.0); telephone
                                               conference with Deloitte, EY and other
                                               advisors re Lux tax modeling (1.4); review
                                               and analyze tax modeling materials (.8);
                                               review loan issues re tax analysis (.4).
10/15/20 Ameneh M. Bordi                  1.00 Telephone conference with advisor working
                                               group re tax structuring matters and next steps
                                               (.4); correspond with advisor working group
                                               re same (.6).
10/15/20 Erica D. Clark                   0.40 Conference with J. Morley, K&E team re tax
                                               issues.
10/15/20 Dave Gremling                    0.30 Telephone conference with J. Morley, K&E,
                                               Elvinger, Deloitte teams re Luxembourg tax
                                               and emergence issues.
10/15/20 Anthony R. Grossi                0.70 Correspond with A. Bordi, K&E team re tax
                                               issues (.4); correspond with Paul Weiss team
                                               re same (.3).
10/15/20 Miles H. Johnson                 1.40 Review and revise memorandum re tax
                                               emergence structuring (.2); conference with J.
                                               Morley re same (.2); review and revise loan
                                               documents (.6); participate in telephone
                                               conference re modeling with Deloitte, J.
                                               Morley and K&E team (.4).
10/15/20 Andrew Kimball                   0.40 Telephone conference with Elvinger and
                                               Deloitte re tax issues.
10/15/20 Joe Morley                       2.70 Telephone conference with Elvinger, A.
                                               Kimball, K&E team and Deloitte re
                                               Luxembourg tax and corporate issues (.3);
                                               conference with M. Johnson re tax emergence
                                               structuring (.2); telephone conference with
                                               advisors re updated Luxembourg NOL
                                               modeling (.8); review tax diligence (.6);
                                               review updated tax modeling (.8).
10/15/20 Anthony Vincenzo Sexton          2.10 Telephone conference with Deloitte and
                                               Company re loan issues (.5); correspond with
                                               A. Grossi, K&E team and Company re same
                                               (.2); telephone conference with Deloitte,
                                               Elvinger, J. Morley, K&E team and Company
                                               re status of structuring and tax analysis (.4);
                                               telephone conference with Deloitte and
                                               Company re tax model update for business
                                               plan (.8); correspond with J. Morley re tax
                                               diligence requests (.2).


                                               10
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 104 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036550
Intelsat S.A.                                                 Matter Number:      48457-17
Tax Issues

Date     Name                            Hours Description
10/16/20 Anthony R. Grossi                0.40 Correspond with A. Sexton, K&E team re tax
                                               issues.
10/16/20 Miles H. Johnson                 0.20 Participate in weekly telephone conference
                                               with J. Morley, K&E team, external advisors
                                               re tax diligence.
10/16/20 Joe Morley                       0.50 Telephone conference with M. Johnson, K&E
                                               team and external advisors re outstanding tax
                                               diligence requests (.2); correspond with A.
                                               Bordi re tax diligence requests (.3).
10/16/20 Anthony Vincenzo Sexton          0.20 Analyze tax diligence issues.
10/17/20 Anthony Vincenzo Sexton          0.90 Telephone conference with A. Grossi, K&E
                                               team re tax optimization arrangement (.7);
                                               review and revise documents re same (.2).
10/19/20 Nicholas A. Binder               0.70 Review correspondence re tax considerations
                                               (.3); correspond and conference with E.
                                               Brennan, K&E team re same (.4).
10/19/20 Ameneh M. Bordi                  2.60 Conference with A. Grossi and A. Sexton re
                                               tax optimization arrangement (1.1); review
                                               and revise same (.9); review internal tax
                                               memorandum (.4); correspond with A.
                                               Sexton, K&E team re same (.2).
10/19/20 Anthony R. Grossi                1.10 Conference with A. Sexton, A. Grossi re tax
                                               optimization arrangement.
10/19/20 Miles H. Johnson                 0.60 Telephone conference with J. Morley, K&E
                                               team re diligence (.2); review and revise
                                               memorandum re tax issue (.4).
10/19/20 Joe Morley                       1.90 Telephone conference with M. Johnson,
                                               external advisors re diligence request
                                               responses (.2); review and analyze materials
                                               re tax diligence (1.4); review and analyze
                                               memorandum re accounting practices (.3).
10/19/20 Anthony Vincenzo Sexton          2.40 Telephone conferences with A. Bordi, A.
                                               Grossi re tax optimization arrangement (1.1);
                                               review and analyze materials re same (.6);
                                               review acceleration payment issues (.2);
                                               review and analyze accounting memoranda
                                               (.3); review and analyze potential Scotty tax
                                               considerations (.2).
10/20/20 Ameneh M. Bordi                  2.80 Conference with creditors re tax optimization
                                               arrangement (.6); review materials re
                                               emergence re tax considerations (1.9);
                                               correspond with J. Morley re tax diligence
                                               (.3).


                                              11
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 105 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036550
Intelsat S.A.                                                 Matter Number:      48457-17
Tax Issues

Date     Name                            Hours Description
10/20/20 Erica D. Clark                   0.20 Correspond with A. Bordi, K&E team re tax
                                               optimization arrangement.
10/20/20 Anthony R. Grossi                0.90 Conference with A. Sexton, K&E team re tax
                                               issues (.2); correspond with same re tax issues
                                               (.3); conference with Jones Day team re same
                                               (.4).
10/20/20 Derek I. Hunter                  0.60 Telephone conference with A. Sexton, K&E
                                               team, creditors' counsel re tax optimization
                                               arrangement.
10/20/20 Joe Morley                       0.30 Correspond with A. Bordi, K&E team and
                                               external advisors re tax diligence request
                                               responses.
10/20/20 Anthony Vincenzo Sexton          1.10 Telephone conference with Jones Day, A.
                                               Bordi and K&E team re tax unity issues (.6);
                                               telephone conference with A. Grossi, K&E
                                               team re same (.2); correspond with Deloitte,
                                               A. Grossi and K&E team re tax disclosure
                                               issues (.3).
10/21/20 Nicholas A. Binder               1.50 Telephone conference with Deloitte,
                                               Company, A. Bordi and K&E team re tax
                                               considerations (1.0); analyze documents,
                                               materials re same (.3); correspond with A.
                                               Bordi re same (.2).
10/21/20 Ameneh M. Bordi                  3.40 Telephone conferences with A. Sexton, A.
                                               Grossi, creditors and special committee
                                               counsel re tax optimization arrangement (1.5);
                                               correspond with A. Grossi, A. Sexton re same
                                               (.4); telephone conference with Deloitte,
                                               Company re weekly check in (.9); review tax
                                               diligence materials (.3); conference with J.
                                               Morley re same (.3).
10/21/20 Anthony R. Grossi                2.30 Conferences with special committee advisors,
                                               creditors re tax issues (1.4); review materials
                                               re same (.6); correspond with A. Bordi, K&E
                                               team re same and next steps (.3).
10/21/20 Derek I. Hunter                  0.50 Telephone conference with A. Grossi, K&E
                                               team, creditors' counsel re tax agreement.
10/21/20 Joe Morley                       1.00 Telephone conference with N. Binder, K&E
                                               team, external advisors re tax issues.
10/21/20 Joe Morley                       0.40 Telephone conference with A. Bordi, K&E
                                               team re tax diligence request responses (.3);
                                               correspond with A. Sexton, K&E team re tax
                                               diligence request responses (.1).


                                              12
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 106 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036550
Intelsat S.A.                                                 Matter Number:      48457-17
Tax Issues

Date     Name                            Hours Description
10/21/20 Anthony Vincenzo Sexton          4.10 Telephone conference with Company and
                                               Deloitte re tax modeling and diligence issues
                                               (.9); telephone conference with Company and
                                               Deloitte re tax accounting issues (.8);
                                               telephone conference with PW re tax unity
                                               issues (.7); correspond with J. Morley, K&E
                                               team re same (.4); telephone conference with
                                               QE, D. Hunter and K&E team re same (.8);
                                               review and revise materials re same (.5).
10/22/20 Nicholas A. Binder               1.10 Draft tax structuring illustration (1.0);
                                               correspond with A. Bordi re same (.1).
10/22/20 Ameneh M. Bordi                  4.00 Telephone conference with A. Sexton, UCC
                                               counsel re tax unity issues (.4); telephone
                                               conference with A. Sexton, Wilkie re same
                                               (.6); telephone conference with A. Sexton,
                                               Katten re same (.5); telephone conference
                                               with special committee members re same (.3);
                                               correspond with A. Grossi, A. Sexton re same
                                               (.3); revise tax optimization arrangement re
                                               same (.4); telephone conference with
                                               Company, Deloitte, A. Sexton and K&E team
                                               re tax modeling issues (.5); correspond with J.
                                               Morley re tax diligence (.3); review Deloitte
                                               materials re emergence structure (.7).
10/22/20 Erica D. Clark                   0.50 Conference with Company and advisors re tax
                                               issues and emergence.
10/22/20 Derek I. Hunter                  0.90 Telephone conferences with A. Sexton, K&E
                                               team, creditors' counsel re tax agreement.
10/22/20 Joe Morley                       3.20 Telephone conference with special committee
                                               advisors re tax unity term sheet (.5);
                                               telephone conference with L. Plank, K&E
                                               team and Luxembourg advisors re
                                               Luxembourg structuring considerations (.5);
                                               telephone conference with Company and
                                               advisors re updated tax modeling (.5); review
                                               and analyze Deloitte description of possible
                                               emergence structure (1.7).
10/22/20 Leo Plank                        1.00 Telephone conference with Elvinger, Deloitte,
                                               K&E team re tax, Luxembourg issues (.5);
                                               review materials re same (.5).




                                              13
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 107 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036550
Intelsat S.A.                                                 Matter Number:      48457-17
Tax Issues

Date     Name                            Hours Description
10/22/20 Anthony Vincenzo Sexton          2.90 Telephone conference with A. Bordi, K&E
                                               team and UCC counsel re tax unity issues
                                               (.4); special committee telephone conference
                                               re same (.3); telephone conference with ICF
                                               counsel re same (.6); telephone conference
                                               with Envision counsel re same (.5); telephone
                                               conference with Company, Deloitte, A. Bordi
                                               and K&E team re tax modeling issues (.5);
                                               review and evaluate materials re same (.6).
10/23/20 Ameneh M. Bordi                  0.80 Review and analyze tax optimization
                                               arrangement markups (.4); correspond with A.
                                               Grossi, A. Sexton, D. Hunter re same (.4).
10/23/20 Anthony R. Grossi                0.40 Correspond with PJT team re tax issues.
10/23/20 Derek I. Hunter                  0.20 Correspond with A. Bordi, K&E team re tax
                                               optimization arrangement strategic issues.
10/23/20 Joe Morley                       1.80 Review, revise Deloitte diligence response re
                                               emergence structure (.7); conference with A.
                                               Sexton re same (.2); correspond with A.
                                               Sexton, A. Bordi re same (.3); review and
                                               revise memorandum re tax treatment of
                                               consideration (.6).
10/23/20 Joe Morley                       0.30 Telephone conference with A. Bordi, K&E
                                               team and external advisors re tax diligence
                                               requests.
10/23/20 Anthony Vincenzo Sexton          1.80 Telephone conference with PJT re tax
                                               modeling (.4); review tax modeling materials
                                               (.8); conference with J. Morley re tax
                                               diligence issues (.2); correspond with A.
                                               Grossi, K&E team re tax unity issues (.4).
10/23/20 Michael B. Slade                 0.30 Review letter re tax issues.
10/24/20 Ameneh M. Bordi                  1.30 Draft summary re tax diligence (.3); review
                                               and analyze emergence structures re tax (1.0).
10/24/20 Joe Morley                       0.10 Review and analyze updated Luxembourg net
                                               operating loss models.
10/24/20 Anthony Vincenzo Sexton          0.40 Revise tax optimization arrangement
                                               materials.
10/25/20 Ameneh M. Bordi                  1.20 Correspond with A. Grossi, K&E team re tax
                                               settlement and modeling (.5); review and
                                               revise memorandum re tax application (.7).
10/25/20 Joe Morley                       0.10 Correspond with A. Grossi, Deloitte re
                                               Luxembourg tax attribute models.




                                              14
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 108 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036550
Intelsat S.A.                                                 Matter Number:      48457-17
Tax Issues

Date     Name                            Hours Description
10/25/20 Anthony Vincenzo Sexton          1.30 Review and analyze tax modeling materials
                                               (.9); review and revise diligence materials and
                                               response (.4).
10/26/20 Ameneh M. Bordi                  0.80 Correspond with Deloitte, A. Sexton, A.
                                               Grossi, K&E team and PJT re CODI
                                               structuring and modeling.
10/26/20 Anthony R. Grossi                2.60 Correspond with special committee advisors
                                               re tax issues (1.4); review background
                                               analysis re same (1.2).
10/26/20 Derek I. Hunter                  0.50 Correspond with A. Bordi, K&E team re
                                               analysis re tax agreement.
10/26/20 Joe Morley                       1.20 Telephone conference with A. Bordi, K&E
                                               team and external advisors re outstanding tax
                                               diligence requests (.2); review and analyze
                                               updated Luxembourg NOL valuation models
                                               (.7); conference with A. Sexton, K&E team re
                                               same (.3).
10/26/20 Anthony Vincenzo Sexton          2.90 Correspond with A. Grossi, K&E team re tax
                                               modeling and related issues (1.1); telephone
                                               conference with Deloitte re same (.5); draft
                                               materials re same (.8); review revised tax
                                               model (.5).
10/26/20 Michael B. Slade                 0.30 Correspond with A. Grossi, K&E team re tax
                                               issues.
10/27/20 Ameneh M. Bordi                  2.10 Review and revise tax term sheet (.6);
                                               telephone conference with A. Sexton, A.
                                               Grossi re same (.7); correspond with
                                               creditors, special committee counsel re same
                                               (.2); correspond with M. Johnson, J. Morley,
                                               K&E team re accounting memorandum (.3);
                                               review and revise same (.3).
10/27/20 Dave Gremling                    0.80 Review, revise motion re tax issue.
10/27/20 Anthony R. Grossi                1.90 Review and revise tax optimization
                                               arrangement (.8); correspond with A. Sexton
                                               re same (.3); conference with A. Bordi, A.
                                               Sexton re same (.8).
10/27/20 Miles H. Johnson                 0.30 Review and revise SEC letter.
10/27/20 Joe Morley                       2.80 Review and revise updated accounting
                                               memorandum (2.2); correspond with A.
                                               Sexton, K&E team and tax advisors re same
                                               (.2); conference with A. Sexton re modeling
                                               issues (.4).



                                               15
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 109 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036550
Intelsat S.A.                                                 Matter Number:      48457-17
Tax Issues

Date     Name                            Hours Description
10/27/20 Joe Morley                       0.10 Correspond with A&M re tax diligence
                                               request.
10/27/20 Anthony Vincenzo Sexton          2.30 Telephone conference with J. Morley, K&E
                                               team re tax modeling issues (.4); telephone
                                               conference with A. Grossi, A. Bordi re tax
                                               optimization issues (.7); review and analyze
                                               arrangement agreement re same (.5); review
                                               and analyze exit structuring materials (.3);
                                               correspond with A. Grossi, K&E team and
                                               Company re same (.4).
10/28/20 Ameneh M. Bordi                  1.90 Telephone conference with Deloitte, A.
                                               Sexton and Company re weekly tax status
                                               conference (1.2); correspond with A. Sexton,
                                               A. Grossi re tax modeling (.2); conference
                                               with creditor counsel re tax agreement (.5).
10/28/20 Dave Gremling                    1.10 Review, revise motion re potential tax
                                               optimization agreement.
10/28/20 Anthony R. Grossi                0.50 Conference with Paul Weiss team re tax
                                               issues.
10/28/20 Derek I. Hunter                  0.70 Telephone conference with A. Bordi, K&E
                                               team, creditors' counsel re tax agreement.
10/28/20 Joe Morley                       2.40 Correspond with A. Sexton, K&E team re
                                               loan matters (.6); telephone conference with
                                               A. Sexton, external advisors re same (.4);
                                               draft summary of same (.3); telephone
                                               conference with A. Sexton, K&E team,
                                               Company and Delloitte re outstanding tax
                                               issues (1.1).
10/28/20 Joe Morley                       0.20 Telephone conference with A. Bordi, K&E
                                               team and A&M re tax diligence request
                                               responses.
10/28/20 Anthony Vincenzo Sexton          2.60 Telephone conference with Deloitte,
                                               Company re tax modeling and related issues
                                               (1.2); telephone conference with PW re tax
                                               optimization arrangement (.5); telephone
                                               conference with J. Morley, external advisors
                                               re loan agreement (.5); review and analyze
                                               materials re same (.4).
10/29/20 Ameneh M. Bordi                  1.40 Correspond with J. Morley, G. Boden and
                                               K&E team re tax access letters (.6);
                                               correspond with A. Sexton, J. Morley and
                                               Deloitte teamer tax model updates (.4);
                                               correspond with creditors, special committee
                                               counsel re tax optimization arrangement (.4).

                                              16
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 110 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036550
Intelsat S.A.                                                 Matter Number:      48457-17
Tax Issues

Date     Name                            Hours Description
10/29/20 Erica D. Clark                   0.10 Conference with Company and advisors re tax
                                               and emergence matters.
10/29/20 Dave Gremling                    0.30 Review and analyze motion re tax
                                               optimization arrangement.
10/29/20 Anthony R. Grossi                3.80 Conference with special committee teams re
                                               tax updates (.7); conference with Akin team
                                               re same (.4); correspond with A. Sexton,
                                               Deloitte, Company re same (.4); correspond
                                               with A. Sexton, Deloitte, Company re same
                                               (1.0); review materials re same (1.3).
10/29/20 Derek I. Hunter                  0.20 Correspond with J. Morley, K&E team re tax
                                               unity considerations.
10/29/20 Joe Morley                       1.00 Correspond with A. Bordi, A. Sexton re non-
                                               disclosure agreements (.2); correspond with
                                               A. Sexton re accounting memorandum (.2);
                                               correspond with A. Bordi, A. Sexton re
                                               opposing counsel tax attribute inquiries (.6).
10/29/20 Anthony Vincenzo Sexton          1.60 Telephone conference with Company re
                                               updates to tax projections and tax unity issues
                                               (.8); telephone conference with K&E team,
                                               Deloitte, Elvinger and Company re
                                               structuring and tax issues (.1); review and
                                               analyze tax model materials (.4); correspond
                                               with J. Morley, K&E team re same (.3).
10/30/20 Ameneh M. Bordi                  3.90 Telephone conference with creditor group re
                                               tax modeling (1.1); correspond with A.
                                               Sexton, K&E team re same (.4); correspond
                                               with Company, Deloitte re access letters re
                                               same (.3); telephone conference with
                                               Company, Deloitte and A. Sexton re tax
                                               modeling (.8); correspond with A. Sexton, A.
                                               Grossi re same (.4); telephone conference
                                               with Company, A&M re tax return issue re
                                               UK (.5); correspond with D. Irvine, K&E and
                                               UK team re same (.4).
10/30/20 Anthony R. Grossi                2.50 Conference with Paul Weiss team re tax
                                               issues (.8); conference with special committee
                                               advisors re tax issues (.9); conference with
                                               Company and PJT team re tax issues (.8).
10/30/20 Derek I. Hunter                  1.20 Telephone conference with A. Bordi, K&E
                                               team, creditors' counsel re tax analysis,
                                               diligence and modeling re same.
10/30/20 David L. Irvine                  0.50 Telephone conference with I. Spain and A.
                                               Bordi re UK tax issue.

                                              17
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 111 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036550
Intelsat S.A.                                                 Matter Number:      48457-17
Tax Issues

Date     Name                            Hours Description
10/30/20 Miles H. Johnson                 0.70 Telephone conference with J. Morley, K&E
                                               team re diligence issues.
10/30/20 Joe Morley                       2.00 Conference with creditor counsel, A. Sexton
                                               and K&E team re Luxembourg NOLs (1.2);
                                               conference with Deloitte, A. Sexton re same
                                               (.8).
10/30/20 Joe Morley                       0.20 Telephone conference with A. Bordi, K&E
                                               team and external advisors re diligence
                                               request responses.
10/30/20 Anthony Vincenzo Sexton          2.60 Telephone conference with Company, A.
                                               Grossi, K&E team, EY and PW re
                                               Luxembourg tax modeling (1.1); review and
                                               analyze materials re same (.7); telephone
                                               conference with Deloitte, J. Morley, K&E
                                               team and Company re tax modeling issues
                                               (.8).
10/31/20 Anthony R. Grossi                0.60 Correspond with A. Bordi, A. Sexton re tax
                                               issues and next steps (.5); revise board
                                               materials re same (.1).
10/31/20 Joe Morley                       2.30 Prepare board materials re Luxembourg NOL
                                               valuation models.
10/31/20 Anthony Vincenzo Sexton          0.70 Review tax modeling materials (.2); review
                                               and revise board materials (.5).

Total                                   210.30




                                              18
     Case 20-32299-KLP              Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                            Desc Main
                                          Document     Page 112 of 204


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 4, 2020

Intelsat S.A.
7900 Tysons One Place
19th Floor
McLean, VA 22102

Attn: Michelle Bryan

                                                                            Invoice Number: 1050036551
                                                                              Client Matter: 48457-18

In the Matter of Environmental/Regulatory Issues




For legal services rendered through October 31, 2020
(see attached Description of Legal Services for detail)                                                         $ 3,504.00
Total legal services rendered                                                                                   $ 3,504.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 113 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036551
Intelsat S.A.                                                 Matter Number:      48457-18
Environmental/Regulatory Issues




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Paul D. Clement, P.C.                                0.30    1,825.00            547.50
Harker Rhodes                                        2.70    1,095.00          2,956.50

TOTALS                                                3.00                    $ 3,504.00




                                              2
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 114 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036551
Intelsat S.A.                                                 Matter Number:      48457-18
Environmental/Regulatory Issues


                                  Description of Legal Services

Date     Name                            Hours Description
10/16/20 Harker Rhodes                    0.20 Correspond with Company re DC Circuit
                                               panel for PSSI v. FCC.
10/28/20 Paul D. Clement, P.C.            0.30 Correspond with H. Rhodes, K&E team,
                                               Company re D.C. Circuit oral argument.
10/28/20 Harker Rhodes                    1.20 Review and analyze oral argument recording.
10/29/20 Harker Rhodes                    1.20 Analyze potential adverse outcomes in PSSI
                                               v. FCC.
10/30/20 Harker Rhodes                    0.10 Correspond with P. Clement, K&E team and
                                               Company re PSSI v. FCC matters.

Total                                      3.00




                                                  3
     Case 20-32299-KLP              Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                            Desc Main
                                          Document     Page 115 of 204


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 4, 2020

Intelsat S.A.
7900 Tysons One Place
19th Floor
McLean, VA 22102

Attn: Michelle Bryan

                                                                            Invoice Number: 1050036552
                                                                              Client Matter: 48457-20

In the Matter of Case Administration




For legal services rendered through October 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 71,280.50
Total legal services rendered                                                                                 $ 71,280.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 116 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036552
Intelsat S.A.                                                 Matter Number:      48457-20
Case Administration




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Nicholas A. Binder                                   12.60     740.00          9,324.00
George C. Boden                                       1.10     740.00            814.00
Ameneh M. Bordi                                      13.70   1,035.00         14,179.50
Katya Boyko                                           0.50   1,035.00            517.50
Erica D. Clark                                        3.20     845.00          2,704.00
Julian Gamboa                                         5.60     415.00          2,324.00
Dave Gremling                                        17.90     740.00         13,246.00
Nick Hafen                                            1.50     740.00          1,110.00
Alan Heisman                                          1.50     740.00          1,110.00
Heidi Hockberger                                      2.60     965.00          2,509.00
Ed Hossain                                            0.40     740.00            296.00
Derek I. Hunter                                       8.30   1,035.00          8,590.50
Andrew Kimball                                        2.20   1,165.00          2,563.00
Tyler R. Knutson                                      3.00     610.00          1,830.00
Emily Merki Long                                      0.50   1,025.00            512.50
Peter Martelli, P.C.                                  0.50   1,595.00            797.50
Robert Orren                                          1.80     445.00            801.00
Benjamin P. Stone                                     4.00     610.00          2,440.00
William Thompson                                      3.20     610.00          1,952.00
Donna Zamir                                           6.00     610.00          3,660.00

TOTALS                                               90.10                   $ 71,280.50




                                              2
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 117 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036552
Intelsat S.A.                                                 Matter Number:      48457-20
Case Administration


                                  Description of Legal Services

Date     Name                            Hours Description
10/01/20 Nicholas A. Binder               0.80 Telephone conference with A. Bordi, K&E
                                               team re work in process (.6); correspond with
                                               same re same (.2).
10/01/20 Ameneh M. Bordi                  1.10 Conference with D. Hunter, K&E team re
                                               work in process (.8); correspond with D.
                                               Gremling, K&E team re same (.3).
10/01/20 Erica D. Clark                   0.60 Conference with K&E team re case status and
                                               work in process.
10/01/20 Dave Gremling                    1.10 Telephone conference with K&E team re case
                                               status and workstream update (.6); draft,
                                               revise agenda re same (.3); review, revise
                                               workstream tracking document (.2).
10/01/20 Heidi Hockberger                 0.50 Telephone conference with A. Bordi, K&E
                                               team re work in progress.
10/01/20 Derek I. Hunter                  0.60 Conference with A. Bordi, K&E team re work
                                               in process.
10/01/20 Andrew Kimball                   0.40 Telephone conference with D. Hunter, K&E
                                               team re work in process.
10/03/20 Ameneh M. Bordi                  0.90 Telephone conference with A. Grossi, K&E
                                               team re work in process and next steps (.6);
                                               correspond with same re same (.3).
10/03/20 Peter Martelli, P.C.             0.50 Conference with S. Serajeddini re case
                                               considerations and next steps.
10/04/20 Dave Gremling                    0.50 Draft, revise case update (.3); review, revise
                                               workstream tracking document (.2).
10/05/20 Ameneh M. Bordi                  0.70 Update summary slides with Company, K&E
                                               team and other advisors re next steps and
                                               status.
10/05/20 Dave Gremling                    1.20 Draft, revise case update (.7); review revise
                                               workstream tracking document (.2); review,
                                               revise organizational chart (.3).
10/06/20 Nicholas A. Binder               0.50 Telephone conference with A. Bordi, K&E
                                               team re work in process.
10/06/20 Ameneh M. Bordi                  1.20 Telephone conference with Company re work
                                               in process and next steps (.6); telephone
                                               conference with D. Hunter, K&E team re
                                               same (.5); correspond with same re same (.1).
10/06/20 Erica D. Clark                   0.40 Conference with A. Bordi, K&E team re case
                                               status and work in process.


                                               3
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 118 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036552
Intelsat S.A.                                                 Matter Number:      48457-20
Case Administration

Date     Name                            Hours Description
10/06/20 Julian Gamboa                    1.60 Research re pro hac vice motions and
                                               appearances in Intelsat case (.7); correspond
                                               with N. Shea, M. Hale re same (.5); review
                                               and revise motion for admission (.4).
10/06/20 Dave Gremling                    1.40 Conference with D. Hunter, K&E team re
                                               workstream status and case update (.5); draft,
                                               revise agenda re same (.3); draft, revise
                                               workstream tracking document (.2); draft case
                                               status update (.4).
10/06/20 Nick Hafen                       0.40 Telephone conference with D. Gremling,
                                               K&E team re work in process.
10/06/20 Derek I. Hunter                  1.10 Telephone conference with Company re work
                                               in process (.6); telephone conference with A.
                                               Bordi, K&E team re same (.5).
10/06/20 Andrew Kimball                   0.40 Telephone conference with D. Hunter, K&E
                                               team re case status and next steps.
10/07/20 Julian Gamboa                    3.50 Review and revise draft pro hac vice motions
                                               (2.7); correspond with N. Shea, E. Long and
                                               M. Hale re same (.8).
10/07/20 Derek I. Hunter                  0.20 Conferences with K&E team, Company, and
                                               Company advisors re work in process.
10/08/20 Nicholas A. Binder               0.30 Telephone conference with A. Bordi, K&E
                                               team re work in process.
10/08/20 Ameneh M. Bordi                  1.10 Conference with D. Hunter, K&E team re
                                               work in process and next steps (.3);
                                               correspond with same re same (.3);
                                               conference with M. Slade, K&E team re
                                               litigation work in process (.3); correspond
                                               with same re same (.2).
10/08/20 Julian Gamboa                    0.50 Revise materials re pro hac vice, admission
                                               motions.
10/08/20 Dave Gremling                    1.10 Conference with D. Hunter, K&E team re
                                               workstream and case update (.3); review,
                                               revise agenda re same (.3); review, revise
                                               workstream tracking document (.1); draft case
                                               status update (.4).
10/08/20 Derek I. Hunter                  0.30 Conference with K&E team re work in
                                               process.
10/08/20 Emily Merki Long                 0.50 Review, revise pro hac vice motions.
10/09/20 Nicholas A. Binder               0.10 Telephone conference with R. Orren re case
                                               considerations.
10/09/20 Dave Gremling                    0.10 Draft case status update.


                                               4
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 119 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036552
Intelsat S.A.                                                 Matter Number:      48457-20
Case Administration

Date     Name                            Hours Description
10/09/20 Robert Orren                     1.80 Draft procedural motions (1.6); conference
                                               with N. Binder re same (.1); correspond with
                                               same re same (.1).
10/10/20 Nicholas A. Binder               0.50 Telephone conference with K&E team re case
                                               considerations.
10/12/20 Nicholas A. Binder               0.20 Correspond with D. Gremling, Kutak re work
                                               in process, case schedule.
10/12/20 Ameneh M. Bordi                  1.10 Conference with A&M team and PJT team re
                                               work in process, next steps (.5); correspond
                                               with A. Grossi re same (.6).
10/12/20 Dave Gremling                    0.50 Draft case update.
10/13/20 Nicholas A. Binder               0.50 Telephone conference with A. Bordi, K&E
                                               team re work in process.
10/13/20 George C. Boden                  0.40 Telephone conference with A. Bordi, K&E
                                               team re work in process.
10/13/20 Ameneh M. Bordi                  0.80 Conference with D. Hunter, K&E team re
                                               work in process (.4); correspond with K&E
                                               team re same (.4).
10/13/20 Erica D. Clark                   0.40 Conference with A. Bordi, K&E team re case
                                               status and work in process.
10/13/20 Dave Gremling                    1.40 Telephone conference with A. Bordi, K&E
                                               team re case status and workstream update
                                               (.5) revise agenda re same (.2); correspond
                                               with K&E team re same (.1); draft, revise
                                               case update (.4); review, revise workstream
                                               tracking document (.2).
10/13/20 Nick Hafen                       0.40 Telephone conference with A. Grossi, K&E
                                               team re work in process.
10/13/20 Alan Heisman                     0.50 Telephone conference with D. Hunter, K&E
                                               team re work in process.
10/13/20 Heidi Hockberger                 0.40 Telephone conference with A. Bordi, K&E
                                               team re work in process.
10/13/20 Derek I. Hunter                  0.50 Conference with A. Bordi, K&E team re work
                                               in process.
10/14/20 Nicholas A. Binder               0.70 Review work in process tracker (.2); draft,
                                               revise restructuring transaction checklist (.5).
10/14/20 Ameneh M. Bordi                  0.90 Conference with D. Hunter, Company re
                                               work in process (.3); correspond with advisors
                                               re same (.2); correspond with K&E team re
                                               same (.4).
10/14/20 Dave Gremling                    0.70 Draft, revise case update (.5); review, revise
                                               workstream tracking document (.2).

                                               5
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 120 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036552
Intelsat S.A.                                                 Matter Number:      48457-20
Case Administration

Date     Name                            Hours Description
10/14/20 Derek I. Hunter                  0.30 Telephone conference with A. Bordi,
                                               Company re work in process.
10/15/20 Nicholas A. Binder               0.50 Telephone conference with A. Bordi, K&E
                                               team re work in process (.2); correspond with
                                               K&E team re plan workstreams (.3).
10/15/20 Ameneh M. Bordi                  1.20 Conference with Company, A&M team re
                                               work in process (.4); correspond with K&E
                                               team re same (.6); conference with D. Hunter,
                                               K&E team re same (.2).
10/15/20 Dave Gremling                    0.90 Review, revise workstream tracking
                                               document (.2); review, revise agenda re
                                               telephone conference re case and workstream
                                               status (.2); telephone conference with D.
                                               Hunter, K&E team re case and workstream
                                               status (.2); draft revise case status update (.3).
10/15/20 Derek I. Hunter                  0.50 Conference with A. Bordi, K&E team re work
                                               in process (.2); conference with Company and
                                               advisors re same (.3).
10/15/20 Andrew Kimball                   0.50 Telephone conference with A. Bordi, K&E
                                               team re case status (.2); correspond with D.
                                               Hunter re same (.3).
10/17/20 Nicholas A. Binder               1.40 Telephone conference with A. Kimball, K&E
                                               team re case considerations (.7); correspond
                                               with D. Gremling re workstream planning
                                               (.7).
10/18/20 Dave Gremling                    0.50 Draft, revise case update (.2); review, revise
                                               workstream tracking document (.3).
10/19/20 Dave Gremling                    0.30 Draft, revise case status update.
10/19/20 Ed Hossain                       0.20 Conference with K&E team re work in
                                               process.
10/20/20 Nicholas A. Binder               0.40 Conference with D. Hunter, K&E team re
                                               case work in process.
10/20/20 Katya Boyko                      0.50 Telephone conference with D. Hunter and
                                               K&E team re work in process.
10/20/20 Erica D. Clark                   0.50 Conference with D. Hunter, K&E team re
                                               case status and work in progress.
10/20/20 Dave Gremling                    1.40 Telephone conference with D. Hunter, K&E
                                               team re case update and workstream status
                                               (.5); review, revise agenda re same (.1);
                                               correspond with K&E team re same (.1);
                                               review, revise workstream tracking document
                                               (.1); draft case status update (.2); correspond
                                               with N. Binder re case status (.4).

                                               6
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 121 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036552
Intelsat S.A.                                                 Matter Number:      48457-20
Case Administration

Date     Name                            Hours Description
10/20/20 Nick Hafen                       0.50 Telephone conference with D. Hunter, K&E
                                               team re case status.
10/20/20 Alan Heisman                     0.50 Telephone conference with D. Hunter, K&E
                                               team re work in process.
10/20/20 Heidi Hockberger                 0.50 Telephone conference with D. Hunter, K&E
                                               team re work in progress.
10/20/20 Derek I. Hunter                  1.00 Conference with Company and Company
                                               advisors re work in process (.5); conference
                                               with A. Kimball, K&E team re same (.5).
10/20/20 Andrew Kimball                   0.50 Telephone conference with D. Hunter, K&E
                                               team re case management.
10/21/20 Nicholas A. Binder               1.80 Telephone conference with Company
                                               advisors re case strategy, updates (.3);
                                               conference with D. Gremling, K&E team re
                                               case considerations, workstream planning
                                               (1.0); correspond with D. Gremling re same
                                               (.5).
10/21/20 Ameneh M. Bordi                  1.30 Telephone conference N. Binder, K&E team
                                               re work in process (1.0); telephone conference
                                               with advisor working group, Company re
                                               same (.3).
10/21/20 Dave Gremling                    2.10 Draft case status update (.5); telephone
                                               conference with N. Binder, K&E team re case
                                               overview and status (1.0); review, revise
                                               organizational chart (.3); correspond with
                                               K&E team re same (.3).
10/21/20 Ed Hossain                       0.20 Conference with D. Hunter, K&E team re
                                               work in process.
10/21/20 Derek I. Hunter                  0.50 Conferences with K&E team and Company
                                               advisors re work in process.
10/21/20 Tyler R. Knutson                 1.50 Telephone conferences with A. Bordi, K&E
                                               team re case status (1.0); correspond with N.
                                               Binder, K&E team re same (.5).
10/21/20 Benjamin P. Stone                3.00 Review case background materials (2.0);
                                               telephone conference with A. Bordi, K&E
                                               team re workstreams and case status (1.0).
10/21/20 William Thompson                 1.50 Conference with A. Bordi and K&E team re
                                               case overview (1.0); review, analyze case
                                               materials (.5).
10/21/20 Donna Zamir                      4.30 Review case materials (3.0); telephone
                                               conference with K&E team re case status
                                               (1.0); correspond with D. Gremling, K&E
                                               team re workstreams (.3).

                                               7
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 122 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036552
Intelsat S.A.                                                 Matter Number:      48457-20
Case Administration

Date     Name                            Hours Description
10/22/20 Nicholas A. Binder               1.00 Telephone conference with A. Bordi, K&E
                                               team re work in process (.5); correspond with
                                               samere same (.1); telephone conference with
                                               D. Gremling re case considerations (.4).
10/22/20 Ameneh M. Bordi                  0.50 Telephone conference with N. Binder, K&E
                                               team re work in process.
10/22/20 Erica D. Clark                   0.40 Conference with A. Bordi, K&E team re case
                                               status and work in process.
10/22/20 Dave Gremling                    1.50 Telephone conference with A. Bordi, K&E
                                               team re workstream status and case update
                                               (.4); draft, revise agenda re same (.3); draft,
                                               revise workstream tracking document (.2);
                                               draft case update (.6).
10/22/20 Heidi Hockberger                 0.20 Correspond with K&E team re work in
                                               progress.
10/22/20 Derek I. Hunter                  0.20 Conference with Company, and Company
                                               advisors re work in process.
10/22/20 Tyler R. Knutson                 0.50 Telephone conference with A. Bordi, K&E
                                               team re work in progress.
10/22/20 William Thompson                 0.50 Conference with A. Bordi and K&E team re
                                               work in progress.
10/22/20 Donna Zamir                      0.50 Telephone conference with N. Binder and
                                               K&E team re case status and workstream
                                               update.
10/24/20 Nicholas A. Binder               0.80 Telephone conference with K&E team re case
                                               considerations.
10/25/20 Nicholas A. Binder               0.20 Correspond with D. Gremling, K&E team re
                                               work in process.
10/25/20 Nicholas A. Binder               0.60 Draft summary re tax, intercompany,
                                               transaction integration progress for A&M
                                               operational update (.3); review documents
                                               and materials re same (.3).
10/25/20 Dave Gremling                    0.60 Review, revise workstream tracking
                                               document (.2); draft, revise case update (.4).
10/26/20 Nicholas A. Binder               0.20 Correspond with D. Gremling re case
                                               progress.
10/26/20 Ameneh M. Bordi                  0.50 Correspond with D. Gremling re workstream
                                               updates.
10/26/20 Dave Gremling                    0.30 Draft case update.
10/27/20 George C. Boden                  0.30 Telephone conference with A. Bordi, D.
                                               Hunter, K&E team re work in progress.


                                               8
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 123 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036552
Intelsat S.A.                                                 Matter Number:      48457-20
Case Administration

Date     Name                            Hours Description
10/27/20 Ameneh M. Bordi                  0.50 Telephone conference with D. Hunter, A.
                                               Bordi, K&E team re work in process.
10/27/20 Erica D. Clark                   0.40 Conference with A. Bordi, K&E team re case
                                               status and work in process.
10/27/20 Dave Gremling                    1.20 Telephone conference with A. Bordi, D.
                                               Hunter K&E team re workstream status and
                                               case update (.5); draft, revise agenda re same
                                               (.2); review, revise workstream tracking
                                               document (.1); draft, revise case update (.4).
10/27/20 Nick Hafen                       0.20 Telephone conference with D. Hunter, A.
                                               Bordi, K&E team re work in process.
10/27/20 Alan Heisman                     0.50 Telephone conference with A. Bordi, D.
                                               Hunter, K&E team re work in process.
10/27/20 Heidi Hockberger                 1.00 Telephone conference with A. Bordi, D.
                                               Hunter, K&E team re work in progress.
10/27/20 Derek I. Hunter                  1.00 Conference with A. Bordi, K&E team re work
                                               in process (.5); conference with Company and
                                               advisors re same (.5).
10/27/20 Tyler R. Knutson                 0.40 Telephone conference with A. Bordi, D.
                                               Hunter and K&E team re work in process.
10/27/20 Benjamin P. Stone                0.50 Telephone conference re work in process with
                                               A. Bordi, D. Hunter and K&E team.
10/27/20 William Thompson                 0.50 Conference with A. Bordi, D. Hunter and
                                               K&E team re work in process.
10/27/20 Donna Zamir                      0.50 Telephone conference with A. Bordi, D.
                                               Hunter and K&E team re case status and
                                               workstream update.
10/28/20 Nicholas A. Binder               0.60 Telephone conference with K&E team, debtor
                                               advisors re case strategy.
10/28/20 Ameneh M. Bordi                  0.40 Telephone conferences with K&E team, PJT
                                               team, A&M team and Company re work in
                                               process.
10/28/20 Dave Gremling                    0.20 Draft case update.
10/28/20 Derek I. Hunter                  0.50 Conference with K&E team, Company and
                                               Company advisors re work in process.
10/28/20 Andrew Kimball                   0.40 Telephone conference with K&E team, A&M
                                               and PJT re case status.
10/29/20 Nicholas A. Binder               0.60 Telephone conference with A. Bordi, D.
                                               Hunter, K&E team re work in progress.
10/29/20 George C. Boden                  0.40 Review and revise non-reliance letter (.2);
                                               correspond with A. Bordi re same (.2).


                                               9
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 124 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036552
Intelsat S.A.                                                 Matter Number:      48457-20
Case Administration

Date     Name                            Hours Description
10/29/20 Ameneh M. Bordi                  0.60 Telephone conference with A. Bordi, D.
                                               Hunter, K&E team re work in process.
10/29/20 Erica D. Clark                   0.50 Conference with K&E team re case status and
                                               work in process.
10/29/20 Dave Gremling                    0.90 Telephone conference with A. Bordi, D.
                                               Hunter, and K&E team re case and
                                               workstream updates (.6); revise agenda re
                                               same (.2); draft case update (.1).
10/29/20 Derek I. Hunter                  1.20 Conferences with Company, and Company
                                               advisors re work in process (.4); conference
                                               with A. Bordi, K&E team re same (.6);
                                               correspond with D. Gremling re same (.2).
10/29/20 Tyler R. Knutson                 0.60 Telephone conference re work in progress
                                               with A. Bordi, D. Hunter, and K&E team.
10/29/20 Benjamin P. Stone                0.50 Telephone conference with A. Bordi, D.
                                               Hunter, and K&E team re work in progress.
10/29/20 William Thompson                 0.70 Conference with A. Bordi, D. Hunter, and
                                               K&E team re work in process.
10/29/20 Donna Zamir                      0.70 Telephone conference with A. Bordi, D.
                                               Hunter, and K&E team re case status and
                                               workstream update.
10/30/20 Ameneh M. Bordi                  0.90 Conference with advisors re next steps and
                                               work in process (.4); review and analyze
                                               creditor reporting (.5).
10/30/20 Derek I. Hunter                  0.40 Conference with Company and Company
                                               advisors re work in process.
10/31/20 Nicholas A. Binder               0.90 Telephone conference with K&E team re case
                                               considerations.

Total                                    90.10




                                              10
     Case 20-32299-KLP              Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                            Desc Main
                                          Document     Page 125 of 204


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 4, 2020

Intelsat S.A.
7900 Tysons One Place
19th Floor
McLean, VA 22102

Attn: Michelle Bryan

                                                                            Invoice Number: 1050036553
                                                                              Client Matter: 48457-21

In the Matter of K&E Retention




For legal services rendered through October 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 80,952.00
Total legal services rendered                                                                                 $ 80,952.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 126 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036553
Intelsat S.A.                                                 Matter Number:      48457-21
K&E Retention




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Nicholas A. Binder                                    6.90     740.00          5,106.00
George C. Boden                                       1.10     740.00            814.00
Ameneh M. Bordi                                      10.70   1,035.00         11,074.50
Erica D. Clark                                        1.70     845.00          1,436.50
Emily Flynn                                           2.80     845.00          2,366.00
Susan D. Golden                                       1.20   1,175.00          1,410.00
Dave Gremling                                         6.00     740.00          4,440.00
Anthony R. Grossi                                     1.40   1,175.00          1,645.00
Nick Hafen                                           30.30     740.00         22,422.00
Alan Heisman                                          3.60     740.00          2,664.00
Heidi Hockberger                                     15.40     965.00         14,861.00
Derek I. Hunter                                       2.40   1,035.00          2,484.00
Chad J. Husnick, P.C.                                 0.50   1,595.00            797.50
Robert Orren                                          1.60     445.00            712.00
Alan Z. Radegan                                       3.40     740.00          2,516.00
Leo Rosenberg                                         0.90     275.00            247.50
Laura Saal                                            6.40     445.00          2,848.00
Samantha N. Stowers                                   4.20     740.00          3,108.00

TOTALS                                              100.50                   $ 80,952.00




                                              2
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 127 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036553
Intelsat S.A.                                                 Matter Number:      48457-21
K&E Retention


                                  Description of Legal Services

Date     Name                            Hours Description
10/01/20 Ameneh M. Bordi                  1.40 Review and revise K&E interim fee
                                               application (1.0); correspond with K&E team
                                               re same (.4).
10/01/20 Anthony R. Grossi                0.80 Review and revise interim fee application.
10/01/20 Nick Hafen                       6.40 Revise K&E fee application re A. Grossi, A.
                                               Bordi comments (2.6); revise same re H.
                                               Hockberger comments (2.2); review, revise
                                               same re L. Saal revisions (.4); correspond
                                               with H. Hockberger, K&E team re same (1.2).
10/01/20 Heidi Hockberger                 2.70 Revise fee statement (1.0); revise fee
                                               application (1.1); correspond with K&E team
                                               re same (.6).
10/01/20 Laura Saal                       3.10 Prepare August fee statement (1.1); prepare
                                               filing version of same (.3); review and revise
                                               interim fee application (1.7).
10/02/20 Ameneh M. Bordi                  0.90 Correspond with K&E team re K&E interim
                                               fee application filing.
10/02/20 Susan D. Golden                  0.70 Review and revise K&E first interim fee
                                               application.
10/02/20 Nick Hafen                       3.50 Correspond with H. Hockberger, K&E team
                                               re K&E interim fee application and filing
                                               same (1.7); review, revise same (1.8).
10/02/20 Heidi Hockberger                 2.20 Correspond with K&E team re fee application
                                               (1.0); revise same (1.2).
10/02/20 Derek I. Hunter                  0.30 Correspond with K&E team re K&E retention
                                               issues, status of fee statement.
10/02/20 Robert Orren                     0.20 Correspond with L. Saal re K&E July
                                               invoices for inclusion in fee application.
10/02/20 Leo Rosenberg                    0.90 Correspond with L. Saal re interim fee
                                               application (.2); implement data into fee
                                               application (.7).
10/02/20 Laura Saal                       2.60 Review and revise interim fee application
                                               (1.7); prepare fully compiled filing version
                                               (.9).
10/05/20 Nick Hafen                       2.10 Review, analyze disclosure requirements re
                                               K&E retention application (1.7); correspond
                                               with H. Hockberger, E. Flynn re same (.2);
                                               correspond with D. Gremling re budget and
                                               staffing plan (.2).
10/06/20 Nick Hafen                       1.00 Draft, revise budget and staffing plan.

                                               3
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 128 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036553
Intelsat S.A.                                                 Matter Number:      48457-21
K&E Retention

Date     Name                            Hours Description
10/07/20 Nicholas A. Binder               0.70 Review K&E fee statement (.5); correspond
                                               with H. Hockberger re same (.1); telephone
                                               conference with A. Radegan re same (.1).
10/07/20 Nick Hafen                       0.50 Correspond with H. Hockberger, K&E team
                                               re fee examiner issues re K&E fee
                                               application.
10/07/20 Heidi Hockberger                 1.50 Correspond with K&E team re fee statement
                                               matters (.6); analyze issues re same (.9).
10/07/20 Derek I. Hunter                  0.60 Correspond with K&E team re K&E retention
                                               issues, status of fee statement.
10/07/20 Samantha N. Stowers              3.30 Review and revise K&E fee statement for
                                               confidentiality and compliance with U.S.
                                               Trustee guidelines.
10/08/20 Dave Gremling                    0.60 Review, analyze fee statement re
                                               confidentiality, accuracy, and compliance
                                               with U.S. Trustee guidelines.
10/08/20 Nick Hafen                       1.90 Draft correspondence to fee examiner re
                                               invoice issues.
10/08/20 Samantha N. Stowers              0.80 Review and revise K&E fee statement for
                                               confidentiality and compliance with U.S.
                                               Trustee guidelines.
10/09/20 Ameneh M. Bordi                  0.30 Correspond with K&E team re retention
                                               application.
10/09/20 Nick Hafen                       2.00 Draft correspondence to fee examiner re
                                               invoice issues (1.4); correspond with H.
                                               Hockberger, K&E team re same (.6).
10/09/20 Derek I. Hunter                  0.20 Correspond with K&E team re K&E retention
                                               issues, status of fee statement.
10/09/20 Alan Z. Radegan                  3.10 Revise K&E fee statement for compliance
                                               with U.S. Trustee guidelines and
                                               confidentiality.
10/09/20 Samantha N. Stowers              0.10 Correspond with E. Clark re K&E fee
                                               statement.
10/10/20 Nicholas A. Binder               2.30 Review, revise K&E fee statement re
                                               confidentiality, privilege considerations, and
                                               U.S. Trustee guidelines.
10/10/20 George C. Boden                  1.10 Review and revise fee statement re accuracy
                                               and US Trustee guidelines billing review.
10/10/20 Dave Gremling                    1.70 Review, revise fee statement re accuracy,
                                               confidentiality, and compliance with U.S.
                                               Trustee guidelines.



                                               4
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 129 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036553
Intelsat S.A.                                                 Matter Number:      48457-21
K&E Retention

Date     Name                            Hours Description
10/10/20 Anthony R. Grossi                0.30 Correspond with K&E team re fee examiner
                                               inquiries.
10/10/20 Alan Heisman                     3.60 Review fee statement for compliance with
                                               confidentiality and U.S. Trustee guidelines.
10/10/20 Alan Z. Radegan                  0.30 Revise K&E fee statement for compliance
                                               with U.S. Trustee guidelines and
                                               confidentiality.
10/11/20 Nicholas A. Binder               2.20 Review K&E fee statement re confidentiality,
                                               privilege considerations, and adherence to
                                               U.S. Trustee guidelines.
10/11/20 Dave Gremling                    3.10 Review, analyze August fee statement re
                                               accuracy, confidentiality, and compliance
                                               with U.S. Trustee guidelines.
10/11/20 Nick Hafen                       1.50 Review, revise K&E fee statement re
                                               privilege, confidentiality, and U.S. Trustee
                                               guidelines.
10/12/20 Nicholas A. Binder               0.90 Review, revise K&E fee statements re
                                               privilege, confidentiality considerations, and
                                               compliance with U.S. Trustee guidelines.
10/12/20 Erica D. Clark                   1.70 Review and revise fee statement of K&E team
                                               re confidentiality, privilege, and compliance
                                               with U.S. Trustee guidelines.
10/12/20 Emily Flynn                      2.10 Review, revise K&E fee statement re
                                               confidentiality and compliance with U.S.
                                               Trustee guidelines.
10/12/20 Susan D. Golden                  0.50 Correspond with N. Hafen, H. Hockberger, A.
                                               Grossi re re K&E interim fee application.
10/12/20 Dave Gremling                    0.60 Review, revise September fee statement re
                                               confidentiality and compliance with US
                                               Trustee guidelines.
10/12/20 Derek I. Hunter                  0.20 Correspond with H. Hockberger, K&E team
                                               re K&E retention issues, status of fee
                                               statement.
10/13/20 Heidi Hockberger                 0.30 Correspond with D. Hunter, K&E team re fee
                                               statement.
10/15/20 Ameneh M. Bordi                  5.50 Review and analyze fee statement (2.1);
                                               review and revise same (3.4).
10/15/20 Nick Hafen                       0.10 Correspond with K&E team re expenses.
10/15/20 Heidi Hockberger                 5.20 Review K&E fee statement for
                                               confidentiality, privilege, and compliance
                                               with U.S. Trustee guidelines (3.2); revise fee
                                               statement re same (2.0).


                                               5
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 130 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036553
Intelsat S.A.                                                 Matter Number:      48457-21
K&E Retention

Date     Name                            Hours Description
10/15/20 Chad J. Husnick, P.C.            0.50 Correspond and conference with D. Hunter,
                                               K&E team re K&E retention issues.
10/16/20 Ameneh M. Bordi                  2.00 Review and revise K&E fee statement re
                                               privilege, confidentiality, and compliance
                                               with U.S. Trustee guidelines (1.8); correspond
                                               with K&E team re same (.2).
10/16/20 Nick Hafen                       4.00 Revise budget and staffing worksheet,
                                               memorandum.
10/19/20 Nick Hafen                       0.10 Correspond with K&E team re ethical wall.
10/19/20 Heidi Hockberger                 0.30 Correspond with fee examiner re retention
                                               and fee matters.
10/19/20 Derek I. Hunter                  0.40 Correspond with K&E team re K&E retention
                                               issues, status of fee statement.
10/20/20 Ameneh M. Bordi                  0.60 Review and revise K&E fee statement re
                                               confidentiality, U.S. Trustee guidelines.
10/20/20 Nick Hafen                       0.10 Correspond with K&E team re list of billers
                                               and review same.
10/21/20 Anthony R. Grossi                0.30 Telephone conference with fee examiner re
                                               background questions.
10/21/20 Nick Hafen                       0.30 Review, revise K&E monthly fee statement.
10/21/20 Heidi Hockberger                 0.50 Correspond with D. Hunter, K&E team re fee
                                               matters.
10/21/20 Derek I. Hunter                  0.50 Correspond with H. Hockberger, K&E team
                                               re K&E retention issues, status of fee
                                               statement.
10/21/20 Laura Saal                       0.70 Draft September fee statement.
10/22/20 Emily Flynn                      0.70 Research re parties in interest redactions (.5);
                                               correspond with H. Hockberger re same (.2).
10/22/20 Derek I. Hunter                  0.20 Correspond with K&E team re K&E retention
                                               issues, conflicts considerations.
10/24/20 Nicholas A. Binder               0.80 Draft, revise budget and staffing
                                               memorandum (.3); review related documents
                                               (.5).
10/26/20 Robert Orren                     1.40 Research re fee issues.
10/28/20 Nick Hafen                       4.40 Review, revise budget and staffing worksheet
                                               (2.4); correspond with K&E team re same
                                               (2.0).
10/29/20 Nick Hafen                       0.90 Review, revise budget and staffing worksheet.
10/30/20 Nick Hafen                       1.50 Revise budget and staffing worksheet.




                                               6
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 131 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036553
Intelsat S.A.                                                 Matter Number:      48457-21
K&E Retention

Date     Name                            Hours Description
10/30/20 Heidi Hockberger                 2.70 Revise K&E fee statement.

Total                                   100.50




                                                 7
     Case 20-32299-KLP              Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                            Desc Main
                                          Document     Page 132 of 204


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 4, 2020

Intelsat S.A.
7900 Tysons One Place
19th Floor
McLean, VA 22102

Attn: Michelle Bryan

                                                                            Invoice Number: 1050036554
                                                                              Client Matter: 48457-22

In the Matter of Non-K&E Retention




For legal services rendered through October 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 33,838.50
Total legal services rendered                                                                                 $ 33,838.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 133 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036554
Intelsat S.A.                                                 Matter Number:      48457-22
Non-K&E Retention




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Nicholas A. Binder                                   13.20     740.00          9,768.00
Ameneh M. Bordi                                       6.10   1,035.00          6,313.50
Emily Flynn                                           4.00     845.00          3,380.00
Dave Gremling                                         2.60     740.00          1,924.00
Nick Hafen                                            1.40     740.00          1,036.00
Heidi Hockberger                                      4.10     965.00          3,956.50
Derek I. Hunter                                       0.10   1,035.00            103.50
Tyler R. Knutson                                      9.80     610.00          5,978.00
Robert Orren                                          2.60     445.00          1,157.00
Samantha N. Stowers                                   0.30     740.00            222.00

TOTALS                                               44.20                   $ 33,838.50




                                              2
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 134 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036554
Intelsat S.A.                                                 Matter Number:      48457-22
Non-K&E Retention


                                  Description of Legal Services

Date     Name                            Hours Description
10/01/20 Nicholas A. Binder               0.90 Correspond with professionals re payment of
                                               professional fees.
10/01/20 Nick Hafen                       1.10 Review, analyze Kutak fee application.
10/02/20 Nicholas A. Binder               0.70 Correspond with A&M re processing of
                                               professional fees (.4); review, analyze
                                               procedures re same (.3).
10/03/20 Nicholas A. Binder               0.10 Correspond with A&M re professional fees
                                               processing.
10/05/20 Nicholas A. Binder               0.10 Correspond with E. Flynn, A&M re payment
                                               of professionals.
10/05/20 Emily Flynn                      0.80 Correspond with H. Hockberger re fee
                                               applications (.2); correspond with retained
                                               professionals re same (.1); research re fee
                                               application timing (.3); correspond with N.
                                               Hafen re same (.2).
10/06/20 Nicholas A. Binder               0.50 Correspond with A&M, K&E team re
                                               processing of professional fees (.2); telephone
                                               conference with T. Huffman re same (.1);
                                               telephone conference with A. Barker re same
                                               (.2).
10/07/20 Nicholas A. Binder               1.20 Correspond with professionals re processing
                                               of professional fee payments (.5); correspond
                                               with A&M, Company re same (.4);
                                               conference with same re professional fees
                                               (.3).
10/07/20 Derek I. Hunter                  0.10 Correspond with H. Hockberger, K&E team,
                                               professionals re non-K&E retentions.
10/08/20 Nicholas A. Binder               2.00 Telephone conference with Company re
                                               professional fee payment system (.1);
                                               correspond with K&E team, professionals re
                                               same (.8); revise tracker re same (1.1).
10/09/20 Nicholas A. Binder               0.90 Correspond with professionals, Company,
                                               A&M re professional fee payment processing.
10/12/20 Nicholas A. Binder               0.40 Correspond with professionals, A&M re
                                               professional fee processing.
10/13/20 Nicholas A. Binder               0.20 Correspond with A&M, K&E team re
                                               professional fee processing.
10/15/20 Nicholas A. Binder               0.70 Research, analyze retention standards.



                                               3
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 135 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036554
Intelsat S.A.                                                 Matter Number:      48457-22
Non-K&E Retention

Date     Name                            Hours Description
10/15/20 Emily Flynn                      1.30 Correspond with K&E team, Deloitte re
                                               Deloitte FAS retention application (.4);
                                               review, revise same (.9).
10/16/20 Nicholas A. Binder               1.40 Correspond with A&M, K&E team,
                                               professionals, Company re professional fee
                                               processing (.6); analyze issues re same (.4);
                                               correspond with E. Flynn re ordinary course
                                               professionals considerations (.4).
10/16/20 Emily Flynn                      0.50 Telephone conference with N. Binder re
                                               ordinary course professionals (.3); correspond
                                               with A. Bordi, Deloitte re Deloitte FAS
                                               retention application (.2).
10/19/20 Nicholas A. Binder               0.80 Correspond with professionals, K&E, A&M
                                               re professional fee payments.
10/20/20 Nicholas A. Binder               0.10 Correspond with A&M, professional re
                                               professional fee payments.
10/20/20 Ameneh M. Bordi                  2.60 Review and revise Deloitte fee statement.
10/20/20 Emily Flynn                      0.60 Review retained professionals' fee statements
                                               re compliance and confidentiality.
10/21/20 Nicholas A. Binder               0.20 Correspond with A&M, K&E team re
                                               professional fees.
10/21/20 Ameneh M. Bordi                  0.50 Telephone conference with Deloitte re fee
                                               statement.
10/21/20 Emily Flynn                      0.20 Correspond with N. Binder, retained
                                               professionals re payments.
10/22/20 Nicholas A. Binder               0.50 Correspond with A&M, K&E team re
                                               professional fee payment processing.
10/23/20 Nicholas A. Binder               0.40 Correspond with A&M re professional fee
                                               processing.
10/24/20 Nicholas A. Binder               0.20 Correspond with A&M team re professional
                                               fee processing.
10/26/20 Nicholas A. Binder               0.40 Correspond with A&M, A. Bordi professional
                                               re professional fee processing.
10/26/20 Ameneh M. Bordi                  2.20 Review and revise Deloitte fee statement re
                                               privilege and confidentiality issues.
10/26/20 Emily Flynn                      0.60 Correspond with S. Stowers re ordinary
                                               course professionals (.3); review reporting re
                                               same (.3).
10/26/20 Dave Gremling                    1.40 Review, analyze precedent transcripts, orders
                                               re special committee counsel (1.1);
                                               correspond with H. Hockberger, K&E team re
                                               same (.3).

                                               4
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 136 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036554
Intelsat S.A.                                                 Matter Number:      48457-22
Non-K&E Retention

Date     Name                            Hours Description
10/26/20 Heidi Hockberger                 1.00 Correspond with N. Hafen, K&E team re
                                               special counsel retention application.
10/26/20 Tyler R. Knutson                 0.30 Correspond with H. Hockberger re retention
                                               matters.
10/26/20 Samantha N. Stowers              0.10 Correspond with E. Flynn re ordinary course
                                               professionals declarations.
10/27/20 Nicholas A. Binder               0.30 Correspond with A&M re professional fee
                                               processing.
10/27/20 Dave Gremling                    1.20 Review, analyze precedent transcripts and
                                               orders re special committee counsel.
10/27/20 Nick Hafen                       0.30 Correspond with H. Hockberger re Deloitte
                                               FAS order.
10/27/20 Robert Orren                     2.60 Draft special counsel retention application
                                               (2.4); correspond with H. Hockberger re same
                                               (.2).
10/27/20 Samantha N. Stowers              0.20 Correspond with K&E team re ordinary
                                               course professionals matters.
10/28/20 Nicholas A. Binder               0.30 Correspond with A&M team re professional
                                               fee processing (.2); conference with same re
                                               same (.1).
10/28/20 Tyler R. Knutson                 1.80 Revise special counsel retention application
                                               (1.6); correspond with H. Hockberger re same
                                               (.2).
10/29/20 Nicholas A. Binder               0.60 Correspond with K&E, A&M team,
                                               professionals re fee payment issues.
10/29/20 Heidi Hockberger                 0.40 Correspond with K&E team re special
                                               counsel retention application.
10/29/20 Tyler R. Knutson                 3.00 Revise retention application of special
                                               counsel (2.4); correspond with H. Hockberger
                                               re same (.6).
10/30/20 Nicholas A. Binder               0.30 Correspond with A&M, K&E team re
                                               professional fee payment processing.
10/30/20 Ameneh M. Bordi                  0.80 Review and revise ordinary course
                                               professionals report re filing (.4); correspond
                                               with A&M team re same (.4).
10/30/20 Heidi Hockberger                 2.70 Correspond with T. Knutson, K&E team re
                                               special counsel retention application (.5);
                                               revise same (2.2).
10/30/20 Tyler R. Knutson                 4.70 Revise special counsel retention application
                                               (3.9); analyze issues re same (.8).

Total                                     44.20

                                                  5
     Case 20-32299-KLP              Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                            Desc Main
                                          Document     Page 137 of 204


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 4, 2020

Intelsat S.A.
7900 Tysons One Place
19th Floor
McLean, VA 22102

Attn: Michelle Bryan

                                                                            Invoice Number: 1050036555
                                                                              Client Matter: 48457-23

In the Matter of Expenses


For expenses incurred through October 31, 2020
(see attached Description of Expenses for detail)                                                               $ 6,083.89
Total expenses incurred                                                                                         $ 6,083.89




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 138 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036555
Intelsat S.A.                                                 Matter Number:      48457-23
Expenses




                                    Description of Expenses

Description                                                                    Amount
Third Party Telephone Charges                                                    543.53
Standard Copies or Prints                                                          1.92
Color Copies or Prints                                                            47.30
Outside Messenger Services                                                        97.90
Local Transportation                                                             128.02
Filing Fees                                                                    1,916.43
Outside Retrieval Service                                                        321.79
Computer Database Research                                                       691.59
Westlaw Research                                                               1,781.69
Overtime Transportation                                                            9.27
Overtime Meals - Attorney                                                         83.85
Document Services Overtime                                                       235.77
Overnight Delivery - Hard                                                         92.33
Computer Database Research - Soft                                                132.50

                                                  Total                       $ 6,083.89




                                              2
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 139 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036555
Intelsat S.A.                                                 Matter Number:      48457-23
Expenses




                                       Description of Expenses

Third Party Telephone Charges

Date        Description                                                        Amount
07/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           2.05
07/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           1.50
07/31/20    Intrado Enterprise Collaboration Inc - Telephone conference          11.61
07/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           2.33
07/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           1.55
07/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           4.43
07/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           0.66
07/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           7.31
07/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           2.15
07/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           1.97
07/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           3.69
07/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           2.06
07/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           7.78
07/31/20    Intrado Enterprise Collaboration Inc - Telephone conference          19.28
07/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           4.19
07/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           1.81
07/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           0.97
07/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           3.80
07/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           2.99
07/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           1.54
07/31/20    Intrado Enterprise Collaboration Inc - Telephone conference          12.24
07/31/20    Intrado Enterprise Collaboration Inc - Telephone conference          11.08
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           3.53
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           1.60
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           4.97
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           1.56
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           0.59
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference          16.36
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           2.38
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           0.37
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference           0.14

                                                   3
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 140 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036555
Intelsat S.A.                                                 Matter Number:      48457-23
Expenses

08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference            1.96
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference            1.70
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference            0.03
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference            1.94
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference            0.81
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference            3.51
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference            1.80
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference            1.86
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference            2.98
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference            0.87
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference            2.52
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference            2.98
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference            2.63
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference            1.06
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference            5.42
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference            5.38
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference            1.37
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference            2.56
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference            3.09
08/31/20    Intrado Enterprise Collaboration Inc - Telephone conference            2.32
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            1.63
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference           79.86
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            1.39
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            0.38
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            2.57
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            3.12
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            2.47
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference           26.52
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference           14.04
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            3.59
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            2.55
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference           31.77
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            5.41
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            1.04
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            1.53
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            0.45
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            0.03

                                                   4
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 141 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036555
Intelsat S.A.                                                 Matter Number:      48457-23
Expenses

09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            1.65
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            1.17
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            0.97
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            1.36
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            1.54
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            4.62
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            0.40
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            0.66
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            2.33
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            2.20
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            8.99
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference           72.93
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            1.48
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            3.22
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            2.05
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            1.99
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            0.90
09/30/20    Intrado Enterprise Collaboration Inc - Telephone conference            1.44
10/02/20    Intrado Enterprise Collaboration Inc - Telephone conference           70.00
            Total                                                                543.53




                                                   5
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 142 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036555
Intelsat S.A.                                                 Matter Number:      48457-23
Expenses


Standard Copies or Prints

Date         Description                                                       Amount
10/05/20     Standard Copies or Prints                                           0.32
10/06/20     Standard Copies or Prints                                           1.44
10/08/20     Standard Copies or Prints                                           0.16
             Total                                                               1.92




                                              6
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 143 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036555
Intelsat S.A.                                                 Matter Number:      48457-23
Expenses


Color Copies or Prints

Date         Description                                                       Amount
10/06/20     Color Copies or Prints                                              47.30
             Total                                                               47.30




                                              7
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 144 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036555
Intelsat S.A.                                                 Matter Number:      48457-23
Expenses


Outside Messenger Services

Date         Description                                                       Amount
09/15/20     Washington Express LLC - Messenger service                          97.90
             Total                                                               97.90




                                                 8
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 145 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036555
Intelsat S.A.                                                 Matter Number:      48457-23
Expenses


Local Transportation

Date         Description                                                       Amount
08/16/20     DEC LIMOUSINE & BUS CORP                                           128.02
             Total                                                              128.02




                                              9
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 146 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036555
Intelsat S.A.                                                 Matter Number:      48457-23
Expenses


Filing Fees

Date          Description                                                      Amount
09/11/20      CSC - INTELSAT AVIATION HOLDCO LLC                                 564.43
09/11/20      CSC - INSTELSAT AVIATION ACQUISTION                                564.43
09/11/20      CSC - INTELSAT AVIATION TOPCO                                      564.43
09/14/20      CSC - INTELSAT AVIATION ACQUISTION                                 223.14
              Total                                                            1,916.43




                                              10
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 147 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036555
Intelsat S.A.                                                 Matter Number:      48457-23
Expenses


Outside Retrieval Service

Date         Description                                                       Amount
09/14/20     CSC - INTELSAT AVIATION ACQUISITION                                321.79
             Total                                                              321.79




                                              11
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 148 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036555
Intelsat S.A.                                                 Matter Number:      48457-23
Expenses


Computer Database Research

Date        Description                                                        Amount
09/01/20    CHEMICAL ABSTRACTS SERVICE - STN Usage for 08/2020                  691.59
            Total                                                               691.59




                                              12
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 149 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036555
Intelsat S.A.                                                 Matter Number:      48457-23
Expenses


Westlaw Research

Date        Description                                                        Amount
09/01/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             2.09
            WESTLAW Research Charges on 9/1/2020
09/02/20    THOMSON REUTERS - WEST PUBLISHING CORP -                               2.09
            WESTLAW Research Charges on 9/2/2020
09/03/20    THOMSON REUTERS - WEST PUBLISHING CORP -                               2.09
            WESTLAW Research Charges on 9/3/2020
09/04/20    THOMSON REUTERS - WEST PUBLISHING CORP -                               2.09
            WESTLAW Research Charges on 9/4/2020
09/07/20    THOMSON REUTERS - WEST PUBLISHING CORP -                               2.09
            WESTLAW Research Charges on 9/7/2020
09/08/20    THOMSON REUTERS - WEST PUBLISHING CORP -                               2.09
            WESTLAW Research Charges on 9/8/2020
09/09/20    THOMSON REUTERS - WEST PUBLISHING CORP -                               2.09
            WESTLAW Research Charges on 9/9/2020
09/10/20    THOMSON REUTERS - WEST PUBLISHING CORP -                               2.09
            WESTLAW Research Charges on 9/10/2020
09/11/20    THOMSON REUTERS - WEST PUBLISHING CORP -                              43.52
            WESTLAW Research Charges on 9/11/2020
09/11/20    THOMSON REUTERS - WEST PUBLISHING CORP -                               2.09
            WESTLAW Research Charges on 9/11/2020
09/13/20    THOMSON REUTERS - WEST PUBLISHING CORP -                              32.23
            WESTLAW Research Charges on 9/13/2020
09/14/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             131.48
            WESTLAW Research Charges on 9/14/2020
09/14/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             139.39
            WESTLAW Research Charges on 9/14/2020
09/14/20    THOMSON REUTERS - WEST PUBLISHING CORP -                               2.09
            WESTLAW Research Charges on 9/14/2020
09/15/20    THOMSON REUTERS - WEST PUBLISHING CORP -                               2.09
            WESTLAW Research Charges on 9/15/2020
09/15/20    THOMSON REUTERS - WEST PUBLISHING CORP -                              18.68
            WESTLAW Research Charges on 9/15/2020
09/16/20    THOMSON REUTERS - WEST PUBLISHING CORP -                              18.68
            WESTLAW Research Charges on 9/16/2020
09/16/20    THOMSON REUTERS - WEST PUBLISHING CORP -                               2.09
            WESTLAW Research Charges on 9/16/2020
09/16/20    THOMSON REUTERS - WEST PUBLISHING CORP -                              19.21
            WESTLAW Research Charges on 9/16/2020

                                              13
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 150 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036555
Intelsat S.A.                                                 Matter Number:      48457-23
Expenses

09/17/20    THOMSON REUTERS - WEST PUBLISHING CORP -                               2.09
            WESTLAW Research Charges on 9/17/2020
09/18/20    THOMSON REUTERS - WEST PUBLISHING CORP -                               2.09
            WESTLAW Research Charges on 9/18/2020
09/18/20    THOMSON REUTERS - WEST PUBLISHING CORP -                              18.68
            WESTLAW Research Charges on 9/18/2020
09/20/20    THOMSON REUTERS - WEST PUBLISHING CORP -                              74.71
            WESTLAW Research Charges on 9/20/2020
09/20/20    THOMSON REUTERS - WEST PUBLISHING CORP -                              90.29
            WESTLAW Research Charges on 9/20/2020
09/21/20    THOMSON REUTERS - WEST PUBLISHING CORP -                               2.09
            WESTLAW Research Charges on 9/21/2020
09/21/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             164.40
            WESTLAW Research Charges on 9/21/2020
09/22/20    THOMSON REUTERS - WEST PUBLISHING CORP -                               2.09
            WESTLAW Research Charges on 9/22/2020
09/22/20    THOMSON REUTERS - WEST PUBLISHING CORP -                              19.21
            WESTLAW Research Charges on 9/22/2020
09/23/20    THOMSON REUTERS - WEST PUBLISHING CORP -                               2.09
            WESTLAW Research Charges on 9/23/2020
09/24/20    THOMSON REUTERS - WEST PUBLISHING CORP -                               2.09
            WESTLAW Research Charges on 9/24/2020
09/25/20    THOMSON REUTERS - WEST PUBLISHING CORP -                               2.09
            WESTLAW Research Charges on 9/25/2020
09/25/20    THOMSON REUTERS - WEST PUBLISHING CORP -                              74.71
            WESTLAW Research Charges on 9/25/2020
09/26/20    THOMSON REUTERS - WEST PUBLISHING CORP -                              71.10
            WESTLAW Research Charges on 9/26/2020
09/26/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             280.95
            WESTLAW Research Charges on 9/26/2020
09/28/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             170.04
            WESTLAW Research Charges on 9/28/2020
09/28/20    THOMSON REUTERS - WEST PUBLISHING CORP -                               2.09
            WESTLAW Research Charges on 9/28/2020
09/28/20    THOMSON REUTERS - WEST PUBLISHING CORP -                              74.71
            WESTLAW Research Charges on 9/28/2020
09/28/20    THOMSON REUTERS - WEST PUBLISHING CORP -                              38.41
            WESTLAW Research Charges on 9/28/2020
09/29/20    THOMSON REUTERS - WEST PUBLISHING CORP -                               7.71
            WESTLAW Research Charges on 9/29/2020
09/29/20    THOMSON REUTERS - WEST PUBLISHING CORP -                              57.62
            WESTLAW Research Charges on 9/29/2020

                                              14
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 151 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036555
Intelsat S.A.                                                 Matter Number:      48457-23
Expenses

09/30/20    THOMSON REUTERS - WEST PUBLISHING CORP -                               2.09
            WESTLAW Research Charges on 9/30/2020
09/30/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             115.24
            WESTLAW Research Charges on 9/30/2020
09/30/20    THOMSON REUTERS - WEST PUBLISHING CORP -                              76.83
            WESTLAW Research Charges on 9/30/2020
            Total                                                              1,781.69




                                              15
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 152 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036555
Intelsat S.A.                                                 Matter Number:      48457-23
Expenses


Overtime Transportation

Date        Description                                                        Amount
10/12/20    Taxi, OT taxi. 10/12/2020                                            9.27
            Total                                                                9.27




                                              16
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 153 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036555
Intelsat S.A.                                                 Matter Number:      48457-23
Expenses


Overtime Meals - Attorney

Date         Description                                                       Amount
10/11/20     Overtime Meals - Attorney, New York, NY OT meal. 10/11/2020         20.00
10/14/20     Overtime Meals - Attorney, Chicago Overtime meal 10/14/2020         20.00
10/19/20     Overtime Meals - Attorney, Chicago Overtime meal 10/19/2020         20.00
10/26/20     Roofoods Ltd T/A Deliveroo - INV104 21/10/2020                      20.00
10/26/20     Roofoods Ltd T/A Deliveroo - INV104 21/10/2020                       3.85
             Total                                                               83.85




                                                17
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 154 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036555
Intelsat S.A.                                                 Matter Number:      48457-23
Expenses


Document Services Overtime

Date        Description                                                           Amount
08/29/20    Audio/Video editing of : Recording(s)                                   43.00
08/29/20    Audio/Video editing of : Recording(s)                                   21.50
08/30/20    Audio/Video editing of : Presentation(s)                                71.66
09/07/20    PowerPoint creation of/formatting of/revisions to : Presentation(s)     43.00
09/09/20    Revisions to : Financial Table(s)                                       30.10
09/29/20    PDF scan/create from : Document(s)                                      25.08
10/03/20    Format and revise : Table(s)                                             1.43
            Total                                                                  235.77




                                                    18
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 155 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036555
Intelsat S.A.                                                 Matter Number:      48457-23
Expenses


Overnight Delivery - Hard

Date         Description                                                       Amount
07/21/20     FEDERAL EXPRESS - Fed Ex International                              66.45
10/06/20     FEDERAL EXPRESS - Fed Ex International                              25.88
             Total                                                               92.33




                                              19
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 156 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036555
Intelsat S.A.                                                 Matter Number:      48457-23
Expenses


Computer Database Research - Soft

Date        Description                                                        Amount
08/12/20    DomainTools Report for 08/2020                                       25.00
09/01/20    PACER Usage for 09/2020                                              21.80
09/01/20    PACER Usage for 09/2020                                               0.10
09/01/20    PACER Usage for 09/2020                                               9.10
09/01/20    PACER Usage for 09/2020                                               0.40
09/01/20    PACER Usage for 09/2020                                               6.50
09/01/20    PACER Usage for 09/2020                                              13.80
09/01/20    PACER Usage for 09/2020                                               1.30
09/01/20    PACER Usage for 09/2020                                               5.30
09/01/20    PACER Usage for 09/2020                                              40.10
09/01/20    PACER Usage for 09/2020                                               9.10
            Total                                                               132.50

TOTAL EXPENSES                                                                $ 6,083.89




                                              20
     Case 20-32299-KLP              Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                            Desc Main
                                          Document     Page 157 of 204


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 4, 2020

Intelsat S.A.
7900 Tysons One Place
19th Floor
McLean, VA 22102

Attn: Michelle Bryan

                                                                            Invoice Number: 1050036556
                                                                              Client Matter: 48457-40

In the Matter of Litigation Advice




For legal services rendered through October 31, 2020
(see attached Description of Legal Services for detail)                                                      $ 154,322.50
Total legal services rendered                                                                                $ 154,322.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 158 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036556
Intelsat S.A.                                                 Matter Number:      48457-40
Litigation Advice




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Nicholas A. Binder                                    7.00     740.00          5,180.00
Ameneh M. Bordi                                      24.50   1,035.00         25,357.50
Christina L. Briesacher                              28.50   1,255.00         35,767.50
Cassandra Myers Catalano                             23.90     970.00         23,183.00
Micah J. Desaire                                      7.00     740.00          5,180.00
Emily Flynn                                           0.60     845.00            507.00
Anthony R. Grossi                                     5.70   1,175.00          6,697.50
Derek I. Hunter                                       0.20   1,035.00            207.00
Library Factual Research                              0.30     375.00            112.50
Ashley E. Littlefield                                10.70   1,115.00         11,930.50
Meg McCarthy                                          3.10     340.00          1,054.00
Casey McGushin                                        1.70   1,045.00          1,776.50
John C. O'Quinn, P.C.                                 1.50   1,405.00          2,107.50
Robert Orren                                          0.40     445.00            178.00
Anne McClain Sidrys, P.C.                            13.90   1,545.00         21,475.50
Michael B. Slade                                      7.70   1,395.00         10,741.50
Benjamin P. Stone                                     4.70     610.00          2,867.00

TOTALS                                              141.40                 $ 154,322.50




                                              2
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 159 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036556
Intelsat S.A.                                                 Matter Number:      48457-40
Litigation Advice


                                    Description of Legal Services

Date     Name                              Hours Description
10/01/20 Christina L. Briesacher            1.30 Telephone conference with creditors re
                                                 diligence (.1); correspond with A. Bordi, C.
                                                 Catalano re same (.2); revise memorandum re
                                                 intercompany transactions (1.0).
10/01/20 Michael B. Slade                   0.60 Correspond with A. Bordi, A. Littlefield re
                                                 removal and transfer (.2); review materials re
                                                 same (.4).
10/02/20 Ameneh M. Bordi                    5.10 Review data room documents re UCC
                                                 diligence requests (3.8); correspond with C.
                                                 Briesacher re same (.8); correspond with
                                                 A&M re same (.2); conference with C.
                                                 Briesacher, K&E team, A&M team re
                                                 ongoing diligence (.3).
10/02/20 Christina L. Briesacher            0.30 Telephone conference with A. Bordi, K&E
                                                 team and Company advisors re diligence
                                                 requests.
10/02/20 Cassandra Myers Catalano           5.10 Telephone conference with K&E team and
                                                 A&M re ongoing diligence (.2); review and
                                                 analyze UCC document release requests (3.8);
                                                 summarize same (1.1).
10/02/20 Micah J. Desaire                   0.30 Telephone conference with A. Bordi, A&M
                                                 team re diligence requests.
10/02/20 Michael B. Slade                   0.90 Review, revise joint defense agreement.
10/03/20 Cassandra Myers Catalano           0.40 Analyze UCC requested documents re
                                                 confidentiality.
10/03/20 Anthony R. Grossi                  0.30 Correspond with M. Slade, K&E team re
                                                 common interest agreement.
10/03/20 Michael B. Slade                   0.90 Correspond with A. Grossi, K&E team re
                                                 discovery (.2); review, revise agreement re
                                                 same (.7).
10/05/20 Ameneh M. Bordi                    1.70 Conference with C. Briesacher, K&E team,
                                                 A&M team re open diligence queries (.5);
                                                 correspond with C. Catalano, C. Briesacher,
                                                 A. Sidrys re same (.2) telephone conference
                                                 with same re open diligence queries (.5);
                                                 correspond with UCC advisors re diligence
                                                 query (.3); telephone conference re same (.2).




                                                 3
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 160 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036556
Intelsat S.A.                                                 Matter Number:      48457-40
Litigation Advice

Date     Name                            Hours Description
10/05/20 Christina L. Briesacher          3.50 Telephone conference with A. Bordi, K&E
                                               team and A&M re diligence requests (.5);
                                               telephone conference with advisors re UCC
                                               diligence disclosure request (.2); telephone
                                               conference with C. Catalano, A. Bordi, A.
                                               Sidrys re same (.5); telephone conference
                                               with K&E team re tax issues (.8); draft and
                                               revise confidentiality agreement (.4); review
                                               and analyze confidentiality issues (.4);
                                               correspond with M. Slade re confidentiality
                                               issues (.2); revise memorandum re
                                               intercompany analysis (.5).
10/05/20 Cassandra Myers Catalano         0.90 Telephone conference with C. Briesacher,
                                               A&M team re open diligence (.5); correspond
                                               with C. Briesacher re same (.4).
10/05/20 Micah J. Desaire                 0.40 Telephone conference with A&M team re
                                               diligence.
10/05/20 Anthony R. Grossi                0.60 Telephone conference with Company and
                                               K&E team re litigation issue.
10/05/20 Derek I. Hunter                  0.20 Telephone conference with UCC, A. Bordi,
                                               K&E team re document requests.
10/05/20 Anne McClain Sidrys, P.C.        1.00 Telephone conference with C. Briesacher, A.
                                               Bordi re UCC diligence responses (.5);
                                               correspond with same re same (.5).
10/05/20 Anne McClain Sidrys, P.C.        1.50 Review documents and issues requested by
                                               UCC for privilege.
10/05/20 Michael B. Slade                 0.80 Review and revise joint defense agreement.
10/06/20 Ameneh M. Bordi                  2.90 Telephone conference with A&M, J. Morley
                                               re diligence (.5); correspond with creditors,
                                               A&M team re same (.5); conference with
                                               UCC counsel re diligence disclosure request
                                               (.4); review documents re same (.8);
                                               correspond with C. Catalano, C. Briesacher re
                                               same (.2); conference with C. Briesacher,A.
                                               Sidrys re same (.5).
10/06/20 Christina L. Briesacher          1.60 Conference with A. Bordi, A. Sidrys re
                                               document confidentiality issues (.5); review,
                                               analyze documents re same (.3); draft and
                                               revise letter re same (.3); review and revise
                                               memorandum re intercompany analysis (.5).
10/06/20 Cassandra Myers Catalano         0.30 Review, analyze UCC explanations for
                                               document requests (.2); correspond with C.
                                               Briesacher, A. Bordi re same (.1).


                                               4
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 161 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036556
Intelsat S.A.                                                 Matter Number:      48457-40
Litigation Advice

Date     Name                            Hours Description
10/06/20 Casey McGushin                   0.40 Telephone conference with Company re
                                               potential removal and transfer of actions.
10/06/20 Anne McClain Sidrys, P.C.        0.80 Review, analyze letter re privilege (.4); revise
                                               UCC request response re same (.4).
10/06/20 Anne McClain Sidrys, P.C.        0.50 Telephone conference with A. Bordi, C.
                                               Briesacher re UCC request.
10/06/20 Michael B. Slade                 0.50 Telephone conference with Company re
                                               removal and transfer of actions.
10/07/20 Ameneh M. Bordi                  1.80 Conference with A&M team, K&E team re
                                               diligence requests (.4); clear documents for
                                               upload re same (1.1); conference with C.
                                               Briesacher re same (.2); correspond with M.
                                               Desaire re creditor diligence access (.1).
10/07/20 Christina L. Briesacher          1.30 Telephone conference with K&E team and
                                               A&M team re diligence requests (.4);
                                               telephone conference with A. Bordi re
                                               diligence requests (.2); review and revise
                                               letter re confidentiality (.1); draft and revise
                                               agreement (.4); correspond with M. Slade, A.
                                               Bordi re same (.2).
10/07/20 Cassandra Myers Catalano         0.40 Telephone conference with K&E team and
                                               A&M re ongoing diligence.
10/07/20 Micah J. Desaire                 0.30 Correspond with A. Bordi re diligence
                                               requests.
10/07/20 Anthony R. Grossi                0.60 Telephone conference with Company and
                                               K&E team re legal issues.
10/07/20 Anne McClain Sidrys, P.C.        2.50 Telephone conference with C. Briesacher,
                                               K&E team, A&M team re diligence requests
                                               and related issues (.4); review revised
                                               memorandum re intercompany issues (2.1).
10/07/20 Michael B. Slade                 0.60 Review, revise joint defense agreement (.4);
                                               correspond with C. Briesacher re same (.2).
10/08/20 Nicholas A. Binder               0.50 Review correspondence re settlements (.2);
                                               correspond with A. Bordi re same (.3).
10/08/20 Christina L. Briesacher          1.00 Correspond with A. Sexton, K&E team re
                                               privilege issues (.2); correspond with
                                               creditors re privilege issues (.2); draft and
                                               revise memorandum re intercompany analysis
                                               (.6).
10/08/20 Emily Flynn                      0.60 Revise ITSO settlement agreement (.4);
                                               correspond with A. Bordi re same (.2).



                                               5
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 162 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036556
Intelsat S.A.                                                 Matter Number:      48457-40
Litigation Advice

Date     Name                            Hours Description
10/08/20 Michael B. Slade                 0.90 Telephone conference with Company re
                                               litigation matters (.5); telephone conference
                                               with A. Littlefield re same (.3); correspond
                                               with same, A. Bordi re same (.1).
10/09/20 Nicholas A. Binder               1.60 Review, analyze settlement agreement (.9);
                                               draft summary re same (.5); compile notice re
                                               same (.2).
10/09/20 Ameneh M. Bordi                  1.90 Telephone conference with C. Briesacher,
                                               K&E team and A&M team re diligence
                                               requests (.3); telephone conference with same,
                                               Company re production issues (.2); review
                                               documents re diligence production (.6); revise
                                               responses re same (.8).
10/09/20 Christina L. Briesacher          2.90 Telephone conference with A. Bordi, K&E
                                               team and A&M team re diligence requests
                                               (.3); telephone conference with A. Bordi and
                                               Company re production issues (.2); review
                                               and revise diligence responses (1.2); review,
                                               analyze documents re same (.5); revise
                                               memorandum re intercompany analysis (.7).
10/09/20 Cassandra Myers Catalano         0.30 Telephone conference with K&E team and
                                               A&M re ongoing diligence (.2); correspond
                                               with C. Briesacher re open intercompany
                                               diligence tasks (.1).
10/09/20 Ashley E. Littlefield            0.30 Conference with Company re litigation
                                               strategy.
10/09/20 Anne McClain Sidrys, P.C.        0.70 Correspond with C. Briesacher re diligence
                                               production (.3); review documents re same
                                               (.4).
10/09/20 Anne McClain Sidrys, P.C.        0.70 Review documents re diligence and
                                               intercompany issues.
10/12/20 Christina L. Briesacher          2.60 Telephone conference with A&M team re
                                               diligence (.4); review, analyze proposed
                                               revisions to confidentiality agreement (.2);
                                               revise research summary re legal issues re
                                               intercompany matter (1.0); review research re
                                               same (.5); correspond with C. Catalano re
                                               same (.5).
10/12/20 Cassandra Myers Catalano         2.30 Research re intercompany analysis (1.3);
                                               revise summary analysis re same (.6);
                                               correspond with C. Briesacher re same (.4).
10/12/20 Micah J. Desaire                 0.50 Participate in telephone conference with
                                               A&M team, K&E team re diligence.


                                               6
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 163 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036556
Intelsat S.A.                                                 Matter Number:      48457-40
Litigation Advice

Date     Name                            Hours Description
10/12/20 Anthony R. Grossi                0.60 Telephone conference with Company and
                                               K&E team re legal issues.
10/13/20 Ameneh M. Bordi                  0.60 Correspond with C. Briesacher, A&M team re
                                               diligence.
10/13/20 Christina L. Briesacher          1.50 Correspond with C. Catalano re intercompany
                                               analysis (.5); draft and revise memorandum re
                                               same (1.0).
10/13/20 Cassandra Myers Catalano         0.70 Review and analyze new diligence requests
                                               (.4); review and analyze K&E diligence tasks
                                               re special committee requests (.3).
10/13/20 Micah J. Desaire                 0.80 Correspond with A&M team re access letters
                                               re diligence.
10/14/20 Nicholas A. Binder               1.80 Revise vendor settlement notice (.8);
                                               correspond with A. Bordi, Kutak, notice
                                               parties re same (.3); draft, revise ITSO
                                               settlement summary (.7).
10/14/20 Christina L. Briesacher          1.90 Telephone conference with C. Catalano, K&E
                                               team, A&M team re diligence production (.2);
                                               review, analyze revisions to confidentiality
                                               agreement (.3); research re same (.2); review
                                               and revise diligence responses (1.0);
                                               correspond with C. Briesacher re same (.2).
10/14/20 Cassandra Myers Catalano         2.30 Review and analyze data room documentation
                                               re special committee document request (.6);
                                               telephone conference with C. Briesacher,
                                               K&E team, and A&M re ongoing diligence
                                               (.2); research common interest privileges (.7);
                                               draft summary re same (.8).
10/14/20 Micah J. Desaire                 0.70 Telephone conference with C. Briesacher,
                                               K&E team, A&M team re diligence (.3);
                                               correspond with advisors re access letters and
                                               diligence reports (.4).
10/14/20 Anne McClain Sidrys, P.C.        0.80 Research issue re intercompany matter (.5);
                                               correspond with C. Briesacher re same (.3).
10/14/20 Anne McClain Sidrys, P.C.        0.50 Telephone conference with K&E team, A&M
                                               team re diligence (.3); review summary re
                                               same (.2).
10/15/20 Nicholas A. Binder               0.50 Review, revise claims settlements summary
                                               (.3); correspond with parties re settlement
                                               (.2).
10/15/20 Cassandra Myers Catalano         1.40 Review documents re special committee
                                               document requests.



                                               7
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 164 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036556
Intelsat S.A.                                                 Matter Number:      48457-40
Litigation Advice

Date     Name                            Hours Description
10/16/20 Ameneh M. Bordi                  3.50 Revise memoranda re accounting, tax and
                                               other treatment re FCC issues (3.1);
                                               correspond with H. Rhodes, M. Johnson, E.
                                               Long re same (.4).
10/16/20 Ameneh M. Bordi                  1.30 Review board materials re redaction re
                                               privilege (.7); correspond with C. Catalano,
                                               K&E team re same (.6).
10/16/20 Ameneh M. Bordi                  1.10 Conference with C. Briesacher, K&E team,
                                               A&M team re diligence production (.2);
                                               review responses re same (.9).
10/16/20 Christina L. Briesacher          1.90 Review and revise diligence responses (1.0);
                                               telephone conference with A. Bordi, K&E
                                               team and A&M re same (.2); conference with
                                               A. Sidrys re same (.2); review and revise
                                               analysis re intercompany transactions (.5).
10/16/20 Cassandra Myers Catalano         1.90 Redact board minutes re privilege for
                                               production (1.7); telephone conference with
                                               K&E team and A&M re ongoing diligence
                                               (.2).
10/16/20 Micah J. Desaire                 0.60 Telephone conference with A. Bordi, K&E
                                               team, A&M team re diligence (.2);
                                               correspond with K&E team re access letters
                                               (.4).
10/16/20 Anthony R. Grossi                0.60 Telephone conference with Company and
                                               K&E team re legal issues.
10/16/20 Anne McClain Sidrys, P.C.        0.50 Conference with C. Briesacher re
                                               intercompany diligence (.2); correspond with
                                               same re same (.3).
10/19/20 Ameneh M. Bordi                  0.80 Telephone conference with C. Briesacher,
                                               K&E team and A&M re diligence (.2); review
                                               diligence materials re posting (.2); correspond
                                               with C. Briesacher, A&M team re same (.4).
10/19/20 Christina L. Briesacher          0.90 Telephone conference with A. Bordi, K&E
                                               team and advisors re diligence requests (.2);
                                               correspond with C. Catalano, K&E team re
                                               same (.3); review documents re same (.2);
                                               review and revise log (.2).
10/19/20 Cassandra Myers Catalano         2.00 Revise privilege log (1.0); review board
                                               meeting materials for privileged information
                                               (.5); telephone conference with C. Briesacher,
                                               K&E team and A&M re ongoing diligence
                                               (.2); correspond with same re privilege log
                                               (.3).


                                               8
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 165 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036556
Intelsat S.A.                                                 Matter Number:      48457-40
Litigation Advice

Date     Name                            Hours Description
10/19/20 Micah J. Desaire                 0.50 Telephone conference with A&M team re
                                               diligence.
10/19/20 Anthony R. Grossi                0.60 Telephone conference with Company and
                                               K&E team re legal issues.
10/19/20 Anne McClain Sidrys, P.C.        0.50 Telephone conference with C. Briesacher,
                                               K&E team re diligence (.3); correspond with
                                               same re same (.2).
10/21/20 Christina L. Briesacher          1.50 Telephone conference with C. Catalano, K&E
                                               team and A&M team re diligence requests
                                               (.5); review and revise responses (1.0).
10/21/20 Cassandra Myers Catalano         0.40 Telephone conference with C. Briesacher,
                                               K&E team and A&M re ongoing diligence.
10/21/20 Micah J. Desaire                 0.70 Telephone conference with A&M team re
                                               diligence (.4); correspond with A. Bordi re
                                               same (.3).
10/21/20 Anthony R. Grossi                0.60 Telephone conference with Company and
                                               K&E team re legal issues.
10/21/20 Ashley E. Littlefield            0.20 Revise expert letter (.1); correspond with A.
                                               Bordi re same (.1).
10/21/20 Ashley E. Littlefield            2.00 Research motion to transfer venue.
10/21/20 Anne McClain Sidrys, P.C.        0.50 Participate in telephone conference with C.
                                               Briesacher, K&E team, A&M team re
                                               diligence production.
10/22/20 Ameneh M. Bordi                  0.30 Correspond with C. Briesacher, A&M team re
                                               diligence responses.
10/22/20 Ashley E. Littlefield            0.30 Revise expert letter.
10/22/20 Ashley E. Littlefield            5.20 Research motion to transfer venue (2.0); draft
                                               same (3.2).
10/22/20 Anne McClain Sidrys, P.C.        0.80 Connect with K&E team re intercompany due
                                               diligence.
10/23/20 Ameneh M. Bordi                  0.90 Correspond with A&M team, C. Briesacher,
                                               creditors and special committee advisors re
                                               diligence review (.4); conferences with same
                                               re same (.2); review and revise diligence
                                               responses (.3).
10/23/20 Christina L. Briesacher          1.60 Draft and revise analysis re intercompany
                                               analysis (.5); correspond withC. Catalano, A.
                                               Sidrys re same (.3); review and revise
                                               diligence responses (.5); correspond with A.
                                               Bordi re same (.3).




                                               9
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 166 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036556
Intelsat S.A.                                                 Matter Number:      48457-40
Litigation Advice

Date     Name                            Hours Description
10/23/20 Cassandra Myers Catalano         0.90 Telephone conference with C. Briesacher,
                                               K&E team and A&M re ongoing diligence
                                               (.4); correspond with same re next steps with
                                               C. Briesacher (.5).
10/23/20 Micah J. Desaire                 0.70 Telephone conference with C. Briesacher,
                                               A&M team re diligence (.4); correspond with
                                               A&M team re Euroconsult reports (.3).
10/23/20 Anthony R. Grossi                0.60 Telephone conference with Company and
                                               K&E team re legal issues.
10/23/20 Ashley E. Littlefield            0.70 Research and draft motion to transfer venue.
10/23/20 John C. O'Quinn, P.C.            1.00 Review and revise rejection motion (.8);
                                               circulate questions and comments re same
                                               (.2).
10/23/20 Anne McClain Sidrys, P.C.        0.50 Connect with K&E team re intercompany due
                                               diligence.
10/23/20 Michael B. Slade                 0.60 Draft litigation summary letter.
10/24/20 Nicholas A. Binder               0.30 Correspond with K&E team re de minimis
                                               settlements (.1); review noticing tracker re
                                               same (.2).
10/25/20   Ameneh M. Bordi                0.60 Review and revise litigation summary letter.
10/25/20   John C. O'Quinn, P.C.          0.50 Revise draft rejection motion.
10/25/20   Michael B. Slade               0.80 Review and revise transfer motion.
10/26/20   Ameneh M. Bordi                0.40 Review and revise motion to transfer venue.
10/26/20   Christina L. Briesacher        1.80 Telephone conference with C. Catalano, K&E
                                               team and A&M team re diligence requests
                                               (.3); review, analyze documents re same (.3);
                                               review and analyze documents re
                                               intercompany analysis (1.2).
10/26/20 Cassandra Myers Catalano         0.30 Telephone conference with C. Briesacher,
                                               K&E team and A&M re ongoing diligence.
10/26/20 Micah J. Desaire                 0.50 Telephone conference with A&M team re
                                               diligence.
10/26/20 Anthony R. Grossi                0.60 Telephone conference with Company and
                                               K&E team re legal issues, next steps.
10/26/20 Anne McClain Sidrys, P.C.        0.80 Telephone conference with C. Briesacher,
                                               K&E team re diligence production (.3);
                                               review materials re intercompany analysis
                                               (.5).
10/26/20 Michael B. Slade                 1.10 Review and revise motion to transfer venue.
10/27/20 Cassandra Myers Catalano         0.10 Review and analyze background re loan issue.



                                              10
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 167 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036556
Intelsat S.A.                                                 Matter Number:      48457-40
Litigation Advice

Date     Name                            Hours Description
10/27/20 Ashley E. Littlefield            1.50 Revise motion to transfer venue (.5); research
                                               same (.6); correspond with A. Bordi and M.
                                               Slade re same (.4).
10/27/20 Ashley E. Littlefield            0.30 Correspond with K&E team re expert
                                               engagement.
10/28/20 Nicholas A. Binder               0.50 Telephone conference with B. Stone re
                                               settlements, noticing (.1); review, revise
                                               document re same (.4).
10/28/20 Ameneh M. Bordi                  0.80 Telephone conference with C. Briesacher, C.
                                               Catalano, A&M team re diligence requests
                                               (.2); correspond with same re same (.4);
                                               review responses re same (.2).
10/28/20 Christina L. Briesacher          1.40 Telephone conference with A. Bordi, C.
                                               Catalano, A&M team re diligence requests
                                               (.2); review requests and documents re same
                                               (.7); draft responses re same (.3); telephone
                                               conference with advisors re loan analysis (.2).
10/28/20 Cassandra Myers Catalano         1.10 Telephone conference with C. Briesacher,
                                               K&E team and A&M re ongoing diligence
                                               (.2); review and analyze loan agreement (.2);
                                               review staging documents re privilege (.5);
                                               telephone conference with K&E team and
                                               Luxembourg counsel re loan matters (.2).
10/28/20 Micah J. Desaire                 0.50 Telephone conference with A&M team re
                                               diligence.
10/28/20 Anthony R. Grossi                0.60 Telephone conference with Company and
                                               K&E team re legal issues.
10/28/20 Library Factual Research         0.30 Identify Judge Chutkan precedent.
10/28/20 Meg McCarthy                     3.10 Revise motion to transfer venue re cite check.
10/29/20 Nicholas A. Binder               0.70 Correspond and conference with B. Stone,
                                               K&E team re settlements (.4); review, revise
                                               tracker re same (.3).
10/29/20 Cassandra Myers Catalano         2.90 Review and analyze intercompany matter
                                               research (.8); review and analyze documents
                                               re same (1.5); draft follow-up interview for
                                               Company re loan matters (.6).
10/29/20 Ashley E. Littlefield            0.20 Correspond with K&E team re expert report.
10/29/20 Casey McGushin                   1.30 Review and analyze loan documents re
                                               consent issues.
10/30/20 Nicholas A. Binder               1.10 Review, revise de minimis settlement notice
                                               document (.4); correspond with B. Stone re
                                               same (.2); conference with B. Stone, re
                                               response to shareholder letter (.5).

                                               11
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 168 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036556
Intelsat S.A.                                                 Matter Number:      48457-40
Litigation Advice

Date     Name                            Hours Description
10/30/20 Ameneh M. Bordi                  0.80 Telephone conference with special committee
                                               re diligence request (.5); conference with C.
                                               Briesacher, A&M team re same (.2);
                                               correspond with same re same (.1).
10/30/20 Christina L. Briesacher          1.50 Telephone conference with A. Bordi, K&E
                                               team and advisors re diligence requests (.2);
                                               telephone conference with creditors re legal
                                               issue (.9); telephone conference with A.
                                               Sidrys re strategy (.3); correspond withsame
                                               re same (.1).
10/30/20 Cassandra Myers Catalano         0.20 Telephone conference with C. Briesacher,
                                               K&E team and A&M re ongoing diligence.
10/30/20 Micah J. Desaire                 0.50 Telephone conference with A&M team re
                                               diligence.
10/30/20 Robert Orren                     0.40 Correspond with B. Stone re precedent re
                                               opposition to motion to dismiss.
10/30/20 Anne McClain Sidrys, P.C.        0.80 Correspond with K&E team re intercompany
                                               and tax litigation matters.
10/30/20 Anne McClain Sidrys, P.C.        0.50 Conference with C. Briesacher re
                                               intercompany analysis strategy (.3);
                                               correspond with same re same (.2).
10/30/20 Benjamin P. Stone                4.70 Correspond with A. Bordi re response to
                                               motion to dismiss (.3); telephone conference
                                               with N. Binder re same (.5); correspond with
                                               A. Bordi re same (.1); research precedent re
                                               same (2.6); compile precedent re same (1.2).

Total                                   141.40




                                              12
     Case 20-32299-KLP              Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                            Desc Main
                                          Document     Page 169 of 204


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 4, 2020

Intelsat S.A.
7900 Tysons One Place
19th Floor
McLean, VA 22102

Attn: Michelle Bryan

                                                                            Invoice Number: 1050036557
                                                                              Client Matter: 48457-41

In the Matter of Project Galactica (363)




For legal services rendered through October 31, 2020
(see attached Description of Legal Services for detail)                                                      $ 100,367.00
Total legal services rendered                                                                                $ 100,367.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 170 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036557
Intelsat S.A.                                                 Matter Number:      48457-41
Project Galactica (363)




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Peter Bang                                            3.40     965.00          3,281.00
Nicholas A. Binder                                   21.00     740.00         15,540.00
Ameneh M. Bordi                                       7.70   1,035.00          7,969.50
Anthony R. Grossi                                     1.10   1,175.00          1,292.50
Erik Hepler                                          17.20   1,435.00         24,682.00
Andrew Kimball                                       32.90   1,165.00         38,328.50
Shawn OHargan, P.C.                                   0.50   1,295.00            647.50
Ben Steadman                                          7.60   1,135.00          8,626.00

TOTALS                                               91.40                 $ 100,367.00




                                              2
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 171 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036557
Intelsat S.A.                                                 Matter Number:      48457-41
Project Galactica (363)


                                  Description of Legal Services

Date     Name                            Hours Description
10/01/20 Anthony R. Grossi                0.60 Review background on potential transaction.
10/01/20 Erik Hepler                      0.50 Telephone conference with K&E team re
                                               potential transaction considerations.
10/02/20 Nicholas A. Binder               3.80 Review documents, materials re potential
                                               transaction (.8); draft, revise pleadings re
                                               same (2.9); correspond with A. Bordi re same
                                               (.1).
10/02/20 Ameneh M. Bordi                  1.20 Correspond with N. Binder, E. Hepler, K&E
                                               team re potential transaction (.3); telephone
                                               conference with E. Hepler, K&E team,
                                               Company re same (.9).
10/02/20 Erik Hepler                      0.90 Telephone conference with Company re
                                               potential transaction issues.
10/02/20 Andrew Kimball                   3.40 Telephone conference with Company and
                                               K&E team re potential transaction (.8);
                                               correspond with Company and E. Hepler, A.
                                               Bordi, K&E team re same (1.3); review
                                               documents re same (1.0); draft summary re
                                               same (.3).
10/03/20 Nicholas A. Binder               2.10 Review documents, materials, correspondence
                                               re potential transaction (.9); review, revise
                                               pleadings re same (1.2).
10/03/20 Ameneh M. Bordi                  0.40 Review and revise motion re potential
                                               transaction.
10/03/20 Erik Hepler                      1.20 Review documentation re potential
                                               transaction.
10/03/20 Andrew Kimball                   0.50 Correspond with E. Hepler, B. Steadman re
                                               potential transaction.
10/04/20 Erik Hepler                      1.10 Correspond with B. Steadman, A. Kimball re
                                               investment documentation.
10/05/20 Nicholas A. Binder               1.10 Draft, revise summary re potential transaction
                                               pleadings (.8); correspond with A. Bordi,
                                               K&E team re same (.1); review
                                               correspondence re same (.2).
10/05/20 Ameneh M. Bordi                  0.80 Conference with Company, E. Hepler, K&E
                                               team re potential transaction (.5); correspond
                                               with A. Grossi, K&E team re bankruptcy
                                               considerations re same (.3).
10/05/20 Anthony R. Grossi                0.50 Correspond with K&E team re potential
                                               transaction issues.

                                               3
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 172 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036557
Intelsat S.A.                                                 Matter Number:      48457-41
Project Galactica (363)

Date     Name                            Hours Description
10/05/20 Erik Hepler                      1.40 Analyze response to investment proposal (.5);
                                               telephone conference with Company re
                                               potential investment documentation (.5);
                                               analyze same (.4).
10/05/20 Andrew Kimball                   4.00 Telephone conference with D. Mayland, E.
                                               Hepler, K&E team re corporate transaction
                                               (.5); telephone conference with D. Tolley and
                                               S. OHargan, K&E team re same (1.0); revise
                                               side letter re same (1.4); review and draft
                                               correspondence with Company, E. Hepler, A.
                                               Bordi, K&E team re same (.6); review motion
                                               re same (.5).
10/05/20 Shawn OHargan, P.C.              0.50 Telephone conference with A. Kimball, K&E
                                               team, Company re potential investment.
10/06/20 Andrew Kimball                   1.80 Draft side letter re potential transaction (1.5);
                                               correspond with A. Bordi, E. Hepler, K&E
                                               team re same (.3).
10/07/20 Nicholas A. Binder               3.20 Revise pleadings re potential investment
                                               (1.9); review definitive documents re same
                                               (1.3).
10/07/20 Ameneh M. Bordi                  0.50 Conference with Company, E. Hepler, A.
                                               Kimball re potential investment.
10/07/20 Erik Hepler                      1.30 Telephone conference with Company re
                                               potential transaction (.5); review
                                               documentation re same (.8).
10/07/20 Andrew Kimball                   2.00 Telephone conference with E. Hepler, A.
                                               Bordi, Company re documentation (.5);
                                               coordinate revised documentation with K&E
                                               bankruptcy and debt finance teams(.5); revise
                                               side letter (.8); draft correspondence with
                                               Company re same (.2).
10/08/20 Nicholas A. Binder               0.60 Telephone conference with A. Kimball, E.
                                               Hepler, opposing counsel re potential
                                               investment (.5); correspond with A. Bordi re
                                               same (.1).
10/08/20 Erik Hepler                      1.40 Review documentation in connection with
                                               proposed investment (.9); telephone
                                               conference with A. Kimball, target counsel re
                                               same (.5).
10/08/20 Andrew Kimball                   3.00 Telephone conference with E. Hepler,
                                               opposing counsel re transaction (.5); revise
                                               transaction documents (1.4); review diligence
                                               re same (.4); analyze documents re same (.7).


                                               4
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 173 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036557
Intelsat S.A.                                                 Matter Number:      48457-41
Project Galactica (363)

Date     Name                            Hours Description
10/08/20 Ben Steadman                     2.20 Correspond with A. Kimball, K&E team re
                                               potential investment (1.0); review documents
                                               re same (1.2).
10/09/20 Erik Hepler                      0.50 Telephone conference with A. Kimball,
                                               Company re potential investment.
10/09/20 Andrew Kimball                   1.80 Telephone conference with D. Mayland re
                                               potential transaction (.5); conference with E.
                                               Hepler, D. Mayland re same (.5); correspond
                                               with opposing counsel re same (.4); analyze
                                               term sheet re same (.4).
10/12/20 Nicholas A. Binder               3.20 Draft, revise pleadings re potential investment
                                               (2.3); review documents, materials re same
                                               (.9).
10/12/20 Andrew Kimball                   3.10 Telephone conference with D. Mayland re
                                               reinvestment (.5); correspond with S. Ajmeri
                                               re same (.3); analyze credit agreement
                                               amendment and side letter (.6); review right
                                               of first offer (.4); correspond with E. Hepler,
                                               A. Bordire K&E team re same (.6); revise
                                               draft agreements (.7).
10/13/20 Nicholas A. Binder               1.30 Telephone conference with A. Kimball, K&E
                                               team, Company re potential transaction (1.1);
                                               review pleadings re same (.2).
10/13/20 Ameneh M. Bordi                  1.00 Conference with A. Kimball, Company re
                                               potential transaction.
10/13/20 Erik Hepler                      2.80 Review potential transaction documents (1.4);
                                               telephone conference with A. Kimball,
                                               Company re same (1.1); correspond with
                                               same re same (.3).
10/13/20 Andrew Kimball                   1.90 Telephone conference with E. Hepler,
                                               Company re potential transaction (1.1);
                                               correspond with same re same (.4); telephone
                                               conference with P. Martelli re update (.4).
10/13/20 Ben Steadman                     2.50 Correspond with K&E team re potential
                                               transaction documents (.4); review, analyze
                                               documents re same (1.2); draft issues list re
                                               same (.9).
10/14/20 Erik Hepler                      0.80 Review, analyze potential transaction
                                               documentation.




                                               5
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 174 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036557
Intelsat S.A.                                                 Matter Number:      48457-41
Project Galactica (363)

Date     Name                            Hours Description
10/14/20 Andrew Kimball                   1.80 Revise transaction agreement (.3); draft
                                               correspondence to Company re potential
                                               reinvestment (.7); analyze, revise documents
                                               re same (.5); draft and review correspondence
                                               with opposing counsel (.3).
10/15/20 Nicholas A. Binder               0.30 Review correspondence re potential
                                               investment (.1); review documents re same
                                               (.1); summarize same (.1).
10/15/20 Erik Hepler                      1.40 Review, analyze potential transaction
                                               documentation (1.1); correspond with A.
                                               Kimball, K&E team re same (.3).
10/15/20 Andrew Kimball                   1.00 Corresponde with Company re potential
                                               transaction (.4); correspond with E. Hepler,
                                               K&E team re same (.4); correspond with
                                               Company re same (.2).
10/15/20 Andrew Kimball                   0.30 Review revised documents re potential
                                               transaction.
10/16/20 Nicholas A. Binder               3.60 Revise pleadings re potential transaction
                                               (1.6); review definitive documents re same
                                               (1.4); correspond with A. Kimball, K&E team
                                               re same (.1); telephone conference with A.
                                               Bordi, A. Kimball re same (.5).
10/16/20 Ameneh M. Bordi                  1.10 Conference with A. Kimball, N. Binder re
                                               transaction motion (.5); review and revise
                                               same (.2); telephone conference with
                                               Company re deal (.4).
10/16/20 Erik Hepler                      1.20 Review and analyze potential transaction
                                               documentation (.8); correspond with A.
                                               Kimball re same (.4).
10/16/20 Andrew Kimball                   1.20 Telephone conference with N. Binder and A.
                                               Bordi re transaction motion (.5); correspond
                                               with Company, A. Bordi, E. Hepler re same
                                               (.3); review revised drafts of transaction
                                               documents (.4).
10/17/20 Ben Steadman                     1.90 Correspond with P. Bang, A. Kimball re
                                               potential investment (.7); review loan
                                               agreements re same (1.2).
10/18/20 Peter Bang                       1.30 Review and revise loan agreements re
                                               potential investment.
10/18/20 Andrew Kimball                   1.10 Telephone conference with opposing counsel
                                               re potential transaction (.4); revise side letter
                                               (.7).



                                               6
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 175 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036557
Intelsat S.A.                                                 Matter Number:      48457-41
Project Galactica (363)

Date     Name                            Hours Description
10/19/20 Peter Bang                       1.40 Telephone conference with Company re
                                               potential transaction documentation (.4);
                                               analyze issues, considerations re same (1.0).
10/19/20 Nicholas A. Binder               1.60 Attend telephone conference with
                                               counterparty counsel, K&E team re potential
                                               investment (.4); review and revise pleadings
                                               re same (1.2).
10/19/20 Ameneh M. Bordi                  0.80 Conference with Company, K&E team re
                                               potential transaction (.4); conference with
                                               deal counsel re same (.4).
10/19/20 Erik Hepler                      1.70 Telephone conference with Company re
                                               potential transaction documentation (.5);
                                               revise same (1.2).
10/19/20 Andrew Kimball                   2.50 Telephone conference with opposing counsel
                                               re transaction motion (.8); analyze draft side
                                               letter (.4); correspond with K&E team re
                                               same (.4); telephone conference with D.
                                               Mayland re process (.4); telephone conference
                                               with opposing counsel re side letter (.5).
10/20/20 Nicholas A. Binder               0.20 Correspond with A. Bordi re potential
                                               transaction considerations.
10/20/20 Andrew Kimball                   0.30 Telephone conference with D. Mayland re
                                               potential transaction updates.
10/22/20 Peter Bang                       0.70 Review revisions re documentation re
                                               potential transaction (.4); draft issue list re
                                               same (.3).
10/25/20 Ben Steadman                     1.00 Correspond with A. Kimball, E. Hepler re
                                               potential transaction considerations.
10/28/20 Erik Hepler                      0.30 Analyze documents re transaction
                                               considerations.
10/28/20 Andrew Kimball                   0.30 Analyze agreements re debt finance issues re
                                               potential transaction.
10/29/20 Ameneh M. Bordi                  1.10 Review transaction documents (.2);
                                               conference with D. Mayland, A. Kimball re
                                               same (.4); correspond with A. Kimball re
                                               same (.5).
10/29/20 Erik Hepler                      0.40 Analyze documents and materials re potential
                                               transaction.
10/29/20 Andrew Kimball                   1.10 Telephone conference with D. Mayland, A.
                                               Bordi re potential transaction (.4); research
                                               existing corporate arrangement (.3); draft and
                                               review correspondence re transaction (.4).


                                               7
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 176 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036557
Intelsat S.A.                                                 Matter Number:      48457-41
Project Galactica (363)

Date     Name                            Hours Description
10/30/20 Ameneh M. Bordi                  0.80 Telephone conference with Company, A.
                                               Kimball re potential transaction (.5); review
                                               documents re same (.3).
10/30/20 Erik Hepler                      0.30 Review correspondence re potential
                                               transaction.
10/30/20 Andrew Kimball                   0.90 Telephone conference with D. Mayland re
                                               potential transaction (.5); correspond with E.
                                               Hepler, K&E team re same (.4).
10/31/20 Andrew Kimball                   0.90 Telephone conference with D. Mayland re
                                               corporate transaction (.5); review agreements
                                               in preparation re same (.4).

Total                                     91.40




                                                  8
     Case 20-32299-KLP              Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01                            Desc Main
                                          Document     Page 177 of 204


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




December 4, 2020

Intelsat S.A.
7900 Tysons One Place
19th Floor
McLean, VA 22102

Attn: Michelle Bryan

                                                                            Invoice Number: 1050036558
                                                                              Client Matter: 48457-42

In the Matter of Gogo Inc. Post-petition Advice




For legal services rendered through October 31, 2020
(see attached Description of Legal Services for detail)                                                      $ 379,997.00
Total legal services rendered                                                                                $ 379,997.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 178 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Matthew Antinossi                                     1.30   1,375.00          1,787.50
Peter Bang                                            4.50     965.00          4,342.50
Nicholas A. Binder                                   19.90     740.00         14,726.00
Ameneh M. Bordi                                       2.50   1,035.00          2,587.50
Jacob R. Clark                                        9.50   1,035.00          9,832.50
Sarahi Constantine Padilla                            4.80     970.00          4,656.00
Georgia Cooper-Dervan                                 1.80     380.00            684.00
Kate Coverdale                                        0.80   1,215.00            972.00
Shane Cranley                                        38.20   1,135.00         43,357.00
Adria M. Crowe                                        1.40   1,135.00          1,589.00
Micah J. Desaire                                      6.80     740.00          5,032.00
Lisa G. Esayian                                       2.30   1,285.00          2,955.50
Sally Evans                                          16.80   1,215.00         20,412.00
Shellie Freedman                                      2.30   1,135.00          2,610.50
H. Boyd Greene IV                                     0.80   1,275.00          1,020.00
Dave Gremling                                         2.10     740.00          1,554.00
Anthony R. Grossi                                     8.00   1,175.00          9,400.00
Luci Hague                                            3.10   1,085.00          3,363.50
William Halaby III                                   16.00   1,035.00         16,560.00
Alan Heisman                                         27.40     740.00         20,276.00
Michael D. Hemes                                     11.90     965.00         11,483.50
Erik Hepler                                           0.80   1,435.00          1,148.00
Heidi Hockberger                                      1.50     965.00          1,447.50
Derek I. Hunter                                      20.80   1,035.00         21,528.00
Ellen M. Jakovic                                      1.70   1,245.00          2,116.50
Deidre Kalenderian                                    0.90   1,035.00            931.50
Andrew Kimball                                       29.50   1,165.00         34,367.50
Library Business Research                             1.50     375.00            562.50
Matthew Lovell, P.C.                                  4.70   1,395.00          6,556.50
Mario Mancuso, P.C.                                   2.70   1,635.00          4,414.50
Peter Martelli, P.C.                                  8.00   1,595.00         12,760.00
Samantha R. Morelli                                  20.80   1,025.00         21,320.00


                                              2
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 179 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Name                                                Hours        Rate          Amount
Joe Morley                                            1.50     785.00          1,177.50
Leah Nowak                                            0.20     385.00             77.00
Matt O'Hare                                           7.30   1,035.00          7,555.50
Shawn OHargan, P.C.                                   4.10   1,295.00          5,309.50
Sola Paterson-Marke                                  30.90     965.00         29,818.50
Jackson Phinney                                       1.20     835.00          1,002.00
Katherine A. Rocco                                   11.80   1,165.00         13,747.00
Joanna Schlingbaum                                    2.00   1,035.00          2,070.00
Jaclyn Schruhl                                        0.50     970.00            485.00
Steven N. Serajeddini, P.C.                           1.00   1,345.00          1,345.00
Anthony Vincenzo Sexton                               0.70   1,265.00            885.50
Jennifer Sheehan                                      3.40   1,275.00          4,335.00
Samantha N. Stowers                                  31.70     740.00         23,458.00
William Thompson                                      2.80     610.00          1,708.00
Marina Trad                                           0.50     375.00            187.50
Gisella de la Rocha                                   0.50     965.00            482.50

TOTALS                                              375.20                 $ 379,997.00




                                              3
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 180 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice


                                  Description of Legal Services

Date     Name                            Hours Description
10/01/20 Jacob R. Clark                   0.50 Correspond with T. Lundquist re real estate
                                               documents and lease details.
10/01/20 Shane Cranley                    2.00 Conference with K&E team re questions from
                                               UK Competition and Mergers Authority (.5);
                                               correspond with Gogo counsel re international
                                               regulatory considerations (.5); review,
                                               analyze questionnaire re same (.3); review,
                                               analyze related materials (.3); correspond
                                               with K&E team re same (.4).
10/01/20 Micah J. Desaire                 1.50 Conference with K&E team re questions from
                                               UK Competition and Mergers Authority (.5);
                                               correspond with Gogo counsel re transaction
                                               (.4); review, analyze questionnaire (.1);
                                               review, analyze related materials (.5).
10/01/20 Sally Evans                      2.00 Review, analyze CMA questions (1.2);
                                               correspond with S. Cranley re proposed
                                               answers (.3); conference with Company re
                                               same (.5).
10/01/20 Alan Heisman                     0.30 Review and revise regulatory checklist.
10/01/20 Ellen M. Jakovic                 0.20 Review correspondence re UK Competition
                                               and Mergers Authority.
10/01/20 Andrew Kimball                   0.50 Conference with K. Rocco re antitrust
                                               matters.
10/01/20 Samantha R. Morelli              1.50 Review, analyze media coverage and analysis
                                               re proposed transaction (.6); draft summary re
                                               competitive effects re same (.4); conference
                                               with Company re ex-US antitrust (.5).
10/01/20 Matt O'Hare                      0.10 Correspond with S. Paterson-Marke and L.
                                               Hague re CFIUS considerations.
10/01/20 Sola Paterson-Marke              2.00 Review, revise regulatory checklist (1.3);
                                               correspond with regulatory specialists re same
                                               (.4); correspond with local counsel re same
                                               (.3).
10/01/20 Katherine A. Rocco               1.20 Review, analyze issues re antitrust inquiry
                                               from UK competition authority (.5); prepare
                                               for telephone conference with Company,
                                               economist and K&E team re same (.2);
                                               telephone conference with Company,
                                               economist and K&E team re same (.5).



                                               4
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 181 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/01/20 Jennifer Sheehan                 0.30 Correspond with K&E team re real estate
                                               diligence.
10/01/20 Samantha N. Stowers              0.20 Correspond with S. Paterson-Marke re
                                               administrative matters re deal closing.
10/02/20 Shane Cranley                    4.00 Conference with K&E team re questions from
                                               UK authority (.5); correspond with Company
                                               re same (.5); correspond with Gogo counsel re
                                               same (.5); review, analyze materials re same
                                               (.6); draft responses to UK questions (1.5);
                                               revise same (.4).
10/02/20 Sally Evans                      2.00 Review draft response to questions from
                                               CMA (.8); revise same (1.2).
10/02/20 Luci Hague                       0.20 Correspond with J. Cunard and K&E team re
                                               CFIUS considerations.
10/02/20 Ellen M. Jakovic                 0.10 Review correspondence re ex-US merger
                                               filings analysis.
10/02/20 Samantha R. Morelli              2.80 Correspond with K&E team re pre-closing
                                               conduct (.5); prepare for conference with
                                               K&E team re integration planning (1.1);
                                               correspond with K. Rocco re same (.3);
                                               telephone conference with K&E team re same
                                               (.9).
10/02/20 Matt O'Hare                      0.10 Correspond with CFIUS case officer re status
                                               of final joint voluntary notice.
10/02/20 Sola Paterson-Marke              0.50 Review, analyze transaction related fees (.3);
                                               update materials re same (.2).
10/02/20 Katherine A. Rocco               1.00 Prepare for conference with Company and
                                               Gogo re capacity planning (.2); conference
                                               with same re same (.5); correspond with
                                               Company and K&E team re same (.3).
10/02/20 Samantha N. Stowers              1.10 Correspond with S. Paterson-Marke and A.
                                               Kimball re transaction closing (.3);
                                               correspond with foreign local counsel and
                                               regulatory counsel re invoice matters (.3);
                                               prepare summary re same (.5).
10/03/20 Ameneh M. Bordi                  2.10 Review, analyze fees re allocation to Gogo
                                               transaction re accounting matter.
10/03/20 Luci Hague                       0.20 Correspond with S. Paterson-Marke re CFIUS
                                               timing.
10/03/20 Heidi Hockberger                 0.30 Correspond with K&E team re Gogo fee
                                               allocation re accounting issues.
10/03/20 Andrew Kimball                   0.50 Review and revise regulatory tracker.


                                               5
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 182 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/03/20 Andrew Kimball                   0.30 Review clean team agreement.
10/03/20 Matt O'Hare                      0.10 Correspond with S. Paterson-Marke and L.
                                               Hague re CFIUS considerations.
10/03/20 Shawn OHargan, P.C.              0.20 Review, analyze overall closing timeline.
10/03/20 Sola Paterson-Marke              2.70 Correspond with CFIUS and FCC counsel re
                                               status update re regulatory filings (.7); draft
                                               update re closing of regulatory matters (1.3);
                                               revise regulatory status tracker (.7).
10/03/20 Katherine A. Rocco               0.60 Review and analyze draft UK RFI responses
                                               (.2); correspond with K&E team re same (.2);
                                               correspond with K&E team re Global Eagle
                                               non-disclosure agreement and clean team
                                               agreement (.2).
10/03/20 Samantha N. Stowers              0.60 Correspond with Wiley, foreign local counsel
                                               and S. Paterson-Marke re Gogo fee allocation
                                               re accounting issues.
10/04/20 William Halaby III               0.30 Correspond with K&E team re transaction
                                               closing.
10/04/20 Samantha N. Stowers              0.20 Correspond with S. Paterson-Marke re Gogo
                                               fee allocation re accounting issues.
10/05/20 Shane Cranley                    2.70 Correspond with Company re transaction
                                               open items (.5); correspond with Gogo
                                               counsel re same (.5); review and analyze
                                               comments to transaction documents (.6);
                                               revise responses to UK questions (1.1).
10/05/20 Sally Evans                      0.50 Correspond with team re CMA submission.
10/05/20 Luci Hague                       0.20 Correspond with K&E team re CFIUS timing.
10/05/20 Heidi Hockberger                 1.20 Analyze Gogo fee allocation re accounting
                                               issues.
10/05/20 Ellen M. Jakovic                 0.20 Review and analyze correspondence re ex-US
                                               merger filings.
10/05/20 Andrew Kimball                   1.00 Revise transaction work plan (.6); draft
                                               correspondence re same (.4).
10/05/20 Samantha R. Morelli              2.00 Review and revise Debevoise agreement (.6);
                                               review and revise draft agency presentation
                                               (1.0); review and correspond with economists
                                               re diligence materials (.4).
10/05/20 Matt O'Hare                      0.10 Correspond with CFIUS and S. Paterson-
                                               Marke re status of CFIUS filing.




                                               6
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 183 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/05/20 Sola Paterson-Marke              0.50 Review and analyze Gogo fee allocation re
                                               accounting issues (.1); correspond with team
                                               re shared contracts (.3); assess Company
                                               virtual data room permissions (.1).
10/05/20 Katherine A. Rocco               0.20 Review, analyze issues re UK RFI responses.
10/05/20 Samantha N. Stowers              2.70 Telephone conference with foreign local
                                               counsel re Gogo fee allocation re accounting
                                               issues. (.8); correspond with foreign local
                                               counsel re same (.6); draft summary re same
                                               (.6); telephone conference with K&E team re
                                               same (.4); correspond with A&M re same
                                               (.2); telephone conference with A. Heisman re
                                               transaction work streams (.1).
10/06/20 Shane Cranley                    3.00 Correspond with Company re supply
                                               relationship (1.0); correspond with Gogo
                                               counsel re transaction (.6); revise responses to
                                               UK questions (.6); review, analyze materials
                                               re same (.8).
10/06/20 Sally Evans                      0.60 Telephone conference with S. Cranley re UK
                                               market share presentation (.2); review,
                                               analyze UK relationships (.4).
10/06/20 Ellen M. Jakovic                 0.10 Review and analyze correspondence re ex-US
                                               merger filings.
10/06/20 Andrew Kimball                   0.40 Review, analyze issues re Company
                                               questions.
10/06/20 Samantha R. Morelli              0.80 Correspond with Debevoise re regulatory
                                               process (.3); correspond with K&E team re
                                               analysis re same (.5).
10/06/20 Sola Paterson-Marke              0.20 Correspond with K&E team re supplemented
                                               Mexico filing.
10/06/20 Katherine A. Rocco               0.20 Correspond with Debevoise re regulatory
                                               process (.1); correspond with K&E team re
                                               analysis re same (.1).
10/06/20 Samantha N. Stowers              0.10 Correspond with A. Heisman re work in
                                               process re transaction.
10/07/20 Kate Coverdale                   0.10 Correspond with Company and K&E team re
                                               employee integration issues.
10/07/20 Shane Cranley                    2.90 Conference with Company re supply
                                               relationship (.5); correspond with Gogo
                                               counsel re transaction (.8); revise responses to
                                               UK questions (.9); correspond with Company
                                               re transaction (.7).



                                               7
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 184 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/07/20 Adria M. Crowe                   0.20 Correspond with Debevoise re employee
                                               matters.
10/07/20 Sally Evans                      1.10 Conference with Company re responses to
                                               UK questions (.2); review and analyze draft
                                               response (.6); correspond with S. Cranley re
                                               open points (.3).
10/07/20 H. Boyd Greene IV                0.50 Review DCSA mitigation documents.
10/07/20 Luci Hague                       0.20 Telephone conference with A. Kimball re
                                               government contracts question.
10/07/20 Ellen M. Jakovic                 0.20 Review and analyze correspondence re ex-US
                                               merger filings.
10/07/20 Andrew Kimball                   0.30 Review, analyze issues re Gogo integration.
10/07/20 Samantha R. Morelli              2.50 Prepare for integration planning meeting (.8);
                                               telephone conference with Company, Gogo re
                                               same (.7); correspond with K&E team,
                                               Company re same (.5); draft high priority
                                               information requests (.4); correspond with
                                               K&E team re same (.1).
10/07/20 Jackson Phinney                  0.20 Review, analyze draft of closing checklist
                                               (.1); conference with opposing counsel, K&E
                                               team re same (.1).
10/07/20 Katherine A. Rocco               1.40 Prepare for integration planning conference
                                               (.3); telephone conference with Company,
                                               Gogo re same (.7); correspond with
                                               Debevoise and Company re same (.2);
                                               correspond with team re UK and Australia
                                               filings (.1); correspond with economist team
                                               re synergies analysis (.1).
10/07/20 Samantha N. Stowers              0.10 Correspond with A. Crowe and A. Heisman re
                                               checklist.
10/08/20 Sarahi Constantine Padilla       2.70 Research satellite capacity and internet speeds
                                               (1.9); research antitrust clearance (.8).
10/08/20 Shane Cranley                    2.90 Correspond with Austrian counsel re
                                               regulatory considerations re transaction (.6);
                                               correspond with UK authority re same (.3);
                                               correspond with Company re same (.3);
                                               correspond with Gogo counsel re same (.3);
                                               revise final responses to UK questions (.6);
                                               prepare versions of UK submission for parties
                                               (.6); correspond with Gogo counsel re
                                               Austrian process (.2).




                                               8
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 185 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/08/20 Sally Evans                      0.40 Correspond with S. Cranley re final CMA
                                               submission (.3); conference with S. Cranley
                                               re Austrian Competition Authority (.1).
10/08/20 Luci Hague                       0.20 Correspond with CFIUS case officer re
                                               timeline (.1); correspond with K&E team re
                                               same (.1).
10/08/20 Alan Heisman                     1.20 Draft closing checklist.
10/08/20 Ellen M. Jakovic                 0.10 Review and analyze correspondence re ex-US
                                               merger filings.
10/08/20 Andrew Kimball                   0.30 Revise virtual data room permissions.
10/08/20 Mario Mancuso, P.C.              0.50 Review, analyze issues re CFIUS timeline.
10/08/20 Samantha R. Morelli              1.10 Review materials re synergy analysis (.4);
                                               correspond with K&E team re same (.1);
                                               correspond with K&E team re HSR filing and
                                               draft presentation (.6).
10/08/20 Matt O'Hare                      0.40 Correspond with L. Hague and M. Bryan re
                                               CFIUS considerations.
10/08/20 Shawn OHargan, P.C.              0.50 Review, analyze issues re Gogo NWC
                                               question (.2); correspond with D. Mayland re
                                               same (.3).
10/08/20 Sola Paterson-Marke              2.00 Revise regulatory chart re transaction.
10/08/20 Jackson Phinney                  0.20 Conference with opposing counsel re closing
                                               checklist with K&E team.
10/08/20 Katherine A. Rocco               0.50 Review, analyze clean team issues (.2);
                                               review ex-US filings amendments (.1);
                                               analyze DOJ engagement strategy (.2).
10/09/20 Sarahi Constantine Padilla       2.10 Research re satellite capacity (1.1); draft
                                               slides re antitrust matters (1.0).
10/09/20 Kate Coverdale                   0.30 Telephone conference with Debevoise and
                                               K&E team re employee matters.
10/09/20 Adria M. Crowe                   0.20 Telephone conference with Debevoise re
                                               benefit plan matters.
10/09/20 Sally Evans                      0.10 Correspond with K&E team re Austrian
                                               competition submission.
10/09/20 Deidre Kalenderian               0.50 Review and analyze closing checklist (.1);
                                               correspond with Company and seller’s
                                               counsel re census and employment matters
                                               (.1); attend and participate in telephone
                                               conference with seller’s counsel re
                                               employment, labor and benefits closing
                                               matters (.3).


                                               9
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 186 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/09/20 Andrew Kimball                   0.90 Revise regulatory tracker (.4); correspond and
                                               conference with K&E team re potential
                                               closing timing (.5).
10/09/20 Sola Paterson-Marke              0.50 Revise regulatory chart re Canada filings (.3);
                                               correspond with Company re same (.2).
10/09/20 Jennifer Sheehan                 0.40 Correspond with K&E team re closing
                                               matters.
10/12/20 Shane Cranley                    0.30 Correspond with K&E team re regulatory
                                               implications re status of restructuring.
10/12/20 Sally Evans                      0.40 Review merger control analysis.
10/12/20 Samantha R. Morelli              2.50 Manage correspondence re diligence
                                               submission, related strategy and next steps
                                               (1.0); review and analyze management
                                               presentation (1.5).
10/12/20 Katherine A. Rocco               0.50 Correspond with K&E team re antitrust
                                               filings and clean team issues.
10/13/20 Alan Heisman                     0.80 Revise closing checklist.
10/13/20 Samantha R. Morelli              2.00 Correspond with K&E team re integration
                                               planning (.4); conference with Company and
                                               Gogo re same (1.6).
10/13/20 Sola Paterson-Marke              0.20 Correspond with team re Austrian merger
                                               control.
10/13/20 Katherine A. Rocco               0.80 Participate in telephone conference with Gogo
                                               re capacity and planning (.4); review related
                                               materials (.4).
10/13/20 Samantha N. Stowers              0.10 Correspond with A. Heisman re transaction
                                               work streams.
10/14/20 Shane Cranley                    1.20 Correspond with Austrian counsel re
                                               transaction (.4); correspond with Target
                                               counsel re Austrian clearance (.3); correspond
                                               with Company re Austrian clearance and UK
                                               process (.5).
10/14/20 Micah J. Desaire                 0.40 Telephone conference with Debevoise re
                                               closing checklist.
10/14/20 Sally Evans                      0.30 Correspond with K&E team re open points re
                                               integration analysis.
10/14/20 William Halaby III               0.50 Telephone conference with K&E team re
                                               closing checklist.
10/14/20 Alan Heisman                     1.10 Review and revise closing checklist (.7);
                                               telephone conference with K&E team and
                                               Debevoise team re same (.4).


                                              10
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 187 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/14/20 Ellen M. Jakovic                 0.10 Review and analyze correspondence re ex-US
                                               merger filings.
10/14/20 Ellen M. Jakovic                 0.10 Review and analyze correspondence re HSR
                                               analysis.
10/14/20 Andrew Kimball                   0.30 Conference with K&E team re closing
                                               checklist.
10/14/20 Samantha R. Morelli              1.30 Conference with K&E team re same (.7);
                                               revise closing checklist re same (.6).
10/14/20 Joe Morley                       0.10 Review changes to closing checklist.
10/14/20 Matt O'Hare                      0.30 Review, analyze and draft responses to
                                               CFIUS queries.
10/14/20 Sola Paterson-Marke              1.00 Prepare for conference with K&E team re
                                               closing checklist (.3); conference with K&E
                                               team re same (.7).
10/14/20 Katherine A. Rocco               0.50 Conference with Company, Gogo re
                                               integration planning.
10/14/20 Jennifer Sheehan                 0.40 Correspond with K&E team re closing
                                               checklist (.2); review and analyze same (.2).
10/15/20 Jacob R. Clark                   0.30 Review and analyze closing checklist.
10/15/20 Shane Cranley                    1.00 Review and analyze questions from UK
                                               authority (.3); conference with team re UK
                                               questions (.3); correspond with Company re
                                               UK process (.4).
10/15/20 Micah J. Desaire                 0.40 Telephone conference with Debevoise re
                                               closing checklist.
10/15/20 Sally Evans                      0.80 Review and analyze CMA questions (.4);
                                               correspond with S. Cranley re responses re
                                               same (.3); revise draft Company
                                               correspondence (.1).
10/15/20 Shellie Freedman                 0.80 Review, analyze commercial agreements.
10/15/20 Luci Hague                       0.20 Review and revise CFIUS responses (.1);
                                               correspond with M. O'Hare re same (.1).
10/15/20 Ellen M. Jakovic                 0.20 Review and analyze correspondence re ex-US
                                               merger filings, HSR filings.
10/15/20 Leah Nowak                       0.20 Prepare Hart-Scott-Rodino filing.
10/15/20 Matt O'Hare                      1.40 Draft responses to CFIUS questions (1.1);
                                               correspond with L. Hague, K&E team and
                                               Company re same (.3).
10/15/20 Sola Paterson-Marke              0.50 Correspond with K&E team re regulatory
                                               updates (.3); draft, update regulatory tracker
                                               chart (.2).


                                              11
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 188 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/15/20 Katherine A. Rocco               0.20 Review, analyze issues re clean team inquiry
                                               from Company.
10/15/20 Samantha N. Stowers              1.20 Review and revise CFIUS responses (.9);
                                               correspond with K&E team re same (.1);
                                               review and analyze Company governance
                                               agreement (.2).
10/16/20 Shane Cranley                    2.10 Conference with Company re UK questions
                                               (.5); conference with target counsel re same
                                               (.5); conference with K&E team re same
                                               (.3)correspond with K&E team re UK process
                                               (.3); review, analyze materials re UK market
                                               (.5).
10/16/20 Sally Evans                      1.50 Telephone conference with Company re CMA
                                               questions (.5); research response re same (.6);
                                               correspond with S. Cranley re same (.4).
10/16/20 Anthony R. Grossi                0.50 Correspond with K&E team re Gogo
                                               integration issues.
10/16/20 Alan Heisman                     2.60 Review and analyze material agreements re
                                               seller guarantees (1.7); draft summary re same
                                               (.7); correspond with K&E team re same (.2).
10/16/20 Ellen M. Jakovic                 0.10 Review correspondence re ex-US merger
                                               filings.
10/16/20 Andrew Kimball                   1.00 Review draft agreements (.3); telephone
                                               conference with K&E team re closing
                                               checklist (.4); correspond with Company re
                                               same (.3).
10/16/20 Matt O'Hare                      0.40 Draft responses to CFIUS question set 1 (.2);
                                               correspond with S. Paterson-Marke, L. Hague
                                               and M. Bryan re same (.2).
10/16/20 Shawn OHargan, P.C.              0.30 Telephone conference with K&E team re
                                               Gogo timing.
10/16/20 Sola Paterson-Marke              0.30 Correspond with K&E team re HSR filing.
10/16/20 Joanna Schlingbaum               1.00 Draft IPLA issues list.
10/16/20 Samantha N. Stowers              0.50 Telephone conference with S. Paterson-Marke
                                               re CFIUS response (.1); correspond with
                                               K&E and A&M teams re invoice matters (.3);
                                               correspond with B. Pedrete re same (.1).
10/17/20 Jacob R. Clark                   0.20 Correspond with A. Heisman re guaranties.
10/17/20 Anthony R. Grossi                0.40 Correspond with K&E team re Gogo
                                               guarantees.
10/17/20 Anthony R. Grossi                0.40 Correspond with K&E team re regulatory
                                               clearances for Gogo and related timing.


                                              12
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 189 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/17/20 Alan Heisman                     1.80 Review and analyze material agreements re
                                               seller guarantees (1.2); draft summary re same
                                               (.4); correspond with K&E team re same (.2).
10/17/20 Michael D. Hemes                 3.90 Draft issues list for draft ATG network
                                               sharing agreement.
10/17/20 Michael D. Hemes                 0.50 Prepare issues list for draft satellite network
                                               sharing agreement.
10/17/20 Michael D. Hemes                 1.10 Revise issues list for draft ATG network
                                               sharing agreement.
10/17/20 Andrew Kimball                   0.20 Review seller guarantees.
10/17/20 Peter Martelli, P.C.             0.50 Telephone conference with working group re
                                               transaction status.
10/17/20 Shawn OHargan, P.C.              0.20 Review, analyze issues re guaranty transfer
                                               issue.
10/17/20 Sola Paterson-Marke              1.30 Review and update regulatory chart.
10/17/20 Samantha N. Stowers              0.80 Prepare signing document file (.5);
                                               correspond with S. Paterson-Marke re same
                                               (.3).
10/18/20 Alan Heisman                     1.80 Review and analyze material agreements re
                                               seller guarantees (1.5); draft summary re same
                                               (.3).
10/18/20 Michael D. Hemes                 3.90 Analyze and revise draft satellite network
                                               sharing agreement.
10/18/20 Andrew Kimball                   0.40 Revise regulatory tracker.
10/18/20 Joe Morley                       0.70 Review and analyze network sharing
                                               agreements.
10/18/20 Matt O'Hare                      0.10 Correspond with S. Paterson-Marke re CFIUS
                                               filing.
10/18/20 Sola Paterson-Marke              1.00 Review and draft updates to regulatory
                                               tracker.
10/19/20 Peter Bang                       0.60 Telephone conference with K&E team re
                                               transaction steps memorandum and financing
                                               considerations.
10/19/20 Jacob R. Clark                   1.10 Review and analyze lease documents (.5);
                                               review and analyze correspondence with
                                               K&E team re real estate diligence (.3);
                                               correspond with A. Heisman re lease guaranty
                                               (.3).
10/19/20 Shane Cranley                    2.50 Correspond with team re UK process (.3);
                                               review and analyze materials re market share
                                               (1.0); draft responses to UK CMA questions
                                               (1.2).

                                              13
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 190 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/19/20 Shellie Freedman                 0.50 Review, analyze issues re ancillary
                                               agreements.
10/19/20 Dave Gremling                    0.50 Review, analyze issues re CFIUS filing (.4);
                                               correspond with K&E team re same (.1).
10/19/20 Luci Hague                       0.50 Telephone conference with M. O'Hare and
                                               Company re CFIUS responses (.3);
                                               correspond with M. O'Hare re same (.2).
10/19/20 William Halaby III               1.00 Review and analyze guarantee arrangements
                                               (.7); correspond with K&E team re same (.3).
10/19/20 Alan Heisman                     1.50 Review and analyze material agreements re
                                               Gogo guarantees (.8); draft summary re same
                                               (.5); correspond with K&E team re same (.2).
10/19/20 Michael D. Hemes                 1.10 Coordinate regulatory and government
                                               contracts review of ATG and satellite network
                                               sharing agreement drafts (.3); analyze same
                                               (.8).
10/19/20 Derek I. Hunter                  0.20 Correspond with K&E team re transaction
                                               financing considerations.
10/19/20 Andrew Kimball                   0.90 Correspond with K&E team re intercompany
                                               arrangements (.5); review, analyze closing
                                               checklist (.4).
10/19/20 Matthew Lovell, P.C.             1.20 Analyze drafts re definitive network services
                                               agreements (.5); analyze IP license
                                               considerations (.4); review issues lists re same
                                               (.3).
10/19/20 Matt O'Hare                      1.90 Draft responses to CFIUS question set 1 (1.2);
                                               conference with L. Hague, Company,
                                               Debevoise, M. Trad and K&E team re same
                                               (.5); submit responses through CFIUS portal
                                               (.2).
10/19/20 Shawn OHargan, P.C.              0.30 Review, analyze issues re reorganization
                                               structure.
10/19/20   Sola Paterson-Marke            0.30 Correspond with M. Hemes re specialists.
10/19/20   Joanna Schlingbaum             1.00 Draft IPLA issues list.
10/19/20   Marina Trad                    0.50 Prepare CFIUS exhibits for submission.
10/20/20   Shane Cranley                  1.50 Correspond with K&E team re UK process
                                               (.3); correspond with Company re same (.4);
                                               revise responses to UK CMA questions (.5);
                                               correspond with Debevoise re same (.3).
10/20/20 Micah J. Desaire                 0.20 Correspond with K&E team re organizational
                                               materials.
10/20/20 Sally Evans                      3.00 Draft responses to CMA questions.

                                               14
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 191 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/20/20 Dave Gremling                    1.60 Review, revise post-closing structure chart
                                               (.4); review, analyze issues re transaction
                                               (1.2).
10/20/20 William Halaby III               0.50 Review and analyze seller guarantees (.2);
                                               draft correspondence re seller guarantees (.3).
10/20/20 Alan Heisman                     2.00 Revise summary re Gogo guarantees (.6);
                                               review and analyze purchase agreement re
                                               same (.5); review and analyze Gogo D&O
                                               chart (.4); correspond with K&E team re same
                                               (.2); review and analyze Company 10-Q
                                               disclosure (.3).
10/20/20 Derek I. Hunter                  1.40 Correspond with K&E team re closing items
                                               (.3); correspond with K&E team re financing
                                               considerations re same (.4); review, analyze
                                               and revise presentation materials re same (.3);
                                               research documents re same (.1); analyze
                                               same (.3).
10/20/20 Andrew Kimball                   1.20 Draft correspondence to Company, K&E
                                               team re guarantees (.5); research re
                                               reorganization work streams (.7).
10/20/20 Library Business Research        1.50 Research corporate reorganization.
10/20/20 Matthew Lovell, P.C.             2.50 Review and analyze proposed network service
                                               agreements (1.0); draft and revise issues lists
                                               re same (1.3); correspond with Company re
                                               same (.2).
10/20/20 Peter Martelli, P.C.             0.80 Telephone conferences and correspond with
                                               K&E team re ancillary documents, timeline.
10/20/20 Samantha R. Morelli              2.00 Review and revise draft securities filing (1.6);
                                               correspond with K&E team re same (.4).
10/20/20 Shawn OHargan, P.C.              0.30 Review, analyze issues re Gogo regulatory
                                               filings.
10/20/20 Sola Paterson-Marke              1.00 Correspond with Brazilian local counsel re
                                               transaction (.5); correspond with Company re
                                               D&O and corporate diligence request (.5).
10/20/20 Katherine A. Rocco               0.20 Review, analyze antitrust and clean team
                                               issues.
10/20/20 Jennifer Sheehan                 0.20 Review, analyze issues re screening
                                               memorandum.
10/20/20 Samantha N. Stowers              0.70 Correspond with K&E team re Company
                                               requests (.3); review and analyze structure
                                               chart (.2); correspond with D. Gremling re
                                               same (.1); correspond with A&M re invoice
                                               matters (.1).

                                               15
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 192 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/21/20 Peter Bang                       0.40 Review draft presentation re financing
                                               options.
10/21/20 Georgia Cooper-Dervan            1.80 Research antitrust considerations re
                                               transaction.
10/21/20 Shane Cranley                    2.80 Correspond with K&E team re UK process
                                               (.4); correspond with K&E team re research
                                               (.4); draft responses to UK CMA questions
                                               (1.1); review and analyze materials received
                                               from Gogo re share data (.9).
10/21/20 Micah J. Desaire                 2.20 Review and analyze ancillary documents re
                                               transaction (.7); analyze and chart licenses
                                               (1.2); correspond with K&E team re same
                                               (.3).
10/21/20 Sally Evans                      0.20 Review and analyze share data provided by
                                               Gogo for response to CMA.
10/21/20 Luci Hague                       0.20 Correspond with J. Cunard re CFIUS
                                               responses.
10/21/20 Luci Hague                       0.20 Review and analyze CFIUS due diligence
                                               questions (.1); correspond with K&E team re
                                               same (.1).
10/21/20 William Halaby III               1.40 Conference with K&E team re guarantee
                                               replacement process (.3); conference with
                                               Gogo re guarantees (.3); review and analyze
                                               closing checklist (.3); correspond with K&E
                                               team re same (.5).
10/21/20 Alan Heisman                     2.20 Review and analyze Gogo aviation licenses
                                               (1.0); revise closing checklist (.8); correspond
                                               with K&E team re 280G analysis (.4).
10/21/20 Michael D. Hemes                 0.10 Analyze draft issues lists for ATG and
                                               satellite network sharing agreements.
10/21/20 Derek I. Hunter                  1.40 Correspond with K&E team re closing items
                                               (.3); correspond with K&E team re
                                               transaction financing considerations (.2);
                                               review, analyze and revise presentation
                                               materials re same (.6); analyze materials re
                                               same (.3).




                                               16
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 193 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/21/20 Andrew Kimball                   4.00 Conference with S. Ajmeri and T. Lundquist
                                               re guarantees (.5); conference with Gogo re
                                               same (.5); conference with A. Grossi re same
                                               (.2); revise regulatory tracker (1.0);
                                               conference with B. Halaby re closing process
                                               (.4); conference with Wiley re closing
                                               timeline (.5); correspond with K&E team re
                                               same (.2); conference with P. Martelli re same
                                               (.4); correspond with Company re same (.3).
10/21/20 Mario Mancuso, P.C.              1.50 Review, analyze issues re CFIUS questions.
10/21/20 Peter Martelli, P.C.             0.50 Conference with K&E team re closing
                                               timeline.
10/21/20 Samantha R. Morelli              0.50 Review and analyze draft securities filing.
10/21/20 Matt O'Hare                      0.10 Correspond with L. Hague and Company re
                                               status of CFIUS filing.
10/21/20 Shawn OHargan, P.C.              0.30 Review, analyze issues re Gogo integration
                                               plan.
10/21/20 Sola Paterson-Marke              3.80 Revise draft regulatory tracker (2.3); review
                                               and analyze Gogo licenses (.7); correspond
                                               with communications counsel re same (.3);
                                               correspond with Company and Brazilian local
                                               counsel re same (.5).
10/21/20 Samantha N. Stowers              1.60 Correspond with D. Gremling re Gogo
                                               organizational structure (.2); review and
                                               analyze licenses (.7); correspond with K&E
                                               team re same (.2); review and analyze form
                                               resignation (.5).
10/22/20 Peter Bang                       1.90 Review presentation re Gogo financing
                                               options (.5); analyze considerations re same
                                               (1.4).
10/22/20 Kate Coverdale                   0.10 Correspond with K&E team re HR matters.
10/22/20 Shane Cranley                    3.30 Correspond with Gogo counsel re UK process
                                               (.4); correspond with Company re UK
                                               responses (.4); conference with K&E team re
                                               same (.5); draft responses to UK CMA
                                               questions (1.1); review and analyze materials
                                               received from Gogo (.5); review and analyze
                                               materials re competitors (.4).
10/22/20 Adria M. Crowe                   0.30 Review and analyze closing checklist (.1);
                                               correspond with K&E team re closing matters
                                               (.2).
10/22/20 Sally Evans                      3.00 Draft responses to CMA questions (2.6);
                                               correspond with S. Cranley re same (.4).

                                              17
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 194 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/22/20 Shellie Freedman                 0.20 Review, analyze issues re commercial
                                               agreements.
10/22/20 Anthony R. Grossi                1.30 Review Gogo closing steps (.7); correspond
                                               with K&E team re same (.6).
10/22/20 William Halaby III               2.50 Conference with K&E team re closing
                                               checklist (.5); correspond with K&E team re
                                               same (.5); review and analyze guaranties (.7);
                                               review, analyze issues re closing matters (.8).
10/22/20 Alan Heisman                     1.50 Revise closing checklist (.7); draft
                                               outstanding questions list re same (.4);
                                               correspond with K&E team re same (.4).
10/22/20 Derek I. Hunter                  1.00 Correspond with K&E team re transaction
                                               closing (.3); correspond with K&E team re
                                               financing considerations re same (.3); review
                                               analyses re same (.4).
10/22/20 Ellen M. Jakovic                 0.10 Review and analyze correspondence re ex-US
                                               merger filings.
10/22/20 Deidre Kalenderian               0.20 Correspond with K&E team re 280G analysis
                                               and related HR matters.
10/22/20 Andrew Kimball                   3.50 Conference with K&E team re intercompany
                                               structure (1.0); correspond with K&E team re
                                               closing checklist (.5); revise draft presentation
                                               (.4); review and analyze form of consent (.6);
                                               conference with B. Halaby re transaction
                                               considerations (.5); conference with S.
                                               Paterson-Marke re regulatory items (.5).
10/22/20 Peter Martelli, P.C.             1.00 Telephone conference with K&E team re
                                               transaction integration.
10/22/20 Samantha R. Morelli              0.80 Prepare for and attend telephone conference
                                               with Debevoise re interim operating
                                               covenants.
10/22/20 Shawn OHargan, P.C.              1.00 Telephone conference with PJT team re
                                               closing finances.
10/22/20 Sola Paterson-Marke              4.00 Conference with K&E team re work in
                                               process re transaction closing (.5); revise
                                               regulatory chart (.6); correspond with Wiley
                                               re same (.5); analyze name change
                                               considerations (1.4); correspond with K&E
                                               team re same (.6); correspond with K&E team
                                               re corporate diligence items (.2); correspond
                                               with Brazilian local counsel re transaction
                                               (.2).



                                               18
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 195 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/22/20 Jackson Phinney                  0.60 Correspond with K&E team re employee
                                               matters (.2); review and analyze diligence re
                                               same (.1); correspond with K&E team re
                                               closing checklist and HR work streams (.3).
10/22/20 Katherine A. Rocco               1.00 Conference with Debevoise re antitrust issues
                                               (.5); revise draft submission to CMA (.5).
10/22/20 Anthony Vincenzo Sexton          0.70 Telephone conference with K&E team re
                                               financing issues (.5); correspond with Deloitte
                                               re structuring issues (.2).
10/22/20 Samantha N. Stowers              2.60 Correspond with foreign local counsel re
                                               name changes (.6); analyze same (1.0);
                                               prepare tracking document re same (.7);
                                               telephone conference with K&E team re same
                                               (.3).
10/23/20 Matthew Antinossi                0.50 Review closing checklist (.2); participate in
                                               telephone conference with K&E and
                                               Debevoise teams re same (.2); correspond
                                               with K&E team re HR issues (.1).
10/23/20 Peter Bang                       0.70 Prepare for telephone conference with
                                               Company, advisors re transaction integration
                                               (.3); telephone conference with Company,
                                               advisors re same (.4).
10/23/20 Kate Coverdale                   0.30 Correspond with K&E team re HR matters
                                               (.1); telephone conference with K&E and
                                               Debevoise teams re same (.2).
10/23/20 Shane Cranley                    4.20 Correspond with K&E team re UK process
                                               (.4); revise responses to UK CMA questions
                                               (1.0); conference with Gogo counsel re
                                               transaction (.5); review and analyze materials
                                               re same (.6); correspond with Company re
                                               same (.6); correspond with K&E team re
                                               same (.3); prepare regulatory filings (.5);
                                               prepare response for submission (.3).
10/23/20 Sally Evans                      0.70 Review and analyze comments re CMA
                                               submission (.3); correspond with S. Cranley
                                               re same (.4).
10/23/20 Anthony R. Grossi                1.30 Review background re Gogo financing
                                               options (.7); correspond with Company and
                                               advisor teams re same (.6).
10/23/20 William Halaby III               2.00 Conference with K&E and Debevoise re
                                               closing work stream status (1.0); conference
                                               with Company re same (1.0).



                                              19
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 196 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/23/20 Alan Heisman                     2.30 Revise assignment and assumption agreement
                                               (.5); revise closing checklist (.6); telephone
                                               conference with K&E team, Debevoise re
                                               same (.6); telephone conference with
                                               Company re same (.6).
10/23/20 Derek I. Hunter                  3.40 Correspond with K&E team re closing items
                                               (.4); review, analyze and revise presentation
                                               materials re same (1.1); conference with
                                               Company advisors re same (.9); telephone
                                               conference with Company, Company advisors
                                               re same (1.0).
10/23/20 Ellen M. Jakovic                 0.10 Review and analyze correspondence re ex-US
                                               merger filings.
10/23/20 Deidre Kalenderian               0.20 Participate in telephone conference with
                                               Debevoise team re HR matters (.1);
                                               correspond with K&E team re same (.1).
10/23/20 Andrew Kimball                   1.10 Telephone conference with M. Bryan re
                                               closing checklist (.7); telephone conference
                                               with S. Paterson-Marke re regulatory items
                                               (.4).
10/23/20 Andrew Kimball                   0.70 Telephone conference with A&M re diligence
                                               (.4); draft correspondence re diligence (.3).
10/23/20 Samantha R. Morelli              1.00 Correspond with K&E team re clean team and
                                               information exchange.
10/23/20 Shawn OHargan, P.C.              0.50 Telephone conference with K&E team re
                                               Gogo checklist.
10/23/20 Sola Paterson-Marke              0.50 Analyze name change considerations (.3);
                                               correspond with foreign local counsel re same
                                               (.2).
10/23/20 Jackson Phinney                  0.20 Conference with opposing counsel re HR
                                               items.
10/23/20 Jaclyn Schruhl                   0.50 Participate in telephone conference with K&E
                                               team re checklist (.3); correspond with K&E
                                               team re same (.2).
10/23/20 Samantha N. Stowers              4.90 Correspond with foreign local counsel re
                                               license and entity level name changes (.6);
                                               analyze considerations re same (.3); revise
                                               tracking document re same (.5); correspond
                                               with S. Paterson-Marke re same (.5); review
                                               and analyze aviation licenses and certificates
                                               (2.4); prepare summary re same (.6).
10/24/20 Anthony R. Grossi                0.30 Correspond with K&E team re antitrust
                                               matters.

                                              20
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 197 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/24/20 Peter Martelli, P.C.             0.70 Telephone conference with K&E team re
                                               transaction integration.
10/24/20 Sola Paterson-Marke              0.50 Review and analyze non-disclosure
                                               agreement and SPA for confidentiality
                                               provisions.
10/24/20 Samantha N. Stowers              0.80 Correspond with foreign local counsel and
                                               K&E team re licenses and entity level name
                                               changes (.6); revise tracking document re
                                               same (.2).
10/25/20 Nicholas A. Binder               2.60 Analyze Gogo integration strategy
                                               considerations (1.3); draft, revise
                                               memorandum re same (1.1); correspond with
                                               D. Hunter, K&E team re same (.2).
10/25/20 Derek I. Hunter                  0.30 Correspond with K&E team re structuring,
                                               financing considerations presentation.
10/25/20 Matt O'Hare                      0.10 Correspond with Debevoise and L. Hague re
                                               CFIUS questions.
10/26/20 Nicholas A. Binder               1.10 Telephone conference with A&M, K&E team
                                               re transaction integration (.8); review, revise
                                               memorandum re same (.3).
10/26/20 Jacob R. Clark                   0.90 Correspond with W. Halaby and A. Heisman
                                               re security deposit (.2); review and analyze
                                               lease documents (.7).
10/26/20 Shane Cranley                    0.50 Correspond with K&E team re UK process
                                               (.3); review and analyze steps to closing
                                               document (.2).
10/26/20 Anthony R. Grossi                2.30 Correspond with K&E team re Gogo
                                               financing (.6); review background materials
                                               re same (1.7).
10/26/20 Luci Hague                       0.20 Review and analyze draft CFIUS responses
                                               from Debevoise for QA 3.
10/26/20 Alan Heisman                     1.30 Review and analyze lease agreements re
                                               security deposit obligations (.7); correspond
                                               with K&E team re same (.2); review and
                                               revise closing checklist (.4).
10/26/20 Derek I. Hunter                  2.20 Correspond with K&E team re closing items
                                               and financing considerations (.4); review,
                                               analyze, and revise analysis re same (1.3);
                                               conference with K&E, Company, debtor
                                               advisors re same (.2); review definitive
                                               documents re same (.3).




                                               21
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 198 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/26/20 Andrew Kimball                   1.60 Telephone conference with K&E team re
                                               financing considerations and closing items
                                               (.8); telephone conference with S. O’Hargan
                                               re same (.2); draft and review correspondence
                                               re intercompany services (.6).
10/26/20 Mario Mancuso, P.C.              0.70 Review, analyze issues re ITNS draft
                                               responses.
10/26/20 Matt O'Hare                      0.70 Review, analyze, revise responses to CFIUS
                                               question round 3 (.6); correspond with
                                               Debevoise, L. Hague and Company re same
                                               (.1).
10/26/20 Shawn OHargan, P.C.              0.20 Telephone conference with A. Kimball re
                                               closing items.
10/26/20 Sola Paterson-Marke              2.20 Review, analyze transaction work streams list
                                               (.2); review, analyze advice from local
                                               counsel re transaction (1.0); revise closing
                                               checklist (.8) correspond with opposing
                                               counsel re same (.2).
10/26/20 Katherine A. Rocco               1.00 Conference with Company re capacity
                                               planning and budget issues (.8); correspond
                                               with K&E team re same (.2).
10/26/20 Jennifer Sheehan                 0.30 Correspond with K&E team re sublease.
10/26/20 Samantha N. Stowers              2.90 Correspond with foreign local counsel and
                                               K&E team re licenses and entity level name
                                               changes (.9); analyze same (1.3); revise
                                               tracking document re same (.7).
10/27/20 Peter Bang                       0.90 Review transaction integration presentation
                                               (.6); revise same (.3).
10/27/20 Nicholas A. Binder               3.50 Analyze and research transaction integration
                                               considerations (1.2); draft, revise presentation
                                               re same (2.3).
10/27/20 Jacob R. Clark                   4.30 Correspond with K&E team re security
                                               deposits (1.1); review and analyze Chicago
                                               lease and sublease documents (3.2).
10/27/20 Shane Cranley                    0.50 Conference with Debevoise re Brazilian
                                               regulatory filing.
10/27/20 Lisa G. Esayian                  0.80 Analyze data room re diligence.
10/27/20 Shellie Freedman                 0.50 Review, analyze issues re domain names and
                                               ancillary agreements.
10/27/20 Luci Hague                       0.20 Correspond with J. Cunard and team re
                                               CFIUS responses.



                                               22
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 199 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/27/20 William Halaby III               2.50 Review and revise checklist (.3); review and
                                               analyze guarantee talking points (.7);
                                               coordinate open closing work streams (1.5).
10/27/20 Alan Heisman                     1.80 Review and revise corporate punch list (1.2);
                                               telephone conference with B. Halaby re same
                                               (.4); correspond with K&E team re transfer of
                                               Gogo domain names (.2).
10/27/20 Michael D. Hemes                 0.40 Analyze draft transition services schedules.
10/27/20 Erik Hepler                      0.80 Review debtor in possession credit agreement
                                               re transaction considerations.
10/27/20 Derek I. Hunter                  3.20 Correspond with K&E team re closing and
                                               financing considerations (.5); review, analyze
                                               and revise analysis re same (1.3); conference
                                               with K&E, Company, debtor advisors re same
                                               (.4); analyze definitive documents re same
                                               (1.0).
10/27/20 Andrew Kimball                   1.10 Revise closing checklist (.6); correspond with
                                               W. Halaby re same (.2); correspond with
                                               Company re same (.3).
10/27/20 Peter Martelli, P.C.             0.50 Telephone conference with K&E team re
                                               transaction considerations.
10/27/20 Matt O'Hare                      0.10 Correspond with Debevoise and L. Hague re
                                               CFIUS considerations.
10/27/20 Sola Paterson-Marke              1.90 Revise regulatory checklist (1.2); draft
                                               summary re transaction status (.7).
10/27/20 Katherine A. Rocco               1.00 Telephone conference with D. Tolley re
                                               antitrust questions (.2); correspond with K&E
                                               team re interim operating covenants and
                                               budgeting process (.4); review, analyze
                                               Company inquiries re same (.4).
10/27/20 Steven N. Serajeddini, P.C.      1.00 Correspond and telephone conference with
                                               K&E team, advisors, Company re sale
                                               transaction issues (.6); review and analyze
                                               same (.4).
10/27/20 Jennifer Sheehan                 0.40 Correspond with K&E team re sublease.
10/27/20 Samantha N. Stowers              1.10 Correspond with foreign local counsel and
                                               K&E team re licenses and entity level name
                                               changes (.8); revise tracking document re
                                               same (.3).




                                              23
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 200 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/28/20 Nicholas A. Binder               4.00 Telephone conference and correspond with
                                               K&E team, debtor professionals re transaction
                                               integration (1.4); draft summary re same (.4);
                                               analyze same (1.6); review, revise
                                               presentation re same (.6).
10/28/20 Jacob R. Clark                   1.30 Correspond with T. Lundquist, M. Bryan and
                                               K&E team re license agreement (.9); review
                                               and analyze same (.4).
10/28/20 Micah J. Desaire                 2.10 Revise assignment agreement (.7); revise
                                               officer's certificate (.6); correspond with K&E
                                               team re same (.6); correspond with K&E team
                                               re D&O considerations (.2).
10/28/20 Lisa G. Esayian                  1.50 Analyze issues re coverage obligations (1.1);
                                               revise documents re same (.4).
10/28/20 Anthony R. Grossi                0.70 Correspond with K&E team re Gogo
                                               financing issues.
10/28/20 Luci Hague                       0.20 Correspond with M. O'Hare re CFIUS
                                               questions.
10/28/20 William Halaby III               2.00 Conference with Debevoise, K&E team re
                                               closing checklist (.5); prepare for same (.2);
                                               review and analyze closing deliverables (1.0);
                                               analyze issues re closing matters (.3).
10/28/20 Alan Heisman                     1.40 Review and revise closing checklist (.4);
                                               telephone conference with W. Halaby K&E
                                               team and Debevoise team re same (.5);
                                               prepare for same (.1); revise FIRPTA
                                               certificate (.2); correspond with K&E team re
                                               closing deliverables (.2).
10/28/20 Derek I. Hunter                  2.20 Correspond with K&E team re closing items
                                               (.3); review, analyze and revise analysis re
                                               same (.9); conference with K&E team,
                                               Company, Company advisors re same (.3);
                                               review related materials re same (.7).
10/28/20 Andrew Kimball                   1.50 Telephone conference with K&E team re
                                               transaction financing (.7); conference with
                                               Debevoise re closing checklist (.5); research
                                               regulatory matters (.3).
10/28/20 Peter Martelli, P.C.             1.00 Telephone conference with K&E team re
                                               transaction status, closing considerations.
10/28/20 Joe Morley                       0.40 Review and revise FIRPTA certificate.
10/28/20 Matt O'Hare                      0.80 Draft responses to CFIUS questions (.4);
                                               correspond with Company, L. Hague and S.
                                               Paterson-Marke re same (.4).

                                              24
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 201 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/28/20 Sola Paterson-Marke              2.80 Correspond with K&E team re Gogo licenses
                                               (1.0); telephone conference with K&E team re
                                               checklist (.7); revise regulatory checklist (.5);
                                               correspond with K&E team re CFIUS
                                               considerations (.3); correspond with K&E
                                               team re real estate considerations (.3).
10/28/20 Katherine A. Rocco               0.50 Telephone conference with Company re
                                               integration planning.
10/28/20 Jennifer Sheehan                 0.40 Correspond with K&E team re license
                                               agreement.
10/28/20 Samantha N. Stowers              3.60 Correspond with foreign local counsel and
                                               K&E team re licenses and entity level name
                                               changes (1.3); revise tracking document re
                                               same (1.4); correspond with K&E team re
                                               governing documentation (.2); draft
                                               comments to omnibus resignation letter (.6);
                                               correspond with K&E team re same (.1).
10/28/20 Gisella de la Rocha              0.50 Conference with Debevoise re closing
                                               checklist.
10/29/20 Nicholas A. Binder               2.20 Telephone conference with Kutak re
                                               integration considerations (.1); review, revise
                                               presentation re same (.9); conference and
                                               correspond with D. Hunter re same (.3);
                                               analyze financing considerations re same (.7);
                                               correspond with K&E team re same (.2).
10/29/20 Ameneh M. Bordi                  0.40 Coordinate with Company, K&E team re data
                                               room access.
10/29/20 Shane Cranley                    0.80 Correspond with CMA re UK process (.2);
                                               correspond with Gogo counsel re same (.2);
                                               correspond with Company re same (.4).
10/29/20 Sally Evans                      0.20 Correspond with S. Cranley re transaction.
10/29/20 Shellie Freedman                 0.30 Review, analyze issues re ancillary
                                               agreements.
10/29/20 Luci Hague                       0.40 Review and revise draft CFIUS responses
                                               from M. O'Hare.
10/29/20 William Halaby III               0.30 Correspond with K&E team re transaction.
10/29/20 Alan Heisman                     1.50 Revise internal closing checklist (.7);
                                               correspond with K&E team re closing
                                               deliverables (.3); review and revise Gogo
                                               A&R LLC agreements (.5).




                                               25
    Case 20-32299-KLP          Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 202 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/29/20 Derek I. Hunter                  1.10 Conference with K&E team, debtor advisors
                                               re transaction financing considerations (.6);
                                               review, analyze and revise analysis re same
                                               (.5).
10/29/20 Ellen M. Jakovic                 0.10 Review and analyze correspondence re ex-US
                                               merger filings.
10/29/20 Andrew Kimball                   0.50 Review, analyze issues re Company virtual
                                               data room questions (.4); review, analyze
                                               issues re non-reliance process questions (.1).
10/29/20 Matt O'Hare                      0.60 Draft responses to CFIUS questions (.5);
                                               correspond with L. Hague and Company re
                                               same (.1).
10/29/20 Sola Paterson-Marke              1.20 Correspond with local counsel re
                                               communications strategy (.5); analyze issues
                                               re regulatory updates (.7).
10/29/20 Jennifer Sheehan                 0.50 Correspond with K&E team re license
                                               agreement (.2); analyze same (.3).
10/29/20 Samantha N. Stowers              3.80 Correspond with foreign local counsel and
                                               K&E team re licenses and entity level name
                                               changes (.6); revise tracking document re
                                               same (.9); draft amended and restated LLC
                                               agreement of Gogo LLC (1.5); draft amended
                                               and restated LLC agreement of Gogo
                                               International Holdings LLC (.8).
10/30/20 Matthew Antinossi                0.50 Correspond with K&E team re employee
                                               benefits transition issues (.2); review, analyze
                                               notes and purchase agreement re same (.2);
                                               telephone conference with A. Crowe re same
                                               (.1).
10/30/20 Nicholas A. Binder               2.30 Telephone conference with K&E team,
                                               Company advisors re transaction integration
                                               (.7); draft summary re same (.3); analyze
                                               financing considerations re same (.6); draft
                                               analysis re same (.7).
10/30/20 Jacob R. Clark                   0.90 Review and revise license agreement (.8);
                                               correspond with J. Sheehan and Company re
                                               same (.1).
10/30/20 Adria M. Crowe                   0.20 Telephone conference with M. Antinossi re
                                               benefit plan transition matters.
10/30/20 H. Boyd Greene IV                0.30 Review network sharing agreement.
10/30/20 Anthony R. Grossi                0.80 Telephone conference with K&E and A&M
                                               team re Gogo financing issues (.7);
                                               correspond with K&E team re same (.1).

                                               26
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 203 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/30/20 William Halaby III               2.00 Conference with Company re case status
                                               (1.0); correspond with K&E team re same
                                               (.2); review, analyze issues re closing matters
                                               (.8).
10/30/20 Alan Heisman                     1.70 Review and analyze Gogo board minutes and
                                               consents re satellite term sheets (.8); revise
                                               closing checklist (.5); correspond with K&E
                                               team re closing deliverables (.4).
10/30/20 Michael D. Hemes                 0.70 Correspond with specialists re definitive
                                               commercial agreements (.4); analyze issues re
                                               same (.3).
10/30/20 Derek I. Hunter                  3.10 Correspond with K&E team re closing
                                               considerations (.4); review, analyze analysis
                                               re same (1.0); conference with K&E,
                                               Company, debtor advisors re same (.4);
                                               analyze definitive documents re same (.3);
                                               conference with Company re same (1.0).
10/30/20 Andrew Kimball                   3.30 Conference with Company re transaction
                                               checklist (.5); conference with A&M, K&E
                                               team re closing financing (.8); conference
                                               with Debevoise re integration (.3); prepare for
                                               conference with Company re same (.4);
                                               research re capacity arrangement (.6);
                                               conference with P. Martelli re same (.3);
                                               correspond with Company re same (.4).
10/30/20 Matthew Lovell, P.C.             1.00 Review and analyze draft of IPLA (.5); revise
                                               issues list re same (.4); correspond with K&E
                                               team re same (.1).
10/30/20 Peter Martelli, P.C.             2.00 Telephone conference and correspond with
                                               K&E team re integration considerations (1.4);
                                               telephone conference and correspond with
                                               Debevoise re same (.6).
10/30/20 Joe Morley                       0.30 Correspond with K&E team and external
                                               advisor re tax considerations re Gogo
                                               acquisition.
10/30/20 Shawn OHargan, P.C.              0.30 Telephone conference with advisors re case
                                               status.
10/30/20 Katherine A. Rocco               1.00 Prepare for telephone conference with
                                               Debevoise and Company re antitrust issues
                                               (.3); telephone conference with Debevoise re
                                               same (.3); telephone conference with
                                               Company re same (.4).
10/30/20 Jennifer Sheehan                 0.50 Review, analyze license agreement (.3);
                                               correspond with K&E team re same (.2).

                                               27
     Case 20-32299-KLP         Doc 1113 Filed 12/04/20 Entered 12/04/20 22:36:01 Desc Main
                                      Document       Page 204 of 204
Legal Services for the Period Ending October 31, 2020        Invoice Number:    1050036558
Intelsat S.A.                                                 Matter Number:      48457-42
Gogo Inc. Post-petition Advice

Date     Name                            Hours Description
10/30/20 Samantha N. Stowers              2.10 Correspond with B. Halaby re limited liability
                                               company agreements (.2); correspond with
                                               foreign local counsel and K&E team re
                                               licenses and entity level name changes (.4);
                                               analyze same (1.0); revise tracking document
                                               re same (.5).
10/31/20 Matthew Antinossi                0.30 Correspond with A. Crowe, K&E and
                                               Debevoise teams re employee transition
                                               issues.
10/31/20 Nicholas A. Binder               4.20 Draft, revise presentation re transaction
                                               integration considerations (2.5); research,
                                               analyze same (1.3); correspond with K&E
                                               team re same (.4).
10/31/20 Adria M. Crowe                   0.50 Correspond with K&E re benefit plan matters
                                               (.3); correspond with Debevoise re same (.2).
10/31/20 William Halaby III               1.00 Review and revise closing checklist.
10/31/20 Alan Heisman                     0.60 Review and analyze Gogo board minutes and
                                               consents re satellite term sheets (.4);
                                               correspond with K&E team re closing
                                               deliverables (.2).
10/31/20 Michael D. Hemes                 0.20 Analyze commercial agreement issues lists.
10/31/20 Derek I. Hunter                  1.30 Correspond with K&E team re transaction
                                               financing considerations (.4); review, revise
                                               presentation re same (.9).
10/31/20 Andrew Kimball                   4.00 Conference with M. Bryan re closing
                                               checklist (.7); prepare for same (.6);
                                               conference with Debevoise re closing
                                               coordination (.4); revise checklist re same
                                               (.4); draft and review correspondence re
                                               transaction updates (.4); conference with
                                               Company re financing strategy (1.0); analyze
                                               data room and research arrangement (.5).
10/31/20 Peter Martelli, P.C.             1.00 Telephone conference and correspond with
                                               K&E team, parties re Gogo integration.
10/31/20 William Thompson                 2.80 Analyze Gogo integration considerations
                                               (1.8); draft summary chart re same (1.0).

Total                                   375.20




                                              28
